Exhibit 10.84

CENTRE POINT FUNDING, LLC,

as Issuer

BUDGET TRUCK RENTAL LLC

as Administrator

DEUTSCHE BANK SECURITIES, INC.,

as Administrative Agent

CERTAIN CP CONDUIT PURCHASERS,

CERTAIN FUNDING AGENTS,

CERTAIN APA BANKS

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee, Series 2006-1 Agent and Securities Intermediary

 

 

SECOND AMENDED AND RESTATED SERIES 2006-1 SUPPLEMENT

dated as of December 3, 2010

to

AMENDED AND RESTATED BASE INDENTURE

dated as of March 9, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

ARTICLE I DESIGNATION

     7   

Section 1.1

   Designation      7   

ARTICLE II DEFINITIONS AND CONSTRUCTION

     8   

ARTICLE III PURCHASE AND SALE OF SERIES 2006-1 NOTES; INCREASES AND DECREASES OF
SERIES 2006-1 INVESTED AMOUNT

     33   

Section 3.1

   Purchases of the Series 2006-1 Notes      33   

Section 3.2

   Delivery      33   

Section 3.3

   Procedure for Issuance of the Series 2006-1 Initial Invested Amount and for
Increasing the Series 2006-1 Invested Amount      34   

Section 3.4

   Sales by CP Conduit Purchasers of Series 2006-1 Notes to APA Banks      36   

Section 3.5

   Procedure for Decreasing the Series 2006-1 Invested Amount      36   

Section 3.6

   Interest; Fees      37   

Section 3.7

   Indemnification by CPF      38   

Section 3.8

   Funding Agents      39   

Section 3.9

   Partial Termination      39   

ARTICLE IV SECURITY

     40   

Section 4.1

   Grant of Security Interest      40   

ARTICLE V SERIES 2006-1 ALLOCATIONS

     42   

Section 5.1

   Establishment of Group I Collection Account, Series 2006-1 Collection
Account, Series 2006-1 Principal Subaccount and Series 2006-1 Accrued Interest
Account      42   

Section 5.2

   Allocations with Respect to the Series 2006-1 Notes      42   

Section 5.3

   Payments to Noteholders      45   

Section 5.4

   Payment of Note Interest and Commitment Fees      48   

Section 5.5

   Payment of Note Principal      49   

Section 5.6

   Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
     54   

Section 5.7

   Series 2006-1 Reserve Account      54   

Section 5.8

   Series 2006-1 Letters of Credit and Series 2006-1 Cash Collateral Account   
  57   

Section 5.9

   Series 2006-1 Distribution Account      61   

Section 5.10

   Series 2006-1 Accounts Permitted Investments      63   

 

i



--------------------------------------------------------------------------------

Section 5.11

   Series 2006-1 Demand Notes Constitute Additional Collateral for Series 2006-1
Notes      64   

Section 5.12

   Series 2006-1 Interest Rate Hedges      64   

ARTICLE VI AMORTIZATION EVENTS

     65   

ARTICLE VII CONDITIONS PRECEDENT

     68   

Section 7.1

   Conditions Precedent to Effectiveness of Series Supplement      68   

Section 7.2

   Conditions Precedent to Effectiveness of Supplement      71   

ARTICLE VIII CHANGE IN CIRCUMSTANCES

     73   

Section 8.1

   Increased Costs      73   

Section 8.2

   Taxes      74   

Section 8.3

   Break Funding Payments      77   

Section 8.4

   Alternate Rate of Interest      78   

Section 8.5

   Mitigation Obligations      78   

ARTICLE IX REPRESENTATIONS AND WARRANTIES, COVENANTS

     78   

Section 9.1

   Representations and Warranties of CPF and the Administrator      78   

Section 9.2

   Covenants of CPF and the Administrator      80   

Section 9.3

   Covenants of CPF      81   

ARTICLE X THE ADMINISTRATIVE AGENT

     82   

Section 10.1

   Appointment      82   

Section 10.2

   Delegation of Duties      82   

Section 10.3

   Exculpatory Provisions      82   

Section 10.4

   Reliance by Administrative Agent      83   

Section 10.5

   Notice of Administrator Default or Amortization Event or Potential
Amortization Event      83   

Section 10.6

   Non-Reliance on the Administrative Agent and Other Purchaser Groups      83
  

Section 10.7

   Indemnification      84   

Section 10.8

   The Administrative Agent in Its Individual Capacity      84   

Section 10.9

   Resignation of Administrative Agent; Successor Administrative Agent      85
  

ARTICLE XI THE FUNDING AGENTS

     85   

Section 11.1

   Appointment      85   

Section 11.2

   Delegation of Duties      85   

Section 11.3

   Exculpatory Provisions      86   

Section 11.4

   Reliance by Each Funding Agent      86   

 

ii



--------------------------------------------------------------------------------

Section 11.5

   Notice of Administrator Default or Amortization Event or Potential
Amortization Event      86   

Section 11.6

   Non-Reliance on Each Funding Agent and Other Purchaser Groups      87   

Section 11.7

   Indemnification      87   

ARTICLE XII GENERAL

     88   

Section 12.1

   Successors and Assigns      88   

Section 12.2

   Securities Law      90   

Section 12.3

   Adjustments; Set-off      90   

Section 12.4

   No Bankruptcy Petition      91   

Section 12.5

   Limited Recourse      92   

Section 12.6

   Costs and Expenses      92   

Section 12.7

   Exhibits      93   

Section 12.8

   Ratification of Base Indenture      93   

Section 12.9

   Counterparts      93   

Section 12.10

   Governing Law      93   

Section 12.11

   Amendments      93   

Section 12.12

   Discharge of Indenture      94   

Section 12.13

   Series 2006-1 Demand Notes      94   

Section 12.14

   Termination of Series Supplement      94   

Section 12.15

   Collateral Representations and Warranties of CPF      94   

Section 12.16

   No Waiver; Cumulative Remedies      95   

Section 12.17

   Waiver of Setoff      95   

Section 12.18

   Notices      95   

Section 12.19

   Collateral Covenants of the Trustee      95   

Section 12.20

   Certification      95   

Section 12.21

   Trustee Direction      96   

SCHEDULES

Schedule I         CP Conduit Purchasers

EXHIBITS

 

Exhibit A:

   Form of Variable Funding Note

Exhibit B:

   Form of Notice of Increase

Exhibit C:

   Form of Lease Payment Deficit Notice

Exhibit D:

   Form of Demand Notice

Exhibit E:

   Form of Transfer Supplement

Exhibit F:

   Form of Purchaser Group Supplement

Exhibit G:

   Form of Series 2006-1 Demand Note

Exhibit H:

   Form of Series 2006-1 Letter of Credit

 

iii



--------------------------------------------------------------------------------

APPENDIX

 

Appendix I:

   Approved Contribution Appendix

Appendix II:

   Eligible Truck Models

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SERIES 2006-1 SUPPLEMENT, dated as of December 3,
2010 (this “Series Supplement”), among CENTRE POINT FUNDING, LLC (f/k/a BUDGET
TRUCK FUNDING LLC), a special purpose limited liability company established
under the laws of Delaware (“CPF”), BUDGET TRUCK RENTAL LLC, (“BTR”), a Delaware
limited liability company, as administrator (the “Administrator”), DEUTSCHE BANK
SECURITIES, INC. (“DBSI”), in its capacity as administrative agent for the CP
Conduit Purchasers, the APA Banks and the Funding Agents (the “Administrative
Agent”), the several commercial paper conduits listed on Schedule I and their
respective permitted successors and assigns (the “CP Conduit Purchasers”; each,
individually, a “CP Conduit Purchaser”), the several banks set forth opposite
the name of each CP Conduit Purchaser on Schedule I and the other banks parties
hereto pursuant to Section 12.1 (each an “APA Bank” with respect to such CP
Conduit Purchaser), the agent bank set forth opposite the name of each CP
Conduit Purchaser on Schedule I and its permitted successors and assigns (the
“Funding Agent” with respect to such CP Conduit Purchaser) and THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A. (f/k/a The Bank of New York Mellon Trust
Company, N.A.), a national banking association, as trustee (together with its
successors in trust thereunder as provided in the Base Indenture, the
“Trustee”), as agent for the benefit of the Series 2006-1 Noteholders (the
“Series 2006-1 Agent”) and in its capacity as “securities intermediary” (as
defined in Section 8-102 of the New York UCC) and a “bank” (as defined in
Section 9-102 of the New York UCC) (in such capacities, the “Securities
Intermediary”), to the Amended and Restated Base Indenture, dated as of March 9,
2010 (the “Base Indenture”), between CPF and the Trustee.

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that CPF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;

WHEREAS, CPF, the Administrator, the Administrative Agent, certain CP Conduit
Purchasers, certain APA Banks and certain Funding Agents, the Trustee and the
Series 2006-1 Agent entered into the Series 2006-1 Supplement, dated as of
May 11, 2006 (as amended, the “Original Series 2006-1 Supplement”), pursuant to
which the Series 2006-1 Notes were issued;

WHEREAS, on March 9, 2010, CPF, the Administrator, the Administrative Agent,
certain CP Conduit Purchasers, certain APA Banks and certain Funding Agents, the
Trustee and the Series 2006-1 Agent entered into the Amended and Restated Series
2006-1 Supplement (as amended, the “First A&R Series 2006-1 Supplement”);

WHEREAS, pursuant to Section 12.1 of the Base Indenture, any Supplement may be
amended with the consent of CPF, the Trustee and each affected Noteholder of a
Series of Notes; and

WHEREAS, pursuant to Section 12.11 of the First A&R Series 2006-1 Supplement,
the First A&R Series 2006-1 Supplement may be amended in accordance with the
terms of the Base Indenture; and



--------------------------------------------------------------------------------

WHEREAS, CPF desires to amend and restate the First A&R Series 2006-1
Supplement;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DESIGNATION

Section 1.1 Designation.

(a) There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Series Supplement and such Series of Notes shall be
designated generally as Variable Funding Rental Truck Asset Backed Notes, Series
2006-1.

(b) The proceeds from the initial sale of the Series 2006-1 Notes shall be
deposited in the Collection Account, for further credit to the Group I
Collection Account and shall be paid to CPF and used to pay a portion of the
purchase price of the Group I CPF Trucks. The proceeds of any Increase (other
than the Increase on the Second Restatement Effective Date in the amount of the
Second Restatement Increase Amount) shall be deposited in the Collection
Account, for further credit to the Group I Collection Account and shall be
released to CPF as and to the extent set forth in Section 5.2(b). The proceeds
of the Second Restatement Increase Amount shall be deposited in the Collection
Account, for further credit to the Group I Collection Account and shall be paid
to CPF on the Second Restatement Effective Date (and shall not be allocated to
the Series 2006-1 Principal Subaccount) to finance Group I CPF Trucks but solely
to the extent that following such payment to CPF no Borrowing Base Deficiency
with respect to the Group I Series of Notes, Series 2006-1 Enhancement
Deficiency or Series 2006-1 Principal Deficit Amount would result from such
payment or exist immediately thereafter, as certified to the Trustee in writing
by the Administrator.

(c) The Series 2006-1 Notes will have collateral that is segregated as Group I
Collateral by the Administrator and the Trustee and solely for the benefit of
the Series 2006-1 Noteholders and any other future Series of Notes that is
designated in the Series Supplement for such future Series of Notes as sharing
in such Group I Collateral (all as more fully described in the Base Indenture).
The Series 2006-1 Notes are hereby designated as a “Group I Series of Notes”.
CPF may from time to time issue additional segregated Series of Notes (the
Series 2006-1 Notes and any such additional Series, each, a “Group I Series of
Notes” and, collectively, the “Group I Series of Notes”) that the related Series
Supplements shall indicate are entitled to share, together with the Series
2006-1 Notes and any other Group I Series of Notes, in the Group I Collateral,
the Collateral and any other collateral designated as security for the Series
2006-1 Notes and such other Group I Series of Notes under the Base Indenture,
this Series Supplement and the Series Supplement related to such other Group I
Series of Notes. Accordingly, unless the context otherwise requires, all
references in this Series Supplement to “all” Series of Notes (and all
references in this Series Supplement to terms defined in the Base Indenture that
contain references to “all” Series of Notes) shall refer to all Group I Series
of Notes.

 

7



--------------------------------------------------------------------------------

(d) If, notwithstanding the foregoing provisions of this Section 1.1, the Series
2006-1 Notes are determined by any court to be secured by collateral, other than
the Group I Collateral, the Collateral and any other collateral designated as
security for the Series 2006-1 Notes (and, as applicable, any other Group I
Series of Notes) under the Base Indenture, this Series Supplement, any other
supplement to the Base Indenture relating to the issuance of any other Group I
Series of Notes, any other Series 2006-1 Related Document or any other
Applicable Related Document for any other Group I Series of Notes (such
collateral other than as specified, the “Non-Group I Collateral”), then the
interest of the Series 2006-1 Noteholders in such Non-Group I Collateral shall
be subordinate in all respects to the interests of the Noteholders of the Series
of Notes to which such Non-Group I Collateral was pledged by the terms of the
Base Indenture or any other Applicable Related Document for such Series of
Notes. The following shall govern the interpretation and construction of the
provisions of this Series Supplement: (i) this Section 1.1(d) is intended to
constitute a subordination agreement under New York law and for purposes of
Section 510(a) of the Bankruptcy Code, (ii) the subordination provided for in
this Section 1.1(d) is intended to and shall be deemed to constitute a “complete
subordination” under New York law, and, as such, shall be applicable whether or
not CPF or any Series 2006-1 Noteholder is a debtor in a case (a “bankruptcy
case”) under the Bankruptcy Code (or any amended or successor version thereof),
(iii) (A) any reference to the Series 2006-1 Notes shall include all obligations
of CPF now or hereafter existing under each of such Series 2006-1 Notes, whether
for principal, interest, fees, expenses or otherwise, and (B) without limiting
the generality of the foregoing, “interest” owing on the Series 2006-1 Notes
shall expressly include any and all interest accruing after the commencement of
any bankruptcy case or other insolvency proceeding where CPF is the debtor,
notwithstanding any provision or rule of law (including, without limitation, 11
U.S.C. §§ 502, 506(b) (1994) (or any amended or successor version thereof)) that
might restrict the rights of any holder of an interest in the Series 2006-1
Notes, as against CPF or any one else, to collect such interest, (iv) “payments”
prohibited under the subordination provisions of this Section 1.1(d) shall
include any distributions of any type, whether cash, other debt instruments, or
any equity instruments, regardless of the source thereof, and (v) the holder of
any interest in the Series 2006-1 Notes retains such holder’s right, under 11
U.S.C. § 1126 (1994) (or any amended or successor version thereof), to vote to
accept or reject any plan of reorganization proposed for CPF in any subsequent
bankruptcy of CPF; provided, that, regardless of any such vote or of the
exercise of any other rights such holder (or its agents) may have under the
Bankruptcy Code, and without limiting the generality of the other clauses of
this Section 1.1(d), any distributions that such holder is to receive on account
of such holder’s interest in the Series 2006-1 Notes under any such plan of
reorganization, from CPF, from any collateral, from any guarantor, or from any
other source shall be subordinated in right of payment as set forth herein and
in the Base Indenture and shall instead be distributed in the order of priority
set forth herein and in the Base Indenture.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

(a) All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
capitalized terms defined in this Series Supplement that are also defined in
such Definitions List shall, unless the

 

8



--------------------------------------------------------------------------------

context otherwise requires, have the meanings set forth in this Series
Supplement. All Article, Section or Subsection references herein shall refer to
Articles, Sections or Subsections of this Series Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Base Indenture, each
capitalized term used or defined herein shall relate only to the Series 2006-1
Notes and not to any other Series of Notes issued by CPF. In addition, with
respect to the Series 2006-1 Notes, (i) references in the Base Indenture to
(A) the “Applicable Administration Agreement” shall be deemed to refer to the
Group I Administration Agreement, (B) the “Applicable Collateral Agreements”
shall be deemed to refer to the Group I Collateral Agreements, (C) the
“Applicable CPF Lease” shall be deemed to refer to the Group I CPF Lease,
(D) the “Applicable CPF Trucks” shall be deemed to refer to the Group I CPF
Trucks, (E) the “Applicable Related Documents” shall be deemed to refer to the
Series 2006-1 Related Documents, (F) the “Applicable Nominee Agreement” shall be
deemed to refer to the Group I Nominee Agreement, (G) the “Applicable Nominee
Lienholder” shall be deemed to refer to the Group I Nominee Lienholder and
(H) the “Group Collection Account” shall be deemed to refer to the Group I
Collection Account, (ii) when the foregoing terms are embedded in a defined term
within the Base Indenture, they shall be deemed to refer to the corresponding
concept described in clauses (A) through (H), as applicable, except in each case
as otherwise specified in this Series Supplement or as the context may otherwise
require, and (iii) any references to Notes of a Series in the Base Indenture
shall be deemed to refer only to Notes of any Group I Series of Notes.

(b) The following words and phrases shall have the following meanings with
respect to the Series 2006-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“ABCR” means Avis Budget Car Rental, LLC, a Delaware limited liability company,
and its successors, acting in its capacity as Guarantor.

“Accrued Amounts” means, as on any Distribution Date, the sum of (i) accrued and
unpaid interest on the Series 2006-1 Notes as of such Distribution Date,
(ii) any Article VIII Costs payable on such Distribution Date and (iii) the
product of (A) the Series 2006-1 Percentage as of the beginning of the Series
2006-1 Interest Period ending on such Distribution Date and (B) any Carrying
Charges payable on such Distribution Date.

“Acquiring APA Bank” is defined in Section 12.1(c).

“Acquiring Purchaser Group” is defined in Section 12.1(e).

“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period, pertaining to a portion of the Purchaser Group Invested Amount with
respect to any Purchaser Group allocated to a Eurodollar Tranche, an interest
rate per annum (rounded upwards, if necessary, to the nearest 1/16th of 1%)
equal to the LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.

“Administrative Agent” is defined in the recitals hereto.

 

9



--------------------------------------------------------------------------------

“Administrator” is defined in the recitals hereto.

“Affected Party” means any CP Conduit Purchaser and any Program Support Provider
with respect to such CP Conduit Purchaser.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“APA Bank” is defined in the recitals hereto.

“APA Bank Funded Amount” means, with respect to any Purchaser Group for any day,
the excess, if any, of the Purchaser Group Invested Amount with respect to such
Purchaser Group over the CP Conduit Funded Amount for such day.

“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.

“Applicable Margin” is defined in the Fee Letter.

“Approved Contribution Appendix” means the list of trucks set forth in Appendix
I hereto that are eligible to be contributed to CPF by BRAC and added to the
Eligible Truck Appendix on or before January 31, 2011 upon delivery of a
supplement to the Eligible Truck Appendix to the Administrative Agent.

“Article VIII Costs” means any amounts due pursuant to Article VIII.

“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.

“Atlantic” means Atlantic Asset Securitization LLC.

“Atlantic Purchaser Group” means the Purchaser Group with Atlantic as the CP
Conduit Purchaser and Credit Agricole as the APA Bank and Funding Agent with
respect thereto.

“Available APA Bank Funding Amount” means, with respect to any Purchaser Group
for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2006-1 Initial Invested Amount not to be
funded by such Purchaser Group by issuing Commercial Paper if such Business Day
is the Series 2006-1 Closing Date, (ii) the portion of the APA Bank Funded
Amount with respect to such Purchaser Group not allocated to a Eurodollar
Tranche on such Business Day, (iii) the portion of the APA Bank Funded Amount
with respect to such Purchaser Group allocated to any Eurodollar Tranche the

 

10



--------------------------------------------------------------------------------

Eurodollar Period in respect of which expires on such Business Day and (iv) the
portion of such Purchaser Group’s Purchaser Group Increase Amount for such
Business Day not to be funded by such Purchaser Group by issuing Commercial
Paper.

“Available CP Funding Amount” means, with respect to any Purchaser Group for any
Business Day, the sum of (i) the portion of such Purchaser Group’s Commitment
Percentage of the Series 2006-1 Initial Invested Amount to be funded by such
Purchaser Group by issuing Commercial Paper if such Business Day is the Series
2006-1 Closing Date, and (ii) the portion of such Purchaser Group’s Purchaser
Group Increase Amount for such Business Day to be funded by such Purchaser Group
by issuing Commercial Paper.

“Benefited Purchaser Group” is defined in Section 12.3.

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“BTR” is defined in the recitals hereto.

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York or the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.

“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to the Series 2006-1 Letters of Credit.

“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to the Series 2006-1 Letters of Credit.

“Certificate of Termination Demand” means a certificate in the form of Annex C
to the Series 2006-1 Letters of Credit.

“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to the Series 2006-1 Letters of Credit.

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2006-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2006-1 Closing Date.

“Claim” is defined in Section 3.7.

 

11



--------------------------------------------------------------------------------

“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.

“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2006-1 Note on the
Series 2006-1 Closing Date or, in the case of the Atlantic Purchaser Group,
March 22, 2010 and, thereafter, subject to certain conditions, increase the
Purchaser Group Invested Amount with respect to such Purchaser Group, in each
case, in an amount up to the Maximum Purchaser Group Invested Amount with
respect to such Purchaser Group.

“Commitment Fee” is defined in Section 3.6(e).

“Commitment Fee Rate” means, as of the Second Restatement Effective Date, 0%.

“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2006-1
Maximum Invested Amount on such date.

“Company Indemnified Person” is defined in Section 3.7.

“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 12.1(b).

“Consolidated Interest Coverage Ratio” has the meaning set forth in the Credit
Agreement, but without giving effect to any amendment to the Credit Agreement
after the Second Restatement Effective Date unless such amendment has been
approved in writing by the Series 2006-1 Required Noteholders.

“Consolidated Leverage Ratio” has the meaning set forth in the Credit Agreement,
but without giving effect to any amendment to the Credit Agreement after the
Second Restatement Effective Date unless such amendment has been approved in
writing by the Series 2006-1 Required Noteholders.

“CP Conduit Funded Amount” means, with respect to any Purchaser Group for any
day, the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group funded by such Purchaser Group through the issuance of
Commercial Paper outstanding on such day.

“CP Conduit Purchaser” is defined in the recitals hereto.

“Credit Agricole” means Credit Agricole Corporate and Investment Bank.

 

12



--------------------------------------------------------------------------------

“Credit Agreement” means the Credit Agreement, dated as of April 19, 2006, among
Avis Budget Holdings, LLC, as Borrower, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase, as Administrative Agent, Deutsche Bank Securities Inc., as Syndication
Agent, each of Bank of America, N.A., Credit Agricole Corporate & Investment
Bank (formerly known as Calyon New York Branch) and Citicorp USA, Inc., as
Documentation Agents, and Wachovia Bank, National Association, as
Co-Documentation Agent, as amended, restated, modified, supplemented or waived
from time to time in accordance with its terms.

“DBSI” is defined in the recitals hereto.

“Decrease” is defined in Section 3.5.

“Demand Note Preference Payment Amount” means, as of any day, (i) the aggregate
amount of all proceeds of demands made on the Series 2006-1 Demand Notes
pursuant to Section 5.5(c)(iii) or 5.5(d)(ii) that were deposited into the
Series 2006-1 Distribution Account and paid to the Series 2006-1 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to BRAC shall have occurred during such one-year period, the Demand
Note Preference Payment Amount as of such day shall equal the Demand Note
Preference Payment Amount as if it were calculated as of the date of such
occurrence minus (ii) the aggregate amount withdrawn from the Series 2006-1
Reserve Account or the Series 2006-1 Cash Collateral Account and paid to a
Funding Agent pursuant to Section 5.7(e) on account of a Preference Amount.

“Demand Notice” is defined in Section 5.5(c)(iii).

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2006-1 Letter of Credit, or any combination thereof, as the
context may require.

“Discount” means with respect to any CP Conduit Purchaser, the amount of
interest or discount to accrue on or in respect of the Commercial Paper issued
by such CP Conduit Purchaser allocated, in whole or in part, by the Funding
Agent with respect to such CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Conduit Funded Amount with respect to such CP Conduit
Purchaser (including, without limitation, any interest attributable to the
commissions of placement agents and dealers in respect of such Commercial Paper
and any costs associated with funding small or odd-lot amounts, to the extent
that such commissions or costs are allocated, in whole or in part, to such
Commercial Paper by such Funding Agent).

“Effective Date” is defined in Section 7.1.

“Eligibility Requirements” mean, with respect to any truck: (i) such truck was
manufactured by an Eligible Truck Manufacturer and is an Eligible Truck Model,
(ii) such truck was purchased by CPF directly from an Eligible Truck
Manufacturer or an Approved Seller or was contributed to CPF as a capital
contribution, and (iii) with respect to any truck purchased from an Eligible
Truck Manufacturer or Approved Seller, the Administrator has performed the

 

13



--------------------------------------------------------------------------------

pre-delivery inspection, and for which appropriate liening, titling and filing
claims for damage in transit and other delivery claims have been completed.

“Eligible Assignee” means a financial institution having short-term debt ratings
of at least A-1 from Standard & Poor’s and P-1 from Moody’s.

“Eligible Truck” means a truck that (a) on the applicable date of determination
(i) is owned by CPF, free and clear of all Liens other than Permitted Liens,
(ii) is titled in the name of CPF, (iii) with respect to which the Group I
Nominee Lienholder or the Trustee is noted as the first lienholder on the
Certificate of Title therefor and the Administrator or its agent, as custodian
and agent for the Trucks for the benefit of the Group I Secured Parties, or the
Trustee, is in possession of such Certificate of Title, (iv) is listed on the
Eligible Truck Appendix, (v) is leased under the Group I CPF Lease for use by
BTR in its daily rental fleet operations in the United States, and (vi) is not
an Ineligible Truck; provided, however, that, with respect to any date of
determination on or before the fifty-sixth (56) day following the Vehicle Lease
Commencement Date of any Group I Truck, the requirements of the foregoing
clauses (ii) and (iii) shall be deemed to be satisfied with respect to such
truck if (x) the Titling Procedures and the Titling Certification Requirements
for such truck have been satisfied on or prior to such date and (y) the sum of
the Net Book Values of any Group I Trucks leased under the Group I Lease that
are deemed to satisfy the requirements of the foregoing clauses (ii) and
(iii) by reason of this proviso on such date does not exceed 10% of the
aggregate Net Book Value of the Group I CPF Trucks as of such date; and
(b) satisfied the Eligibility Requirements at the time it was acquired by CPF
and leased under the Group I CPF Lease.

“Eligible Truck Appendix” means Attachment A attached to the Group I CPF Lease;
provided, that the Eligible Truck Appendix may be amended or supplemented by CPF
in accordance with Section 12.1 of the Base Indenture and Section 12.11 of this
Series Supplement, subject to (i) (a) prior written consent of Deutsche Bank
Securities, Inc. and (b) the calculation of the Termination Value Curve Schedule
for each newly-added Truck, as determined by Deutsche Bank Securities, Inc.
(which Termination Value Curve Schedule shall be subject to the consent of CPF)
and (ii) satisfaction of the Rating Agency Condition from Moody’s with respect
to the Series 2006-1 Notes and such amendment to the Eligible Truck Appendix and
Termination Value Curve Schedule for each newly-added Truck; provided, however,
that, notwithstanding the foregoing, the Eligible Truck Appendix may be
supplemented by CPF pursuant to Section 2.1 of the Group I CPF Lease (and
without any consents or other action by any Person other than CPF), on any date
prior to January 31, 2011, to add any truck listed on the Approved Contribution
Appendix, upon delivery of such supplement to the Eligible Truck Appendix by CPF
to the Administrative Agent.

“Eligible Truck Manufacturers” means General Motors Corporation, Ford Motor
Company, International Truck and Engine Corporation, Isuzu Motors Ltd. and any
other manufacturer approved in writing by the Requisite Group Investors of the
Group I Series of Notes and subject to satisfaction of the Rating Agency
Condition from Moody’s with respect to the Series 2006-1 Notes and such
manufacturer.

“Eligible Truck Model” means each of the truck models set forth on Appendix II
of this Series Supplement.

 

14



--------------------------------------------------------------------------------

“Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser Group:

(a) initially, the period commencing on the Series 2006-1 Closing Date, Increase
Date or a conversion date, as the case may be, with respect to such Eurodollar
Tranche and ending one month thereafter (or such other period which is
acceptable to the Funding Agent with respect to such Purchaser Group and which
in no event will be less than 7 days); and

(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such Purchaser Group and which in no event will be less than 7
days);

provided that all Eurodollar Periods must end on the next Distribution Date and
all of the foregoing provisions relating to Eurodollar Periods are subject to
the following:

(i) if any Eurodollar Period would otherwise end on a day that is not a Business
Day, such Eurodollar Period shall be extended to the next succeeding Business
Day unless the result of such extension would be to carry such Eurodollar Period
into another calendar month, in which event such Eurodollar Period shall end on
the immediately preceding Business Day; and

(ii) any Eurodollar Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Period) shall end on the last
Business Day of the calendar month at the end of such Eurodollar Period.

“Eurodollar Tranche” means, with respect to any Purchaser Group, a portion of
the APA Bank Funded Amount with respect to such Purchaser Group allocated to a
particular Eurodollar Period and an Adjusted LIBO Rate determined by reference
thereto.

“Excluded Taxes” means, with respect to the Administrative Agent, any CP Conduit
Purchaser, any APA Bank, any Funding Agent, any Program Support Provider or any
other recipient of any payment to be made by or on account of any obligation of
CPF hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or by any other Governmental Authority,
in each case, as a result of a present or former connection between the United
States of America or the jurisdiction of such Governmental Authority imposing
such tax, as the case may be, and the Administrative Agent, such CP Conduit
Purchaser, such APA Bank, such Funding Agent, such Program Support Provider or
any other such recipient (except a connection arising solely from the
Administrative Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations hereunder, receiving a payment hereunder or enforcing
the Series 2006-1 Notes) and (b) any branch profits tax imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
CPF is located (except any such branch profits or similar tax imposed as a
result of a connection with the United States of America or other jurisdiction
as a result of a connection arising solely from

 

15



--------------------------------------------------------------------------------

the Administrative Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations hereunder, receiving a payment hereunder or enforcing
the Series 2006-1 Notes).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter dated as of December 3, 2010, from CPF addressed
to Riverside Funding LLC, DBSI, Deutsche Bank AG, New York, Atlantic and Credit
Agricole, as the same may be amended, restated or otherwise modified from time
to time.

“First Restatement Effective Date” means March 9, 2010.

“Floating Tranche” means, with respect to any Purchaser Group, the portion of
the APA Bank Funded Amount with respect to such Purchaser Group not allocated to
a Eurodollar Tranche.

“Funding Agent” is defined in the recitals hereto.

“Group I Administration Agreement” means, with respect to the Series 2006-1
Notes, the Amended and Restated Administration Agreement (Group I), dated as of
March 9, 2010, by and among the Administrator, CPF and the Trustee, as amended,
modified or supplemented from time to time in accordance with its terms.

“Group I Back-up Administrator” means Lord Securities Corporation.

“Group I Back-up Administration Agreement” means, with respect to the Series
2006-1 Notes, the Back-up Administration Agreement (Group I), dated as of
March 9, 2010, by and among the Administrator, CPF, the Group I Back-up
Administrator and the Trustee, as amended, modified or supplemented from time to
time in accordance with its terms.

“Group I Collateral” is defined in Section 4.1(a).

“Group I Collateral Agreements” means, with respect to the Series 2006-1 Notes,
the Group I CPF Lease, the Group I Nominee Agreement and the Group I
Administration Agreement.

“Group I Collection Account” is defined in Section 5.1(b).

“Group I Collection Account Control Agreement” means the agreement among CPF,
The Bank of New York Mellon Trust Company, N.A., as securities intermediary, and
the

 

16



--------------------------------------------------------------------------------

Trustee, dated as of March 9, 2010, relating to the Group I Collection Account,
as amended, modified or supplemented from time to time in accordance with its
terms.

“Group I CPF Agreements” is defined in Section 4.1(a)(i).

“Group I CPF Lease” means, with respect to the Series 2006-1 Notes, the Amended
and Restated Master Motor Vehicle Operating Lease Agreement (Group I), dated as
of March 9, 2010, among CPF, as lessor, BTR, as lessee, ABCR, as guarantor, and
BTR, as Administrator, as amended, modified or supplemented from time to time in
accordance with its terms.

“Group I CPF Trucks” means, with respect to the Series 2006-1 Notes, any Truck
owned by CPF and listed on Attachment A to the Group I CPF Lease, as amended or
supplemented from time to time.

“Group I Disposition Agent” means Fiserv Automotive Solutions, Inc.

“Group I Disposition Agent Agreement” means, with respect to the Series 2006-1
Notes, the Disposition Agent Agreement (Group I) dated as of March 9, 2010, by
and among the Administrator, CPF, the Group I Back-up Administrator, the Group I
Disposition Agent and the Trustee, as amended, modified or supplemented from
time to time in accordance with its terms.

“Group I Eligible Trucks” means any Group I CPF Trucks that are Eligible Trucks.

“Group I Nominee Agreement” means, with respect to the Series 2006-1 Notes, a
Group I Nominee Lienholder agreement approved in writing by the Requisite Group
Investors of the Group I Series of Notes, among CPF, the Group I Nominee
Lienholder and the Trustee (and which may include additional parties thereto),
as amended, modified or supplemented from time to time in accordance with its
terms.

“Group I Nominee Lienholder” means, with respect to the Series 2006-1 Notes, a
Person approved in writing by the Requisite Group Investors of the Group I
Series of Notes, in its capacity as nominee lienholder under the Group I Nominee
Agreement, and any successor Group I Nominee Lienholder thereunder.

“Group I Secured Parties” is defined in Section 4.1(a).

“Group I Series of Notes” is defined in Section 1.1(c).

“Increase” is defined in Section 3.3(a).

“Increase Amount” is defined in Section 3.3(a).

“Increase Date” is defined in Section 3.3(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

17



--------------------------------------------------------------------------------

“Ineligible Truck” means a Truck owned by CPF that, on the applicable date of
determination, (i) is over the Maximum Mileage Limit, (ii) has suffered a
Casualty, (iii) with respect to Gasoline Trucks, is older than 72 months from
the date of original invoicing and with respect to Diesel Trucks, is older than
96 months from the date of original invoicing, or (iv) is currently subject to a
recall by the manufacturer.

“Interest Rate Hedge Counterparty” means CPF’s counterparty under a Series
2006-1 Interest Rate Hedge.

“Lease Deficit Disbursement” means an amount drawn under a Series 2006-1 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time in accordance with
its customary practices for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. (London time) on the second London Banking Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche.

“LOC Pro Rata Share” means, with respect to any Series 2006-1 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2006-1 Letter of Credit
Provider’s Series 2006-1 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2006-1 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2006-1 Letter of Credit Provider as of any
date, if such Series 2006-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2006-1
Letter of Credit made prior to such date, the available amount under such Series
2006-1 Letter of Credit Provider’s Series 2006-1 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2006-1 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or ABCR, as the case may be, for such amount (provided that the foregoing
calculation shall not in any manner reduce the undersigned’s actual liability in
respect of any failure to pay any demand under its Series 2006-1 Letter of
Credit).

“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.

“Maximum Mileage Limit” means 150,000 miles.

“Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, the excess of (a) the amount set forth opposite the name of the CP
Conduit Purchaser included in such Purchaser Group on Schedule I, over (b) such
Purchaser Group’s Pro Rata Share of any amounts withdrawn from the Series 2006-1
Principal Subaccount after the

 

18



--------------------------------------------------------------------------------

Second Restatement Effective Date and paid to such Purchaser Group pursuant to
the terms of this Series Supplement.

“Measurement Month” on any date, means collectively, each of the three periods
most closely preceding such date, each of which periods shall consist of one
calendar month, or the smallest number of consecutive calendar months, in which
(a) at least 100 of the Group I CPF Trucks were sold or (b) at least one twelfth
of the aggregate Termination Value of the Group I CPF Trucks as of the last day
of each such period were sold; provided that, no calendar month included in a
Measurement Month shall be included in any other Measurement Month.

“Measurement Month Average” means, with respect to any Measurement Month, the
percentage equivalent of a fraction, the numerator of which is the aggregate
amount of Disposition Proceeds of all Group I CPF Trucks sold during such
Measurement Month, and the denominator of which is the aggregate Termination
Value of such Group I CPF Trucks on the dates of their respective sales. For the
avoidance of doubt, (i) any Measurement Month Average calculation made after the
Second Restatement Effective Date shall be calculated based on the Termination
Value Curve Schedule attached to the Group I CPF Lease after giving effect to
the amendments (including the inclusion of a new Termination Value Curve
Schedule) to the Group I CPF Lease on the Second Restatement Effective Date and
(ii) any relevant Measurement Month Average preceding the Second Restatement
Effective Date shall be recalculated using such new Termination Value Curve
Schedule attached to the Group I Lease after giving effect to the amendments
(including the inclusion of a new Termination Value Curve Schedule) to the Group
I CPF Lease on the Second Restatement Effective Date.

“Monthly Funding Costs” means, with respect to each Series 2006-1 Interest
Period and any Purchaser Group, the sum of:

(a) for each day during such Series 2006-1 Interest Period, with respect to a CP
Conduit Purchaser, the aggregate amount of Discount accruing on or otherwise in
respect of the Commercial Paper issued by, or for the benefit of, such CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such CP Conduit Purchaser, to fund the purchase or maintenance of the
Funded Amount with respect to such CP Conduit Purchaser; plus

(b) for each day during such Series 2006-1 Interest Period, the sum of: (i) the
product of (A) the portion of the APA Bank Funded Amount with respect to such
Purchaser Group allocated to the Floating Tranche with respect to such Purchaser
Group on such day times (B) the Alternate Base Rate plus the Applicable Margin,
divided by (C) 365 (or 366, as the case may be) plus

(ii) the product of (A) the portion of the APA Bank Funded Amount with respect
to such Purchaser Group allocated to Eurodollar Tranches with respect to such
Purchaser Group on such day times (B) the weighted average Adjusted LIBO Rate
with respect to such Eurodollar Tranches plus the Applicable Margin on such day
in effect with respect thereto divided by (C) 360; plus

 

19



--------------------------------------------------------------------------------

(c) for each day during such Series 2006-1 Interest Period, the product of
(A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate per annum divided by (C) 360.

“Monthly Principal Payment Amount” is defined in Section 5.5(a).

“Moody’s” means Moody’s Investors Service.

“Non-Group I Collateral” is defined in Section 1.1(d).

“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Series 2006-1
Related Documents or from the execution, delivery or enforcement of, or
otherwise with respect to, this Series Supplement, the Base Indenture or any
Series 2006-1 Related Document.

“Outstanding” means, with respect to the Series 2006-1 Notes, the Series 2006-1
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2006-1 Notes and to the Administrative Agent,
the Funding Agents, the CP Conduit Purchasers and the APA Banks hereunder shall
not have been paid in full.

“Participants” is defined in Section 12.1(d).

“Past Due Rent Payment” is defined in Section 5.2(c).

“Permitted Principal Draw Amount” means, as of any date of determination, the
excess of (i) the Series 2006-1 Letter of Credit Liquidity Amount as of such
date over (ii) the Series 2006-1 Required Letter of Credit Liquidity Amount as
of such date; provided that, on and after the Series 2006-1 Legal Final Maturity
Date, the “Permitted Principal Draw Amount” shall equal the Series 2006-1 Letter
of Credit Amount.

“Post-Termination Date Cumulative Undrawn Amount” means, as of any date of
determination, the excess of (a) the amount that BRAC failed to pay under the
Series 2006-1 Demand Notes upon a draw by the Trustee pursuant to
Section 5.5(d)(ii) (or, the amount that the Trustee failed to demand for payment
thereunder) in respect of the Series 2006-1 Termination Date over (b) the
aggregate amount drawn under the Series 2006-1 Letter of Credit pursuant to
either Section 5.5(d)(iii) or Section 5.5(e) prior to such date of
determination.

“Preference Amount” means any amount previously distributed to a member or
members of a Purchaser Group on or relating to a Series 2006-1 Note that is
recoverable or that has been recovered as a voidable preference by the trustee
in a bankruptcy proceeding of BRAC pursuant to the United States Bankruptcy Code
(11 U.S.C.), as amended from time to time, in accordance with a final
nonappealable order of a court having competent jurisdiction.

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2006-1 Demand Notes included in the Series 2006-1 Demand Note Payment
Amount as of the Series 2006-1 Letter of Credit Termination Date that were paid
by BRAC more than one year before

 

20



--------------------------------------------------------------------------------

such date of determination; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of 60 consecutive days) with respect to
BRAC occurs during such one-year period, (x) the Pre-Preference Period Demand
Note Payments as of any date during the period from and including the date of
the occurrence of such Event of Bankruptcy to and including the conclusion or
dismissal of the proceedings giving rise to such Event of Bankruptcy without
continuing jurisdiction by the court in such proceedings shall equal the
Pre-Preference Period Demand Note Payments as of the date of such occurrence and
(y) the Pre-Preference Period Demand Note Payments as of any date after the
conclusion or dismissal of such proceedings shall equal the Series 2006-1 Demand
Note Payment Amount as of the date of the conclusion or dismissal of such
proceedings.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank, AG, New York Branch as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2006-1 Invested Amount on
such date; provided that, for purposes of Section 5.5(e) and amounts payable to
Series 2006-1 Termination Purchasers, “Pro Rata Share” means the ratio,
expressed as a percentage, which the principal amount of the Series 2006-1 Notes
held by each Series 2006-1 Terminating Purchaser bears to the principal amount
of the Series 2006-1 Notes held by all Series 2006-1 Terminating Purchasers.

“Program Fee Rate” is defined in the Fee Letter.

“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.

“Purchaser Group” means, collectively, a CP Conduit Purchaser and the APA Banks
with respect to such CP Conduit Purchaser.

“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day during the Series 2006-1 Revolving Period, such Purchaser
Group’s Commitment Percentage of the Increase Amount, if any, on such Business
Day.

“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2006-1 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2006-1 Initial Invested Amount,
(b) when used with respect to the Second Restatement Effective Date, an amount
equal to (i) the Purchaser Group Invested Amount with respect to such Purchaser
Group on the immediately preceding Business Day plus (ii) such Purchaser Group’s
Commitment Percentage of the Second Restatement Date

 

21



--------------------------------------------------------------------------------

Increase Amount and (c) when used with respect to any date after the Second
Restatement Effective Date, an amount equal to (i) the Purchaser Group Invested
Amount with respect to such Purchaser Group on the immediately preceding
Business Day minus (ii) the amount of principal payments made to such Purchaser
Group pursuant to Section 5.5(b) or (e) on such date plus (iii) the amount of
principal payments recovered from such Purchaser Group by a trustee as a
preference payment in a bankruptcy proceeding of ABCR or otherwise.

“Purchaser Group Supplement” is defined in Section 12.1(e).

“Qualified Interest Rate Hedge Counterparty” means a bank or other financial
institution, which has a short-term senior and unsecured debt rating of at least
“A-1” and a long-term senior and unsecured rating of at least “A”, in each case,
from S&P and a short-term senior and unsecured debt rating of “P-1” and a
long-term senior and unsecured rating of at least “A2”, in each case, from
Moody’s.

“Rating Affirmation” is defined in Section 12.20.

“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.

“Related Purchaser Group” means, with respect to any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser.

“Riverside Purchaser Group” means the Purchaser Group with Riverside Funding LLC
as the CP Conduit Purchaser and DBSI as the APA Bank and Funding Agent with
respect thereto.

“Second Restatement Effective Date” means December 3, 2010.

“Second Restatement Date Increase Amount” means $34,075,632.41.

“Series Supplement” is defined in the recitals hereto.

“Series 2006-1 Accounts” means the Group I Collection Account, Series 2006-1
Collection Account, Series 2006-1 Principal Subaccount, Series 2006-1 Accrued
Interest Account, Series 2006-1 Reserve Account, Series 2006-1 Cash Collateral
Account and Series 2006-1 Distribution Account.

“Series 2006-1 Accrued Interest Account” is defined in Section 5.1(b).

“Series 2006-1 Adjusted Invested Amount” means, as of any date of determination
on or before a Distribution Date, means the quotient of (i) the result of
(x) the Series 2006-1 Invested Amount as of such date minus (y) the Series
2006-1 Letter of Credit Liquidity Amount as of such date minus (z) the sum of
(A) Monthly Principal Payment Amount with respect to such Distribution Date and
(B) any amounts to be withdrawn from the Series 2006-1 Reserve Account and
deposited into the Series 2006-1 Distribution Account for payment of the Series
2006-1 Invested Amount on such Distribution Date divided by (ii) the result of
(x)

 

22



--------------------------------------------------------------------------------

one-hundred percent (100%) minus (y) the Series 2006-1 Required Letter of Credit
Liquidity Percentage as of such date.

“Series 2006-1 Adjusted Required Enhancement Percentage” means, as of any date
of determination, the greater of (a) the Series 2006-1 Required Enhancement
Percentage as of such date and (b) the sum of (i) Series 2006-1 Required
Enhancement Percentage as of such date plus (ii) an amount (not less than zero)
equal to 100% minus the Series 2006-1 Enhancement Adjustment Percentage with
respect to date.

“Series 2006-1 Agent” is defined in the recitals hereto.

“Series 2006-1 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2006-1 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series 2006-1 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2006-1 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

“Series 2006-1 Back-up Administration Fees” means, for any Distribution Date
during the Series 2006-1 Rapid Amortization Period on which there exists a
Series 2006-1 Lease Interest Payment Deficit, an amount equal to the product of
(x) the fees due and payable to the Group I Back-up Administrator pursuant to
the terms of the Group I Back-up Administration Agreement and (y) the Series
2006-1 Invested Percentage (as used with respect to Principal Collections).

“Series 2006-1 Borrowing Base” means, as of any date of determination, the sum
of (a) the product of (i) the Borrowing Base with respect to the Group I Series
of Notes and (ii) the Series 2006-1 Borrowing Base Percentage as of such date
and (b) the amount on deposit in the Series 2006-1 Principal Subaccount as of
such date.

“Series 2006-1 Borrowing Base Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the sum of the Series 2006-1 Invested Amount and the Series 2006-1
Overcollateralization Amount as of the end of the immediately preceding Business
Day and the denominator of which is the sum of the numerators used to determine
invested percentages for allocations with respect to Principal Collections (for
all Group I Series of Notes and all classes of such Group I Series of Notes).

“Series 2006-1 Cash Collateral Account” is defined in Section 5.8(e).

“Series 2006-1 Cash Collateral Account Collateral” is defined in Section 5.8(a).

“Series 2006-1 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2006-1 Available Cash Collateral
Account Amount and (b) the least of (A) the excess, if any, of the Series 2006-1
Letter of Credit Liquidity Amount (after giving effect to any withdrawal from
the Series 2006-1 Reserve Account on such Distribution Date) over the Series
2006-1 Required Letter of Credit Liquidity Amount on such Distribution Date,
(B) the excess, if any, of the Series 2006-1 Enhancement Amount over the

 

23



--------------------------------------------------------------------------------

Series 2006-1 Required Enhancement Amount (after giving effect to any withdrawal
from the Series 2006-1 Reserve Account on such Distribution Date) on such
Distribution Date and (C) the excess, if any, of the Series 2006-1 Liquid
Enhancement Amount over the Series 2006-1 Required Liquid Enhancement Amount
(after giving effect to any withdrawal from the Series 2006-1 Reserve Account on
such Distribution Date) on such Distribution Date; provided, however, that, on
any date after the Series 2006-1 Letter of Credit Termination Date, the Series
2006-1 Cash Collateral Account Surplus shall mean the excess, if any, of (x) the
Series 2006-1 Available Cash Collateral Account Amount over (y) the Series
2006-1 Demand Note Payment Amount minus the Pre-Preference Period Demand Note
Payments as of such date.

“Series 2006-1 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2006-1 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2006-1 Letter of Credit Liquidity Amount as
of such date.

“Series 2006-1 Closing Date” is defined in Section 3.1(a).

“Series 2006-1 Collateral” means the Collateral, the Group I Collateral, each
Series 2006-1 Letter of Credit, each Series 2006-1 Demand Note, the Series
2006-1 Interest Rate Hedge Collateral, the Series 2006-1 Cash Collateral Account
Collateral, the Series 2006-1 Reserve Account Collateral and the Series 2006-1
Other Account Collateral.

“Series 2006-1 Collection Account” is defined in Section 5.1(b).

“Series 2006-1 Commitment Termination Date” means September 1, 2008.

“Series 2006-1 Demand Note” means each demand note made by ABCR or BRAC,
substantially in the form of Exhibit G to this Series Supplement, as amended,
modified or restated from time to time.

“Series 2006-1 Demand Note Payment Amount” means, as of the Series 2006-1 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2006-1 Demand Notes pursuant to Section 5.5(c)(iii) or 5.5(d)(ii)
that were deposited into the Series 2006-1 Distribution Account and paid to the
Series 2006-1 Noteholders during the one-year period ending on the Series 2006-1
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to BRAC shall have occurred during such one-year period, the Series
2006-1 Demand Note Payment Amount as of the Series 2006-1 Letter of Credit
Termination Date shall equal the Series 2006-1 Demand Note Payment Amount as if
it were calculated as of the date of such occurrence.

“Series 2006-1 Deposit Date” is defined in Section 5.2.

“Series 2006-1 Disposition Agent Fees” means, for any Distribution Date during
the Series 2006-1 Rapid Amortization Period on which there exists a Series
2006-1 Lease Interest Payment Deficit, an amount equal to the product of (x) the
fees due and payable to the

 

24



--------------------------------------------------------------------------------

Group I Disposition Agent pursuant to the terms of the Group I Disposition Agent
Agreement and (y) the Series 2006-1 Invested Percentage (as used with respect to
Principal Collections).

“Series 2006-1 Distribution Account” is defined in Section 5.9(a).

“Series 2006-1 Eligible Letter of Credit Provider” means a person satisfactory
to ABCR and the Administrative Agent and having, at the time of the issuance of
the related Series 2006-1 Letter of Credit, a long-term senior unsecured debt
rating of at least “A” from S&P and a short-term senior unsecured debt rating of
at least “A-1” from S&P and a long-term senior unsecured debt rating of at least
“A2” from Moody’s and a short-term senior unsecured debt rating of “P-1” from
Moody’s that is a commercial bank having total assets in excess of $500,000,000.

“Series 2006-1 Enhancement” means the Series 2006-1 Cash Collateral Account
Collateral, the Series 2006-1 Letters of Credit, the Series 2006-1 Demand Notes
and the Series 2006-1 Overcollateralization Amount and the Series 2006-1 Reserve
Account Amount.

“Series 2006-1 Enhancement Adjustment Percentage” means, with respect to any
date of determination, the lowest of (x) the lowest of the three Measurement
Month Averages immediately preceding such date, (y) the Series 2006-1 Six Month
Enhancement Adjustment Percentage with respect to such date and (z) the Series
2006-1 Twelve Month Enhancement Adjustment Percentage with respect to such date.

“Series 2006-1 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2006-1 Overcollateralization Amount as of such date,
(ii) the Series 2006-1 Letter of Credit Amount as of such date and (iii) the
Series 2006-1 Available Reserve Account Amount as of such date.

“Series 2006-1 Enhancement Deficiency” means, as of any date of determination,
the amount, if any, by which the Series 2006-1 Enhancement Amount as of such
date is less than the Series 2006-1 Required Enhancement Amount as of such date.

“Series 2006-1 Initial Invested Amount” is defined in Section 3.3(a).

“Series 2006-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2006-1
Interest Period shall commence on and include the Series 2006-1 Closing Date and
end on and include May 21, 2006.

“Series 2006-1 Interest Rate Hedge” has the meaning specified in
Section 5.12(a).

“Series 2006-1 Interest Rate Hedge Collateral” has the meaning specified in
Section 5.12(d).

“Series 2006-1 Interest Rate Hedge Payments” means the amounts payable by CPF to
an Interest Rate Hedge Counterparty from time to time in respect of a Series
2006-1 Interest Rate Hedge.

 

25



--------------------------------------------------------------------------------

“Series 2006-1 Interest Rate Hedge Proceeds” means the amounts received by the
Trustee from an Interest Rate Hedge Counterparty from time to time in respect of
a Series 2006-1 Interest Rate Hedge (including amounts received from a guarantor
or from collateral).

“Series 2006-1 Invested Amount” means on any date of determination the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.

“Series 2006-1 Invested Percentage” means as of any date of determination:

(a) when used with respect to Principal Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be equal to the sum of the Series 2006-1 Invested Amount and the Series
2006-1 Overcollateralization Amount, as of the immediately preceding Business
Day, and the denominator of which shall be the greater as of the end of the
immediately preceding Business Day of (x) the Borrowing Base with respect to the
Group I Series of Notes and (y) the sum of the numerators used to determine
invested percentages for allocations with respect to Principal Collections (for
all Group I Series of Notes and all classes of such Group I Series of Notes);
and

(b) when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be the Accrued Amounts with respect to the Series 2006-1 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Group I Series of Notes on such date of
determination.

“Series 2006-1 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 5.2(a) would have been allocated to the
Series 2006-1 Accrued Interest Account if all payments of Monthly Base Rent
required to have been made under the Group I CPF Lease from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Interest Collections which pursuant to
Section 5.2(a) have been allocated to the Series 2006-1 Accrued Interest Account
(excluding any amounts paid into the Series 2006-1 Accrued Interest Account
pursuant to the proviso in Section 5.2(a)(ii)) from and excluding the preceding
Distribution Date to and including such Distribution Date.

“Series 2006-1 Lease Payment Deficit” means either a Series 2006-1 Lease
Interest Payment Deficit or a Series 2006-1 Lease Principal Payment Deficit.

“Series 2006-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2006-1 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 5.5(c)(i) and
(ii) of this Series Supplement on account of such Series 2006-1 Lease Principal
Payment Deficit.

 

26



--------------------------------------------------------------------------------

“Series 2006-1 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2006-1 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2006-1 Lease Principal Payment
Carryover Deficit for such Distribution Date.

“Series 2006-1 Legal Final Maturity Date” means the date that is December 15,
2014.

“Series 2006-1 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit I to this Series Supplement issued by a
Series 2006-1 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2006-1 Noteholders.

“Series 2006-1 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2006-1 Letter of Credit, as specified therein, and
(ii) if the Series 2006-1 Cash Collateral Account has been established and
funded pursuant to Section 5.8, the Series 2006-1 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2006-1 Demand Notes on such date.

“Series 2006-1 Letter of Credit Expiration Date” means, with respect to any
Series 2006-1 Letter of Credit, the expiration date set forth in such Series
2006-1 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2006-1 Letter of Credit.

“Series 2006-1 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2006-1 Letter of Credit, as specified therein, and (b) if
the Series 2006-1 Cash Collateral Account has been established and funded
pursuant to Section 5.8 of this Series Supplement, the Series 2006-1 Available
Cash Collateral Account Amount on such date.

“Series 2006-1 Letter of Credit Provider” means the issuer of a Series 2006-1
Letter of Credit.

“Series 2006-1 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2006-1 Notes are fully paid and (b) the Series
2006-1 Termination Date.

“Series 2006-1 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (p) of Article VI.

“Series 2006-1 Liquid Enhancement Amount” means, as of any date of
determination, the sum of (i) the Series 2006-1 Letter of Credit Amount as of
such date and (ii) the Series 2006-1 Available Reserve Account Amount as of such
date.

“Series 2006-1 Liquid Enhancement Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 2006-1 Liquid Enhancement
Amount as

 

27



--------------------------------------------------------------------------------

of such date is less than the Series 2006-1 Required Liquid Enhancement Amount
as of such date.

“Series 2006-1 Maximum Invested Amount” means the sum of the Maximum Purchaser
Group Invested Amounts with respect to each of the Purchaser Groups.

“Series 2006-1 Monthly Interest” means, with respect to any Series 2006-1
Interest Period, an amount equal to the product of (a) the average daily Series
2006-1 Invested Amount during such Series 2006-1 Interest Period, (b) the Series
2006-1 Note Rate for such Series 2006-1 Interest Period and (c) the number of
days in such Series 2006-1 Interest Rate Period divided by 360.

“Series 2006-1 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 5.2(a) would have been
allocated to the Series 2006-1 Collection Account if all payments required to
have been made under the Group I CPF Lease from and excluding the preceding
Distribution Date to and including such Distribution Date were made in full over
(b) the aggregate amount of Principal Collections which pursuant to
Section 5.2(a) have been allocated to the Series 2006-1 Collection Account
(without giving effect to any amounts paid into the Series 2006-1 Accrued
Interest Account pursuant to the proviso in Section 5.2(a)(ii)) from and
excluding the preceding Distribution Date to and including such Distribution
Date.

“Series 2006-1 Note” means any one of the Series 2006-1 Variable Funding Rental
Truck Asset Backed Notes, executed by CPF and authenticated and delivered by or
on behalf of the Trustee, substantially in the form of Exhibit A. Definitive
Series 2006-1 Notes shall have such insertions and deletions as are necessary to
give effect to the provisions of Section 2.19 of the Base Indenture.

“Series 2006-1 Note Rate” means for any Series 2006-1 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2006-1 Interest
Period and the denominator of which is equal to the average daily Series 2006-1
Invested Amount during such Series 2006-1 Interest Period and (b) a fraction,
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2006-1 Interest Period; provided, however, that the Series 2006-1
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.

“Series 2006-1 Noteholder” means a Person in whose name a Series 2006-1 Note is
registered in the Note Register.

“Series 2006-1 Other Account Collateral” is defined in Section 5.9(d).

“Series 2006-1 Overcollateralization Amount” means (i) as of any date on which
no Borrowing Base Deficiency exists with respect to the Group I Series of Notes,
the Series 2006-1 Required Overcollateralization Amount as of such date and
(ii) as of any date on which a Borrowing Base Deficiency exists with respect to
the Group I Series of Notes, the excess, if any,

 

28



--------------------------------------------------------------------------------

of (x) the Series 2006-1 Borrowing Base as of such date over (y) the Series
2006-1 Invested Amount as of such date.

“Series 2006-1 Partial Commitment Termination” means that the Commitment of an
APA Bank included in a Purchaser Group is not extended on or before the 30th day
preceding a Series 2006-1 Commitment Termination Date and such Commitment is not
assumed by another APA Bank in accordance with Section 3.9 on or before the
applicable Series 2006-1 Commitment Termination Date.

“Series 2006-1 Partial Commitment Termination Percentage” means, with respect to
any Series 2006-1 Partial Commitment Termination, the percentage equivalent of a
fraction the numerator of which is the aggregate Commitment of the applicable
Series 2006-1 Terminating Purchasers and the denominator of which is the
aggregate Commitments of all APA Banks, prior to giving effect to such Series
2006-1 Partial Commitment Termination.

“Series 2006-1 Past Due Rent Payment” is defined in Section 5.2(c).

“Series 2006-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2006-1 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes in each Group outstanding as of such date.

“Series 2006-1 Principal Deficit Amount” means, as of any date of determination,
the excess, if any, of (a) the Series 2006-1 Invested Amount as of such date
over (b) the excess of the Series 2006-1 Borrowing Base over the Series 2006-1
Required Overcollateralization Amount as of such date.

“Series 2006-1 Principal Subaccount” is defined in Section 5.1(b).

“Series 2006-1 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2006-1
Notes and ending upon the earlier to occur of (i) the date on which the Series
2006-1 Notes are fully paid and (ii) the termination of the Indenture.

“Series 2006-1 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2006-1 Letter of Credit Provider for draws
under its Series 2006-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Series 2006-1 Related Documents” means, with respect to the Series 2006-1
Notes, the Base Indenture, this Series Supplement, the Series 2006-1 Notes, any
Group I Nominee Agreements, the Group I Administration Agreement, the Group I
Disposition Agent Agreement, the Group I Back-up Administration Agreement, the
Collection Account Control Agreement, the Group I Collection Account Control
Agreement, any agreements relating to the issuance or the purchase of any Series
2006-1 Notes, any Enhancement Agreements for the

 

29



--------------------------------------------------------------------------------

Series 2006-1 Enhancement, the Group I CPF Lease and the Supplemental Documents
relating to the Group I CPF Lease.

“Series 2006-1 Required Borrowing Base” means, as of any date of determination,
the sum of (a) the Series 2006-1 Required Overcollateralization Amount as of
such date and (b) the Series 2006-1 Invested Amount as of such date.

“Series 2006-1 Required Enhancement Amount” means, as of any date of
determination, the product of (i) the Series 2006-1 Adjusted Required
Enhancement Percentage as of such date and (ii) the Series 2006-1 Invested
Amount as of such date.

“Series 2006-1 Required Enhancement Percentage” means, as of any date of
determination, 50.0%.

“Series 2006-1 Required Letter of Credit Liquidity Amount” means, as of any date
of determination, the product of (a) the Series 2006-1 Required Letter of Credit
Liquidity Percentage and (b) the Series 2006-1 Adjusted Invested Amount as of
such date.

“Series 2006-1 Required Letter of Credit Liquidity Percentage” means, as of any
date of determination, 14%.

“Series 2006-1 Required Liquid Enhancement Amount” means, as of any date of
determination, the product of (i) the Series 2006-1 Required Liquid Enhancement
Percentage as of such date and (ii) the Series 2006-1 Invested Amount as of such
date; provided that, notwithstanding the foregoing, the Series 2006-1 Required
Liquid Enhancement Amount shall at no time be less than the lesser of (x) the
Series 2006-1 Invested Amount and (y) $10 million.

“Series 2006-1 Required Liquid Enhancement Percentage” means, as of any date of
determination, 31%.

“Series 2006-1 Required Noteholders” means Purchaser Groups having Purchaser
Group Invested Amounts, in the aggregate, exceeding 50% of the Series 2006-1
Invested Amount.

“Series 2006-1 Required Overcollateralization Amount” means, as of any date of
determination, the excess of (a) the Series 2006-1 Required Enhancement Amount
as of such date over (b) the sum of (i) the Series 2006-1 Letter of Credit
Amount as of such date and (ii) the Series 2006-1 Available Reserve Account
Amount as of such date.

“Series 2006-1 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the sum of (a) the greater of (i) the
excess, if any, of the Series 2006-1 Required Liquid Enhancement Amount on such
Distribution Date over the Series 2006-1 Liquid Enhancement Amount on such
Distribution Date (excluding therefrom the Series 2006-1 Available Reserve
Account Amount) and (ii) the excess, if any, of the Series 2006-1 Required
Enhancement Amount over the Series 2006-1 Enhancement Amount on such
Distribution Date (excluding therefrom the Series 2006-1 Available Reserve
Account Amount) plus (b) the Demand Note Preference Payment Amount.

 

30



--------------------------------------------------------------------------------

“Series 2006-1 Reserve Account” is defined in Section 5.7(a).

“Series 2006-1 Reserve Account Collateral” is defined in Section 5.7(d).

“Series 2006-1 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2006-1 Available Reserve Account Amount
over the Series 2006-1 Required Reserve Account Amount on such Distribution
Date.

“Series 2006-1 Revolving Period” means the period from and including the Series
2006-1 Closing Date to the earlier to occur of (a) the Series 2006-1 Commitment
Termination Date, and (b) the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred or
been declared with respect to the Series 2006-1 Notes.

“Series 2006-1 Shortfall” is defined in Section 5.3(f).

“Series 2006-1 Six Month Enhancement Adjustment Percentage” means, with respect
to any date, the percentage equivalent of a fraction, the numerator of which is
the aggregate amount of Disposition Proceeds of all Group I CPF Trucks sold
during the six calendar months immediately preceding such date, and the
denominator of which is the aggregate Termination Value of such Group I CPF
Trucks on the dates of their respective sales. For the avoidance of doubt, any
Series 2006-1 Six Month Enhancement Adjustment Percentage calculation made after
the Second Restatement Effective Date shall be calculated based on the
Termination Value Curve Schedule attached to the Group I CPF Lease after giving
effect to the amendments (including the inclusion of a new Termination Value
Curve Schedule) to the Group I CPF Lease on the Second Restatement Effective
Date.

“Series 2006-1 Terminating Purchaser” means, in the event of a Series 2006-1
Partial Commitment Termination, each APA Bank that is not extending its
commitment and the related CP Conduit Purchaser collectively.

“Series 2006-1 Termination Date” means May 8, 2012.

“Series 2006-1 Transfer Issuance Date” means March 22, 2010.

“Series 2006-1 Trustee Fees” means, for any Distribution Date during the Series
2006-1 Rapid Amortization Period on which there exists a Series 2006-1 Lease
Interest Payment Deficit, a portion of the fees payable to the Trustee in an
amount equal to the product of (i) the Series 2006-1 Percentage as of the
beginning of the Series 2006-1 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture.

“Series 2006-1 Twelve Month Enhancement Adjustment Percentage” means, with
respect to any date, the percentage equivalent of a fraction, the numerator of
which is the aggregate amount of Disposition Proceeds of all Group I CPF Trucks
sold during the twelve calendar months immediately preceding such date, and the
denominator of which is the aggregate Termination Value of such Group I CPF
Trucks on the dates of their respective sales. For the avoidance of doubt, any
Series 2006-1 Twelve Month Enhancement Adjustment Percentage calculation made
after the Second Restatement Effective Date shall be calculated

 

31



--------------------------------------------------------------------------------

based on the Termination Value Curve Schedule attached to the Group I CPF Lease
after giving effect to the amendments (including the inclusion of a new
Termination Value Curve Schedule) to the Group I CPF Lease on the Second
Restatement Effective Date.

“Series 2006-1 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 5.5(c), (d) or (e) on the Series 2006-1 Letters of Credit,
the aggregate amount required to be drawn by the Trustee on all Series 2006-1
Letters of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date Disbursement” means an amount drawn under a Series 2006-1
Letter of Credit pursuant to a Certificate of Termination Date Demand.

“Termination Disbursement” means an amount drawn under a Series 2006-1 Letter of
Credit pursuant to a Certificate of Termination Demand.

“Transfer Supplement” is defined in Section 12.1(c).

“Transferee” is defined in Section 12.1(f).

“Trustee” is defined in the recitals hereto.

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2006-1
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

“Voting Stock” of any Person means the common stock or membership interests of
such Person and any other security of, or ownership interest in, such Person
having ordinary voting power to elect a majority of the board of directors or a
majority of the managers (or other Persons serving similar functions) of such
Person.

 

32



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE AND SALE OF SERIES 2006-1 NOTES;

INCREASES AND DECREASES OF SERIES 2006-1 INVESTED AMOUNT

Section 3.1 Purchases of the Series 2006-1 Notes.

(a) Series 2006-1 Closing Date. Subject to the terms and conditions of this
Series Supplement, including delivery of notice in accordance with Section 3.3,
(i) each CP Conduit Purchaser may, in its sole discretion, purchase a Series
2006-1 Note in an amount equal to all or a portion of its Commitment Percentage
of the Series 2006-1 Initial Invested Amount on any Business Day specified by
CPF in such notice provided pursuant to Section 3.3 (the “Series 2006-1 Closing
Date”) and if such CP Conduit Purchaser shall have notified the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser that it
has elected not to fund a Series 2006-1 Note in an amount equal to its
Commitment Percentage of the Series 2006-1 Initial Invested Amount on the Series
2006-1 Closing Date, each APA Bank with respect to such CP Conduit Purchaser
shall fund on the Series 2006-1 Closing Date its APA Bank Percentage of that
portion of such Series 2006-1 Note not to be funded by such CP Conduit Purchaser
and (ii) thereafter, (A) if a CP Conduit Purchaser shall have purchased a Series
2006-1 Note, such CP Conduit Purchaser may, in its sole discretion, increase the
outstanding principal amount of its Series 2006-1 Note during the Series 2006-1
Revolving Period (or on the Second Restatement Effective Date in connection with
the Increase in the amount of the Second Restatement Date Increase Amount made
on such date) in accordance with the provisions of this Series Supplement and
(B) the APA Banks with respect to such CP Conduit Purchaser shall increase their
respective APA Bank Percentages of the outstanding principal amount of the
Series 2006-1 Note with respect to such Purchaser Group during the Series 2006-1
Revolving Period (or on the Second Restatement Effective Date in connection with
the Increase in the amount of the Second Restatement Date Increase Amount made
on such date) in accordance with the provisions of this Series Supplement.
Payments by each CP Conduit Purchaser and/or the APA Banks with respect to such
CP Conduit Purchaser shall be made in immediately available funds on the Series
2006-1 Closing Date (or on the Second Restatement Effective Date in connection
with the Increase in the amount of the Second Restatement Date Increase Amount
made on such date) to the Funding Agent with respect to such CP Conduit
Purchaser for remittance to the Trust for deposit into the Series 2006-1
Collection Account.

(b) Form of Series 2006-1 Notes. The Series 2006-1 Notes shall be issued in
fully registered form without interest coupons, substantially in the form set
forth in Exhibit A hereto.

Section 3.2 Delivery.

(a) On the Series 2006-1 Closing Date, CPF shall sign and shall direct the
Trustee in writing pursuant to Section 2.2 of the Base Indenture to duly
authenticate, and the Trustee, upon receiving such direction, shall so
authenticate a Series 2006-1 Note in the name of the Funding Agent with respect
to each Purchaser Group in an amount equal to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and deliver such Series
2006-1 Note to such Funding Agent in accordance with such written directions.

 

33



--------------------------------------------------------------------------------

(b) The Administrative Agent shall maintain a record of the actual Purchaser
Group Invested Amount outstanding with respect to each Purchaser Group and the
actual Series 2006-1 Invested Amount outstanding on any date of determination,
which, absent manifest error, shall constitute prima facie evidence of the
outstanding Purchaser Group Invested Amounts and outstanding Series 2006-1
Invested Amount from time to time. Upon a written request from the Trustee, the
Administrative Agent shall provide in writing the identity of the Purchaser
Groups, the related Funding Agents, the Purchaser Group Invested Amount for each
Purchaser Group and the Pro Rata Share with respect to such Purchaser Group to
the Trustee.

Section 3.3 Procedure for Issuance of the Series 2006-1 Initial Invested Amount
and for Increasing the Series 2006-1 Invested Amount.

(a) Subject to Section 3.3(c), (i) on the Series 2006-1 Closing Date or any date
thereafter, each CP Conduit Purchaser may agree, in its sole discretion, to
purchase, and the APA Banks with respect to such CP Conduit Purchaser shall
purchase, a Series 2006-1 Note in accordance with Section 3.1; and (ii) on any
Business Day during the Series 2006-1 Revolving Period or, to the extent set
forth below, on the Second Restatement Effective Date, each CP Conduit Purchaser
may agree, in its sole discretion, that the Purchaser Group Invested Amount with
respect to such Purchaser Group may be increased by an amount equal to the
Commitment Percentage with respect to such Purchaser Group of the Increase
Amount and each APA Bank with respect to such CP Conduit Purchaser hereby agrees
that the Purchaser Group Invested Amount with respect to such Purchaser Group
may be increased by an amount equal to its APA Bank Percentage of the Commitment
Percentage with respect to such Purchaser Group of the Increase Amount (an
“Increase”), upon the request of CPF (each date upon which an Increase occurs
hereunder being referred to as the “Increase Date” applicable to such Increase);
provided, that CPF shall have given the Administrative Agent (with a copy to the
Trustee) irrevocable written notice (effective upon receipt), by telecopy
(receipt confirmed), substantially in the form of Exhibit B hereto, of such
request no later than 3:00 p.m. (New York City time) on the second Business Day
prior to the Series 2006-1 Closing Date or such Increase Date (except with
respect to the Increase occurring on the Second Restatement Effective Date for
which no such written notice shall be required), as the case may be. Such notice
shall state (x) the Series 2006-1 Closing Date or the Increase Date, as the case
may be, and (y) the initial aggregate principal amount of the Series 2006-1 Note
(the “Series 2006-1 Initial Invested Amount”) or the proposed amount of the
Increase (each, together with the Second Restatement Date Increase Amount, an
“Increase Amount”), as the case may be. Notwithstanding anything to the contrary
contained in this Series Supplement, the Base Indenture or any other Series
2006-1 Related Document, the Second Restatement Effective Date shall be an
Increase Date pursuant to which the Series 2006-1 Invested Amount shall be
Increased by an amount equal to the Second Restatement Date Increase Amount in
accordance with the terms of this Section 3.3(a). Subject to the terms and
conditions of this Series Supplement, each Purchaser Group shall fund its pro
rata portion of the Second Restatement Date Increase Amount on the Second
Restatement Effective Date in proportion to its applicable Commitment
Percentage.

(b) If a CP Conduit Purchaser elects not to fund the full amount of its
Commitment Percentage of the Series 2006-1 Initial Invested Amount or a
requested Increase, such CP Conduit Purchaser shall notify the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser, and each
APA Bank with respect to such CP Conduit

 

34



--------------------------------------------------------------------------------

Purchaser shall fund its APA Bank Percentage of the portion of the Commitment
Percentage with respect to such Purchaser Group of the Series 2006-1 Initial
Invested Amount or such Increase, as the case may be, not funded by such CP
Conduit Purchaser.

(c) No Purchaser Group shall be required to make the initial purchase of a
Series 2006-1 Note on the Series 2006-1 Closing Date or to increase its
Purchaser Group Invested Amount on any Increase Date hereunder unless:

(i) such Purchaser Group’s Commitment Percentage of the Series 2006-1 Initial
Invested Amount or such Increase Amount is equal to (A) $1,000,000 or an
integral multiple of $100,000 in excess thereof or (B) if less, the excess of
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
over the Purchaser Group Invested Amount with respect to such Purchaser Group;

(ii) after giving effect to the initial purchase of the Series 2006-1 Notes or
such Increase, as the case may be, (A) the Purchaser Group Invested Amount with
respect to such Purchaser Group would not exceed the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and (B) the Series 2006-1
Invested Amount would not exceed the Series 2006-1 Maximum Invested Amount;

(iii) after giving effect to the initial purchase of the Series 2006-1 Notes or
such Increase, as the case may be, no Series 2006-1 Enhancement Deficiency would
occur and be continuing;

(iv) no Amortization Event with respect to the Series 2006-1 Notes or Potential
Amortization Event with respect to the Series 2006-1 Notes would occur and be
continuing prior to or after giving effect to the issuance of the Series 2006-1
Notes or such Increase, as the case may be;

(v) other than in connection with the Increase made on the Second Restatement
Effective Date, the Series 2006-1 Revolving Period has not ended; and

(vi) all of the representations and warranties made by each of CPF, the Lessee,
the Guarantor and the Administrator in the Base Indenture, this Series
Supplement and the Series 2006-1 Related Documents to which each is a party are
true and correct on and as of the Series 2006-1 Closing Date or such Increase
Date, as the case may be, as if made on and as of such date (except to the
extent such representations and warranties are expressly made as of another
date).

CPF’s acceptance of funds in connection with (x) the initial purchase of Series
2006-1 Notes on the Series 2006-1 Closing Date and (y) each Increase occurring
on any Increase Date shall constitute a representation and warranty by CPF to
the Purchaser Groups as of the Series 2006-1 Closing Date or such Increase Date
(except to the extent such

 

35



--------------------------------------------------------------------------------

representations and warranties are expressly made as of another date), as the
case may be, that all of the conditions contained in this Section 3.3(c) have
been satisfied.

(d) Upon receipt of any notice required by Section 3.3(a) from CPF, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to the Funding Agent with respect to each Purchaser Group,
no later than 5:00 p.m. (New York City time) on the day received. After receipt
by any Funding Agent with respect to a Purchaser Group of such notice from the
Administrative Agent, such Funding Agent shall, so long as the conditions set
forth in Sections 3.3(a) and (c) are satisfied, promptly provide telephonic
notice to the related CP Conduit Purchaser and the related APA Banks of the
Series 2006-1 Closing Date or Increase Date, as the case may be, and of such
Purchaser Group’s Commitment Percentage of the Series 2006-1 Initial Invested
Amount or such Increase Amount, as the case may be. If such CP Conduit Purchaser
elects to fund all or a portion of its Commitment Percentage of the Series
2006-1 Initial Invested Amount or Increase Amount, as the case may be, such CP
Conduit Purchaser shall pay in immediately available funds its Commitment
Percentage (or any portion thereof) of the amount of the Series 2006-1 Initial
Invested Amount or such Increase on the Series 2006-1 Closing Date or such
Increase Date, as the case may be, to the Funding Agent with respect to such
Purchaser Group for deposit into the Series 2006-1 Collection Account. If such
CP Conduit Purchaser does not fund the full amount of its Commitment Percentage
of the Series 2006-1 Initial Invested Amount or the Increase Amount, as the case
may be, and the related APA Banks are required to fund the portion thereof not
funded by the CP Conduit Purchaser, each such APA Bank shall pay in immediately
available funds its APA Bank Percentage of such portion on the Series 2006-1
Closing Date or such Increase Date to the Funding Agent with respect to such
Purchaser Group for deposit in the Series 2006-1 Collection Account. Each
Funding Agent shall remit the amounts received by it from its CP Conduit
Purchaser or the related APA Banks pursuant to this Section 3.3(d) to the
Trustee for deposit into the Series 2006-1 Collection Account.

Section 3.4 Sales by CP Conduit Purchasers of Series 2006-1 Notes to APA Banks.
Notwithstanding any limitation to the contrary contained herein, each CP Conduit
Purchaser may, in its own discretion, at any time, sell or assign all or any
portion of its interest in its Series 2006-1 Note to any Conduit Assignee or to
the APA Banks with respect to such CP Conduit Purchaser pursuant to, and subject
to the terms and conditions of the Asset Purchase Agreement with respect to such
CP Conduit Purchaser or otherwise.

Section 3.5 Procedure for Decreasing the Series 2006-1 Invested Amount. On any
Business Day prior to the occurrence of an Amortization Event with respect to
the Series 2006-1 Notes, upon the written request of CPF or the Administrator on
behalf of CPF, the Series 2006-1 Invested Amount may be reduced (a “Decrease”)
by the Trustee’s withdrawing from the Series 2006-1 Principal Subaccount,
depositing into the Series 2006-1 Distribution Account and distributing to the
Administrative Agent funds on deposit in the Series 2006-1 Principal Subaccount
on such day in accordance with Section 5.5(b) in an amount not to exceed the
amount of such funds on deposit on such day; provided that (i) CPF shall have
given the Administrative Agent (with a copy to the Trustee) irrevocable written
notice (effective upon receipt) of the amount of such Decrease prior to 9:30
a.m. (New York City time) on the second Business Day prior to such Decrease, in
the case of any such Decrease in an amount less than $100,000,000, and prior to
9:30 a.m. (New York City time) on a Business Day that is at least ten

 

36



--------------------------------------------------------------------------------

days prior to such Decrease, in the case of any such Decrease in an amount of
$100,000,000 or more; and (ii) any such Decrease shall be in an amount equal to
$5,000,000 and integral multiples of $250,000 in excess thereof (or, if such
Decrease will be used to reduce the Series 2006-1 Invested Amount to zero, such
Decrease may be in such amount as is necessary to reduce the Series 2006-1
Invested Amounts to zero). Upon each Decrease, the Administrative Agent shall
indicate in its records such Decrease and the Purchaser Group Invested Amount
outstanding with respect to each Purchaser Group after giving effect to such
Decrease. Upon receipt of any notice required by Section 3.5 from CPF, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to the Funding Agent with respect to each Purchaser Group,
no later than 1:00 p.m. (New York City time) on the day received.

Section 3.6 Interest; Fees.

(a) Interest shall be payable on the Series 2006-1 Notes on each Distribution
Date pursuant to Section 5.3.

(b) On any Business Day, CPF may, subject to Sections 3.6(c) and 8.4, elect to
allocate all or any portion of the Available APA Bank Funding Amount with
respect to any Purchaser Group to one or more Eurodollar Tranches with
Eurodollar Periods commencing on such Business Day by giving the Administrative
Agent and the Funding Agent with respect to such Purchaser Group irrevocable
written or telephonic (confirmed in writing) notice thereof, which notice must
be received by such Funding Agent prior to 1:00 p.m. (New York City time) three
Business Days prior to such Business Day. Such notice shall specify (i) the
applicable Business Day, (ii) the Eurodollar Period for each Eurodollar Tranche
to which a portion of the Available APA Bank Funding Amount with respect to such
Purchaser Group is to be allocated and (iii) the portion of such Available APA
Bank Funding Amount being allocated to each such Eurodollar Tranche. Upon
receipt of any such notice, the Funding Agent with respect to a Purchaser Group
shall notify the CP Conduit Purchaser and the APA Bank with respect to such
Purchaser Group of the contents of such notice promptly upon receipt thereof.

(c) Notwithstanding anything to the contrary contained in this Section 3.6,
(A) the portion of the Available APA Bank Funding Amount with respect to any
Purchaser Group allocable to each Eurodollar Tranche must be in an amount equal
to $100,000 or an integral multiple of $100,000 in excess thereof, (B) no more
than 7 Eurodollar Tranches with respect to such Purchaser Group shall be
outstanding at any one time, and (C) after the occurrence and during the
continuance of any Amortization Event or Potential Amortization Event with
respect to the Series 2006-1 Notes, CPF may not elect to allocate any portion of
the Available APA Bank Funding Amount with respect to any Purchaser Group to a
Eurodollar Tranche.

(d) [RESERVED]

(e) CPF shall pay with funds available pursuant to Section 5.3(a) to the
Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2006-1 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the Series 2006-1 Revolving Period equal to the Commitment Fee Rate times
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
during such Series 2006-1 Interest Period less the average daily

 

37



--------------------------------------------------------------------------------

Purchaser Group Invested Amount with respect to such Purchaser Group during such
Series 2006-1 Interest Period. The Commitment Fees shall be due and payable
monthly in arrears on each Distribution Date and on the date the Series 2006-1
Revolving Period terminates.

(f) Calculations of per annum rates under this Series Supplement shall be made
on the basis of a 360- (or 365-/366- in the case of interest on the Floating
Tranche based on the Prime Rate) day year. Each determination of the Adjusted
LIBO Rate by the Administrative Agent shall be conclusive and binding upon each
of the parties hereto in the absence of manifest error.

Section 3.7 Indemnification by CPF.

(a) CPF agrees to indemnify and hold harmless the Trustee, the Administrative
Agent, each Funding Agent, each CP Conduit Purchaser, each APA Bank and each of
their respective officers, directors, agents and employees (each, a “Company
Indemnified Person”) from and against any loss, liability, expense, damage or
injury suffered or sustained by (a “Claim”) such Company Indemnified Person by
reason of (i) any acts, omissions or alleged acts or omissions arising out of,
or relating to, activities of CPF pursuant to the Indenture or the other Series
2006-1 Related Documents to which it is a party, (ii) a breach of any
representation or warranty made or deemed made by CPF (or any of its officers)
in the Indenture or other Series 2006-1 Related Document or (iii) a failure by
CPF to comply with any applicable law or regulation or to perform its covenants,
agreements, duties or obligations required to be performed or observed by it in
accordance with the provisions of the Indenture or the other Series 2006-1
Related Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury resulted from the negligence, bad faith or willful misconduct of such
Company Indemnified Person or its officers, directors, agents, principals,
employees or employers or includes any Excluded Taxes; provided that any
payments made by CPF pursuant to this Section 3.7 shall be made solely from
funds available pursuant to Section 5.3(e), shall be non-recourse other than
with respect to such funds, and shall not constitute a claim against CPF to the
extent that such funds are insufficient to make such payment. The
indemnification provided for in this Section 3.7(a) shall survive the
termination of the Base Indenture, this Series Supplement or any Applicable
Related Document with respect to any Group I Series of Notes.

(b) CPF hereby agrees to indemnify and hold harmless each Series 2006-1
Noteholder (including its respective directors, officers, employees and agents)
from and against any and all losses, liabilities (including liabilities for
penalties), claims, demands, actions, suits, judgments, reasonable out-of-pocket
costs and expenses arising out of or resulting from the assignments and security
interests granted by this Indenture, whether arising by virtue of any act or
omission on the part of CPF or otherwise, including, without limitation, the
reasonable out-of-pocket costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses) incurred by such Series 2006-1
Noteholder in enforcing this Indenture or preserving any of its rights to, or
realizing upon, any of the Collateral or Group I Collateral; provided, however,
the foregoing indemnification shall not extend to any action by any Series
2006-1 Noteholder which constitutes gross negligence or willful misconduct by
such Series 2006-1 Noteholder. The

 

38



--------------------------------------------------------------------------------

indemnification provided for in this Section 3.7(b) shall survive the
termination of the Base Indenture or this Series Supplement.

(c) CPF shall indemnify and hold harmless each Series 2006-1 Noteholder from any
present or future claim for liability for any stamp or other similar tax and any
penalties or interest with respect thereto, that may be assessed, levied or
collected by any jurisdiction in connection with this Indenture or any
Collateral or Group I Collateral.

Section 3.8 Funding Agents.

(a) The Funding Agent with respect to each Purchaser Group is hereby authorized
to record on each Business Day the CP Funded Amount with respect to such
Purchaser Group and the aggregate amount of Discount accruing with respect
thereto on such Business Day and the APA Bank Funded Amount with respect to such
Purchaser Group and the amount of interest accruing with respect thereto on such
Business Day and, based on such recordations, to determine the Monthly Funding
Costs with respect to each Series 2006-1 Interest Period and such Purchaser
Group. Any such recordation by a Funding Agent, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so recorded.
Furthermore, the Funding Agent with respect to each Purchaser Group will
maintain records sufficient to identify the percentage interest of the related
CP Conduit Purchaser and each APA Bank with respect to such Purchaser Group
holding an interest in the Series 2006-1 Note registered in the name of such
Funding Agent and any amounts owing thereunder.

(b) Upon receipt of funds from the Administrative Agent on each Distribution
Date and the date of any Decrease, each Funding Agent shall pay such funds to
the related CP Conduit Purchaser and/or the related APA Bank owed such funds in
accordance with the recordations maintained by it in accordance with
Section 3.8(a) with respect to such CP Conduit Purchaser. If a Funding Agent
shall have paid to any CP Conduit Purchaser or APA Bank any funds that (i) must
be returned for any reason (including bankruptcy) or (ii) exceeds that which
such CP Conduit Purchaser or APA Bank was entitled to receive, such amount shall
be promptly repaid to such Funding Agent by such CP Conduit Purchaser or APA
Bank.

Section 3.9 Partial Termination.

(a) If any APA Bank that is part of a Purchaser Group has not extended its
Commitment on or before the 30th day prior to a Series 2006-1 Commitment
Termination Date, the Administrative Agent may, but shall not be obligated to,
offer any other APA Bank the right to increase its Commitment by the amount of
the Commitment of such non-extending APA Bank. In the event that any APA Bank
agrees to such an increase, the non-extending APA Bank and related CP Conduit
Purchaser and the APA Bank assuming such non-extending APA Bank’s Commitment and
its related CP Conduit Purchaser shall execute a Purchaser Group Supplement in
accordance with Section 12.1(e).

 

39



--------------------------------------------------------------------------------

ARTICLE IV

SECURITY

Section 4.1 Grant of Security Interest.

(a) To secure the Note Obligations with respect to the Series 2006-1 Notes and
any other Group I Series of Notes and to secure compliance with the provisions
of the Base Indenture and this Series Supplement and the Series Supplement for
any other Group I Series of Notes, CPF hereby pledges, assigns, conveys,
delivers, transfers and sets over to the Trustee, to the extent set forth in
this Series Supplement and the Series Supplement for each other Group I Series
of Notes, for the benefit of the Noteholders of each Group I Series of Notes
(collectively, the “Group I Secured Parties”), and hereby grants to the Trustee,
for the benefit of such Group I Secured Parties, a security interest in, all of
CPF’s right, title and interest in and to all of the following assets, property,
and interests of CPF, whether now owned or at any time hereafter acquired or
created (collectively, the “Group I Collateral”):

(i) the Group I CPF Lease, any Sublease related to such Group I CPF Lease and
any other agreements related to the Group I CPF Trucks to which CPF is a party
or in which CPF otherwise has an interest (collectively, the “Group I CPF
Agreements”), including, without limitation, all monies due and to become due to
CPF under or in connection with such Group I CPF Agreements, whether payable as
rent, fees, expenses, costs, indemnities, insurance recoveries, damages for the
breach of such Group I CPF Agreements or otherwise, all security for amounts
payable thereunder and all rights, remedies, powers, privileges and claims of
CPF against any other party under or with respect to such Group I CPF Agreements
(whether arising pursuant to the terms of such Group I CPF Agreements or
otherwise available to CPF at law or in equity), the right to enforce the Group
I CPF Agreements and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
the Group I CPF Agreements or the obligations of any party thereunder;

(ii) the Group I Administration Agreement, including, without limitation, all
rights, remedies, powers, privileges and claims of CPF against any other party
under or with respect to the Group I Administration Agreement (whether arising
pursuant to the terms of the Group I Administration Agreement or otherwise
available to CPF at law or in equity), and the right to enforce the Group I
Administration Agreement and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
the Group I Administration Agreement or the obligations of any party thereunder;

(iii) any Group I Nominee Agreement, including, without limitation, all rights,
remedies, powers, privileges and claims of CPF against any other party under or
with respect to such Group I Nominee Agreement (whether arising pursuant to the
terms of the Group I Nominee Agreement or otherwise available to CPF at law or
in equity), and the right to enforce such Group I Nominee

 

40



--------------------------------------------------------------------------------

Agreement and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to such Group
I Nominee Agreement or the obligations of any party thereunder;

(iv) all Group I CPF Trucks and all Certificates of Title with respect thereto;

(v) all sale or other proceeds from the disposition of Group I CPF Trucks,
including all monies due in respect of Group I CPF Trucks, whether payable as
the purchase price of Group I CPF Trucks or as related fees, expenses, costs,
indemnities, insurance recoveries or otherwise;

(vi) all payments under insurance policies (whether or not the Trustee is named
as the loss payee thereof) or any warranty payable by reason of loss or damage
to, or otherwise with respect to, any Group I CPF Trucks;

(vii) (v) the Group I Collection Account and all accounts designated in this
Series Supplement or the Series Supplement for any other Group I Series of Notes
or otherwise as a sub-account or an administrative subaccount thereof (other
than the Series 2006-1 Collection Account, the Series 2006-1 Principal
Subaccount, the Series 2006-1 Accrued Interest Account and any other such
sub-account or administrative subaccount established solely for the benefit of a
particular Group I Series of Notes, and not for the benefit of any other Group I
Series of Notes, as set forth in this Series Supplement, any such other Series
Supplement or any other document or agreement pursuant to which such sub-account
or administrative subaccount is established), (w) all funds on deposit therein
from time to time, (x) all certificates and instruments, if any, representing or
evidencing any or all of such accounts or the funds on deposit therein from time
to time, (y) all Investment Property credited to any such account at any time
and from time to time or acquired at any time and from time to time with the
funds on deposit in any or all such accounts (including income thereon) and
(z) all Permitted Investments made at any time and from time to time with the
funds on deposit in any or all such accounts (including income thereon);

(viii) all additional property relating to the Group I Series of Notes that may
from time to time hereafter (pursuant to the terms of this Series Supplement,
the Series Supplement for any other Group I Series of Notes or otherwise) be
subjected to the grant and pledge hereof by CPF or by anyone on its behalf; and

(ix) to the extent not otherwise included, all Proceeds, products, offspring,
rents or profits of any and all of the foregoing, including cash, and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

(b) The foregoing grant is made in trust to secure the Note Obligations for the
Series 2006-1 Notes and any other Group I Series of Notes and to secure
compliance with the provisions of this Base Indenture, this Series Supplement
and the Series Supplement for each

 

41



--------------------------------------------------------------------------------

other Group I Series of Notes, all as provided in the Base Indenture, this
Series Supplement and each such other Series Supplement. The Trustee, as trustee
on behalf of the Group I Secured Parties, acknowledges such grant, accepts the
trusts under the Base Indenture and this Series Supplement in accordance with
the provisions of the Base Indenture and this Series Supplement and subject to
Section 10.1 and 10.2 of the Base Indenture, agrees to perform its duties
required in the Base Indenture, this Series Supplement and each such other
Series Supplement to the best of its abilities to the end that the interests of
the Group I Secured Parties may be adequately and effectively protected. The
Group I Collateral shall secure each Group I Series of Notes equally and ratably
without prejudice, priority (except, with respect to any other Group I Series of
Notes, as otherwise stated in the Series Supplement for such Group I Series of
Notes) or distinction.

ARTICLE V

SERIES 2006-1 ALLOCATIONS

With respect to the Series 2006-1 Notes, the following shall apply:

Section 5.1 Establishment of Group I Collection Account, Series 2006-1
Collection Account, Series 2006-1 Principal Subaccount and Series 2006-1 Accrued
Interest Account.

(a) All Collections allocable to the Series 2006-1 Notes shall be allocated to
the Collection Account, for further credit to the Group I Collection Account.

(b) Pursuant to the Base Indenture, the Trustee has created a Group Collection
Account for the benefit of the Noteholders of the Group I Series of Notes (such
account, the “Group I Collection Account”). In addition, the Trustee shall
create three administrative subaccounts within the Group I Collection Account
for the benefit of the Series 2006-1 Noteholders: the Series 2006-1 Collection
Account (such sub-account, the “Series 2006-1 Collection Account”), the Series
2006-1 Principal Subaccount (such sub-account, the “Series 2006-1 Principal
Subaccount”) and the Series 2006-1 Accrued Interest Account (such sub-account,
the “Series 2006-1 Accrued Interest Account”).

Section 5.2 Allocations with Respect to the Series 2006-1 Notes.

(a) The net proceeds from the initial sale of the Series 2006-1 Notes and any
Increase will be deposited into the Collection Account, for further credit to
the Group I Collection Account. On each Business Day on which Collections are
deposited into the Group I Collection Account (each such date, a “Series 2006-1
Deposit Date”), the Administrator shall direct the Trustee in writing pursuant
to the Group I Administration Agreement to allocate all amounts deposited into
the Group I Collection Account prior to 11:00 a.m. (New York City time) on such
Series 2006-1 Deposit Date as set forth below:

(i) allocate to the Series 2006-1 Collection Account an amount equal to the sum
of (A) the Series 2006-1 Invested Percentage (as of such day) of the aggregate
amount of Interest Collections deposited to the Group I Collection Account on
such day and (B) any amounts received by the Trustee on such day in

 

42



--------------------------------------------------------------------------------

respect of the Series 2006-1 Interest Rate Hedges. All such amounts allocated to
the Series 2006-1 Collection Account shall be further allocated to the Series
2006-1 Accrued Interest Account; and

(ii) allocate to the Series 2006-1 Principal Subaccount the sum of (A) the
Series 2006-1 Invested Percentage (as of such day) of the aggregate amount of
Principal Collections deposited to the Group I Collection Account on such day
and (B) the proceeds from the issuance of the Series 2006-1 Notes and from any
Increase; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2006-1 Notes, Series 2006-1 Interest Rate Hedge Proceeds
and other amounts available pursuant to Section 5.3 to pay Series 2006-1 Monthly
Interest and any unpaid Series 2006-1 Shortfall with respect to the Series
2006-1 Interest Period ending on the day preceding the next succeeding
Distribution Date and any Series 2006-1 Interest Rate Hedge Payments due on such
Distribution Date will be less than the sum of such Series 2006-1 Monthly
Interest, such Series 2006-1 Shortfall and such Series 2006-1 Interest Rate
Hedge Payments and (B) the Series 2006-1 Enhancement Amount is greater than
zero, the Administrator shall direct the Trustee in writing to reallocate a
portion of the Principal Collections allocated to the Series 2006-1 Notes during
the Related Month equal to the lesser of such insufficiency and the Series
2006-1 Enhancement Amount to the Series 2006-1 Accrued Interest Account to be
treated as Interest Collections allocable to the Series 2006-1 Notes on such
Distribution Date.

(b) Series 2006-1 Principal Subaccount. If on any Business Day the Series 2006-1
Available Reserve Account Amount is less than the Series 2006-1 Required Reserve
Account Amount prior to the occurrence of an Amortization Event with respect to
the Series 2006-1 Notes, the Administrator shall instruct the Trustee in writing
to withdraw funds in an amount equal to such insufficiency from the Series
2006-1 Principal Subaccount and deposit such amount into the Series 2006-1
Reserve Account. On each Business Day following the occurrence of a Series
2006-1 Partial Commitment Termination and prior to the occurrence of the Series
2006-1 Commitment Termination Date or an Amortization Event with respect to the
Series 2006-1 Notes, the Administrator shall direct the Trustee to, and the
Trustee shall, as so directed by the Administrator, withdraw the Series 2006-1
Partial Commitment Termination Percentage of funds on deposit in the Series
2006-1 Principal Subaccount, deposit such amounts in the Series 2006-1
Distribution Account and use such amounts to make payments to the Series 2006-1
Terminating Purchasers on the immediately succeeding Distribution Date in
respect of the Series 2006-1 Notes held by such Series 2006-1 Terminating
Purchasers until the principal amount of such Series 2006-1 Notes is reduced to
zero in accordance with Section 5.5(e). Amounts allocated to the Series 2006-1
Principal Subaccount during any Related Month and not applied to make a
voluntary Decrease in the Series 2006-1 Invested Amount pursuant to Section 3.5
or withdrawn for payment to the Series 2006-1 Terminating Purchasers pursuant to
this Section 5.2(b) shall be withdrawn from the Series 2006-1 Principal
Subaccount, deposited in the Series 2006-1 Distribution Account on the
immediately succeeding Distribution Date and used to make principal payments in
respect of the Series 2006-1 Notes ratably, without preference of

 

43



--------------------------------------------------------------------------------

priority of any kind, until the Series 2006-1 Invested Amount is reduced to zero
in accordance with Section 5.5(e). Notwithstanding anything to the contrary
herein, no funds on deposit in the Series 2006-1 Principal Subaccount shall be
paid or distributed to CPF until the Series 2006-1 Notes have been paid in full.

(c) Past Due Rental Payments. Notwithstanding Section 5.2(a), if after the
occurrence of a Series 2006-1 Lease Payment Deficit, the Lessee shall make
payments of Monthly Base Rent or other amounts payable by the Lessee under the
Group I CPF Lease on or prior to the fifth Business Day after the occurrence of
such Series 2006-1 Lease Payment Deficit (a “Past Due Rent Payment”), the
Administrator shall direct the Trustee in writing pursuant to the Group I
Administration Agreement to allocate to the Series 2006-1 Collection Account an
amount equal to the Series 2006-1 Invested Percentage as of the date of the
occurrence of such Series 2006-1 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2006-1 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Group I Administration Agreement to withdraw from the Series 2006-1
Collection Account and apply the Series 2006-1 Past Due Rent Payment in the
following order:

(i) if the occurrence of such Series 2006-1 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2006-1 Reserve Account pursuant to
Section 5.3(d), deposit in the Series 2006-1 Reserve Account an amount equal to
the lesser of (x) the Series 2006-1 Past Due Rent Payment and (y) the excess, if
any, of the Series 2006-1 Required Reserve Account Amount over the Series 2006-1
Available Reserve Account Amount on such day;

(ii) if the occurrence of the related Series 2006-1 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2006-1 Letters of Credit, pay to each Series 2006-1 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accordance with
the provisions of the applicable Series 2006-1 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2006-1 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2006-1
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2006-1 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2006-1 Past Due Rent Payment
remaining after payment pursuant to clause (i) above;

(iii) if the occurrence of such Series 2006-1 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2006-1 Cash Collateral Account, deposit
in the Series 2006-1 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2006-1 Past Due Rent Payment remaining after any
payment pursuant to clauses (i) and (ii) above and (y) the amount withdrawn from
the Series 2006-1 Cash Collateral Account on account of such Series 2006-1 Lease
Payment Deficit;

(iv) allocate to the Series 2006-1 Accrued Interest Account the amount, if any,
by which the Series 2006-1 Lease Interest Payment Deficit, if any, relating

 

44



--------------------------------------------------------------------------------

to such Series 2006-1 Lease Payment Deficit exceeds the amount of the Series
2006-1 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and

(v) treat the remaining amount of the Series 2006-1 Past Due Rent Payment as
Principal Collections allocated to the Series 2006-1 Notes in accordance with
Section 5.2(a)(ii).

Section 5.3 Payments to Noteholders. The Funding Agent with respect to each
Purchaser Group shall provide written notice to the Administrative Agent (x) no
later than two Business Days prior to each Determination Date, setting forth the
Monthly Funding Costs with respect to such Purchaser Group with respect to the
portion of the current Series 2006-1 Interest Period ending on such Business Day
and a reasonable estimation of the Monthly Funding Costs with respect to such
Purchaser Group for the remainder of such Series 2006-1 Interest Period and
(y) within three Business Days after the end of each calendar month, setting
forth the Monthly Funding Costs (calculated as if such calendar month were a
Series 2006-1 Interest Period) with respect to such Purchaser Group for such
calendar month. The Administrative Agent shall, within two Business Days
following its receipt of such information from each Funding Agent, compile the
information provided in such written notice provided pursuant to clause (x) or
(y) above, as applicable, into one written notice for all Purchaser Groups and
forward such notice to the Administrator. On each Determination Date, the
Administrator shall determine the Series 2006-1 Note Rate for the current Series
2006-1 Interest Period. If the actual amount of the Monthly Funding Costs with
respect to any Purchaser Group for a Series 2006-1 Interest Period is less than
or greater than the amount thereof estimated by the Funding Agent with respect
to such Purchaser Group on a Determination Date, such Funding Agent shall notify
the Administrator and the Administrative Agent thereof on the next succeeding
Determination Date and the Administrator shall reduce or increase the Monthly
Funding Costs with respect to such Purchaser Group for the next succeeding
Series 2006-1 Interest Period accordingly. The Administrator shall determine the
Series 2006-1 Note Rate for the last Series 2006-1 Interest Period on the
Determination Date immediately preceding the final Distribution Date based on
the information provided by the Funding Agents. If a Funding Agent determines
that the actual Monthly Funding Costs with respect to its Purchaser Group for
the last Series 2006-1 Interest Period will be more or less than the estimate
thereof provided to the Administrator and informs the Administrator of such
variance prior to the Distribution Date for such Series 2006-1 Interest Period,
the Administrator shall recalculate the Series 2006-1 Note Rate for such Series
2006-1 Interest Period. On each Determination Date, as provided below, the
Administrator shall instruct the Paying Agent in writing pursuant to the Group I
Administration Agreement to withdraw, and on the following Distribution Date the
Paying Agent, acting in accordance with such instructions, shall withdraw the
amounts required to be withdrawn from the Group I Collection Account pursuant to
Section 5.3(a) below in respect of all funds available from Series 2006-1
Interest Rate Hedge Proceeds and Interest Collections processed since the
preceding Distribution Date and allocated to the holders of the Series 2006-1
Notes.

(a) Note Interest with respect to the Series 2006-1 Notes. On each Determination
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Group I Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 5.4 from the Series 2006-1 Accrued
Interest

 

45



--------------------------------------------------------------------------------

Account to the extent funds are anticipated to be available from Interest
Collections allocable to the Series 2006-1 Notes and the Series 2006-1 Interest
Rate Hedge Proceeds processed from, but not including, the preceding
Distribution Date through the succeeding Distribution Date in respect of
(w) first, an amount equal to the Series 2006-1 Monthly Interest for the Series
2006-1 Interest Period ending on the day preceding the related Distribution
Date, (x) second, an amount equal to the Series 2006-1 Interest Rate Hedge
Payments payable on such Distribution Date, (y) third, an amount equal to the
accrued and unpaid Commitment Fees for each Purchaser Group for the Series
2006-1 Interest Period ending on the day preceding the related Distribution
Date, and (z) fourth, an amount equal to the amount of any unpaid Series 2006-1
Shortfall as of the preceding Distribution Date (together with any accrued
interest on such Series 2006-1 Shortfall). On the following Distribution Date,
the Trustee shall withdraw the amounts described in the first sentence of this
Section 5.3(a) from the Series 2006-1 Accrued Interest Account and deposit such
amounts in the Series 2006-1 Distribution Account.

(b) Withdrawals from Series 2006-1 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2006-1 Accrued Interest Account are insufficient to pay the sum of (a) the
amounts described in clauses (w), (x), (y) and (z) of Section 5.3(a) above on
such Distribution Date and (b) during the Series 2006-1 Rapid Amortization
Period, the Series 2006-1 Trustee Fees, the Series 2006-1 Disposition Agent Fees
and the Series 2006-1 Back-up Administration Fees for such Distribution Date,
the Administrator shall instruct the Trustee in writing to withdraw from the
Series 2006-1 Reserve Account and deposit in the Series 2006-1 Distribution
Account on such Distribution Date an amount equal to the lesser of the Series
2006-1 Available Reserve Account Amount and such insufficiency. The Trustee
shall withdraw such amount from the Series 2006-1 Reserve Account and deposit
such amount in the Series 2006-1 Distribution Account.

(c) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee of the
amount of any Series 2006-1 Lease Payment Deficit, such notification to be in
the form of Exhibit C to this Series Supplement (each a “Lease Payment Deficit
Notice”).

(d) Draws on Series 2006-1 Letters of Credit For Series 2006-1 Lease Interest
Payment Deficits. If the Administrator determines on any Distribution Date that
there exists a Series 2006-1 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2006-1 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount (identified by the Administrator) equal to
the least of (i) such Series 2006-1 Lease Interest Payment Deficit, (ii) the
excess, if any, of the sum of (A) the amounts described in clauses (w), (x),
(y) and (z) of Section 5.3(a) above on such Distribution Date and (B) during the
Series 2006-1 Rapid Amortization Period, the Series 2006-1 Trustee Fees, the
Series 2006-1 Disposition Agent Fees and the Series 2006-1 Back-up
Administration Fees for such Distribution Date over the amounts available from
the Series 2006-1 Accrued Interest Account plus the amount withdrawn from the
Series 2006-1 Reserve Account pursuant to Section 5.3(b) on such Distribution
Date and (iii) the Series 2006-1 Letter of Credit Liquidity Amount, on the
Series 2006-1 Letters of Credit by presenting

 

46



--------------------------------------------------------------------------------

to each Series 2006-1 Letter of Credit Provider a draft accompanied by a
Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2006-1 Distribution Account on such
Distribution Date for distribution in accordance with Section 5.4; provided,
however, that if the Series 2006-1 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2006-1 Cash Collateral
Account and deposit in the Series 2006-1 Distribution Account an amount equal to
the lesser of (x) the Series 2006-1 Cash Collateral Percentage on such
Distribution Date of the least of the amounts described in clauses (i), (ii) and
(iii) above and (y) the Series 2006-1 Available Cash Collateral Account Amount
on such Distribution Date and draw an amount equal to the remainder of such
amount on the Series 2006-1 Letters of Credit.

(e) Balance. On or prior to the second Business Day preceding each Distribution
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Group I Administration Agreement to pay the balance
(after making the payments required in Section 5.3(a)), if any, of the amounts
available from the Series 2006-1 Accrued Interest Account as follows:

(i) first, to the Administrator, an amount equal to the Series 2006-1 Invested
Percentage as of the beginning of such Series 2006-1 Interest Period of the
Monthly Administration Fee payable by CPF (as specified in Section 5 of the
Group I Administration Agreement) for such Series 2006-1 Interest Period;

(ii) second, during the Series 2006-1 Rapid Amortization Period, to the Group I
Disposition Agent and/or the Group I Back-up Administrator, any Series 2006-1
Disposition Agent Fees and/or Series 2006-1 Back-up Administration Fees
remaining unpaid after application of the Monthly Administration Fee pursuant to
the Group I Back-up Administration Agreement;

(iii) third, to the Trustee, an amount equal to the Series 2006-1 Percentage as
of the beginning of such Series 2006-1 Interest Period of the Trustee’s fees for
such Series 2006-1 Interest Period;

(iv) fourth, to the Series 2006-1 Distribution Account to pay any Article VIII
Costs;

(v) fifth, to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2006-1 Percentage as of the beginning of such Series 2006-1 Interest
Period of such Carrying Charges (other than Carrying Charges provided for above)
for such Series 2006-1 Interest Period; and

(vi) sixth, the balance, if any, shall be treated as Principal Collections
allocable to the Series 2006-1 Notes.

(f) Shortfalls. If the amounts described in Section 5.3 are insufficient to pay
the Series 2006-1 Monthly Interest and the Commitment Fees of the Purchaser
Groups on

 

47



--------------------------------------------------------------------------------

any Distribution Date, payments of interest to the Series 2006-1 Noteholders and
payments of Commitment Fees to the Purchaser Groups will be reduced on a pro
rata basis by the amount of such deficiency. The aggregate amount, if any, of
such deficiency on any Distribution Date shall be referred to as the “Series
2006-1 Shortfall.” Interest shall accrue on the Series 2006-1 Shortfall at the
Alternate Base Rate plus 2% per annum.

Section 5.4 Payment of Note Interest and Commitment Fees.

On each Distribution Date, subject to Section 9.8 of the Base Indenture, the
Paying Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to
the Administrative Agent for the accounts of the Purchaser Groups from the
Series 2006-1 Distribution Account the amounts deposited in the Series 2006-1
Distribution Account pursuant to Section 5.3. Upon the receipt of funds from the
Paying Agent on each Distribution Date on account of Series 2006-1 Monthly
Interest, the Administrative Agent shall pay to each Funding Agent with respect
to a Purchaser Group an amount equal to the Monthly Funding Costs with respect
to such Purchaser Group with respect to the Series 2006-1 Interest Period ending
on the day preceding such Distribution Date plus the amount of any unpaid Series
2006-1 Shortfalls relating to unpaid Series 2006-1 Monthly Interest payable to
such Purchaser Group as of the preceding Distribution Date, together with any
interest thereon at the Alternate Base Rate plus 2% per annum. If the amount
paid to the Administrative Agent on any Distribution Date pursuant to this
Section 5.4 on account of Series 2006-1 Monthly Interest for the Series 2006-1
Interest Period ending on the day preceding such Distribution Date is less than
such Series 2006-1 Monthly Interest, the Administrative Agent shall pay the
amount available to the Funding Agents, on behalf of the Purchaser Groups, on a
rata basis, based on the Monthly Funding Costs with respect to each Purchaser
Group with respect to such Series 2006-1 Interest Period. Upon the receipt of
funds from the Paying Agent on each Distribution Date on account of Commitment
Fees, the Administrative Agent shall pay to each Funding Agent with respect to a
Purchaser Group an amount equal to the Commitment Fee payable to such Purchaser
Group with respect to the Series 2006-1 Interest Period ending on the day
preceding such Distribution Date plus the amount of any unpaid Series 2006-1
Shortfalls relating to unpaid Commitment Fees payable to such Purchaser Group as
of the preceding Distribution Date, together with any interest thereon at the
Alternate Base Rate plus 2% per annum. If the amount paid to the Administrative
Agent on any Distribution Date pursuant to this Section 5.4 on account of
Commitment Fees is less than the Commitment Fees payable on such Distribution
Date, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchaser Groups, on a pro rata basis, based on the
Commitment Fee payable to each Purchaser Group on such Distribution Date. Upon
the receipt of funds from the Trustee or the Paying Agent on any Distribution
Date on account of Article VIII Costs, the Administrative Agent shall pay such
amounts to the Funding Agent with respect to the CP Conduit Purchaser or the APA
Bank owed such amounts. If the amounts paid to the Administrative Agent on any
Distribution Date pursuant to Section 5.3(e) on account of Article VIII Costs
are less than the Article VIII Costs due and payable on such Distribution Date,
the Administrative Agent shall pay the amounts available to the Funding Agents
with respect to the CP Conduit Purchasers and APA Banks owed such amounts, on a
pro rata basis, based on the Article VIII Costs owing to such CP Conduit
Purchasers and APA Banks. Due and unpaid Article VIII Costs owing to a Purchaser
Group shall accrue interest at the Alternate Base Rate

 

48



--------------------------------------------------------------------------------

plus 2%; provided that Article VIII Costs shall not be considered due until the
first Distribution Date following five days notice to CPF and the Administrator
of such Article VIII Costs.

Section 5.5 Payment of Note Principal.

(a) Monthly Principal Payments. On each Determination Date, the Administrator
shall instruct the Trustee and the Paying Agent in writing pursuant to the Group
I Administration Agreement and in accordance with this Section 5.5 as to (i) the
amount allocated to the Series 2006-1 Notes during the Related Month pursuant to
Section 5.2(a)(ii) less (x) the amount thereof withdrawn for deposit into the
Series 2006-1 Distribution Account and payment to the Series 2006-1 Terminating
Purchasers pursuant to Section 5.2(b), (y) the amount thereof applied to make
voluntary Decreases in the Series 2006-1 Invested Amount pursuant to Section 3.5
and (z) the amount thereof withdrawn from the Series 2006-1 Principal Subaccount
and deposited into the Series 2006-1 Reserve Account pursuant to Section 5.2(b),
in each case, on or prior to such Determination Date (the “Monthly Principal
Payment Amount”), (ii) any amounts to be withdrawn from the Series 2006-1
Reserve Account and deposited into the Series 2006-1 Distribution Account or
(iii) any amounts to be drawn on the Series 2006-1 Demand Notes and/or on the
Series 2006-1 Letters of Credit (or withdrawn from the Series 2006-1 Cash
Collateral Account). On the Distribution Date following each such Determination
Date, the Trustee shall withdraw the Monthly Principal Payment Amount from the
Series 2006-1 Principal Subaccount and deposit such amount in the Series 2006-1
Distribution Account, to be paid to the holders of the Series 2006-1 Notes.

(b) Decreases. On any Business Day prior to the occurrence of an Amortization
Event with respect to the Series 2006-1 Notes on which a Decrease is to be made
pursuant to Section 3.5, the Trustee shall withdraw from the Series 2006-1
Principal Subaccount in accordance with the written instructions of the
Administrator an amount equal to the lesser of (i) the funds then allocated to
the Series 2006-1 Principal Subaccount and (ii) the amount of such Decrease, and
deposit such amount in the Series 2006-1 Distribution Account, to be paid to the
Administrative Agent. Upon the receipt of funds on account of a Decrease from
the Trustee, the Administrative Agent shall pay to each Funding Agent with
respect to a Purchaser Group, such Purchaser Group’s Pro Rata Share of the
amount of such Decrease. Each Purchaser Group’s share of the amount of any
Decrease on any Business Day shall be allocated by such Purchaser Group first to
reduce the Available CP Funding Amount with respect to such Purchaser Group and
the Available APA Bank Funding Amount with respect to such Purchaser Group on
such Business Day and then to reduce the portion of the Purchaser Group Invested
Amount with respect to such Purchaser Group allocated to Eurodollar Tranches in
such order as such Purchaser Group may select in order to minimize costs payable
pursuant to Section 8.3.

(c) Principal Deficit Amount. On each Distribution Date on which the Series
2006-1 Principal Deficit Amount is greater than zero or the Administrator
determines that there exists a Series 2006-1 Lease Principal Payment Deficit,
amounts shall be transferred to the Series 2006-1 Distribution Account as
follows:

(i) Reserve Account Withdrawal. The Administrator shall instruct the Trustee in
writing prior to 12:00 noon (New York City time) on such Distribution Date, in
the case of a Series 2006-1 Lease Principal Payment Deficit or a Series 2006-1

 

49



--------------------------------------------------------------------------------

Principal Deficit Amount resulting from a Series 2006-1 Lease Payment Deficit,
or prior to 12:00 noon (New York City time) on the second Business Day prior to
such Distribution Date, in the case of any other Series 2006-1 Principal Deficit
Amount, to withdraw from the Series 2006-1 Reserve Account, an amount equal to
the lesser of (x) the Series 2006-1 Available Reserve Account Amount and (y) the
greater of (1) such Series 2006-1 Principal Deficit Amount and (2) such Series
2006-1 Lease Principal Payment Deficit and deposit it in the Series 2006-1
Distribution Account on such Distribution Date or such second Business Day prior
to such Distribution Date, as applicable.

(ii) Principal Draws on Series 2006-1 Letters of Credit. If the Administrator
determines on any Distribution Date that there exists a Series 2006-1 Lease
Principal Payment Deficit, the Administrator shall instruct the Trustee in
writing to draw on the Series 2006-1 Letters of Credit, if any, as provided
below. Upon receipt of a notice by the Trustee from the Administrator in respect
of a Series 2006-1 Lease Principal Payment Deficit on or prior to 11:00 a.m.
(New York City time) on a Distribution Date, the Trustee shall, by 12:00 noon
(New York City time) on such Distribution Date draw an amount as set forth in
such notice equal to the least of (a) the amount by which the Series 2006-1
Lease Principal Payment Deficit on such Distribution Date exceeds the amount to
be deposited in the Series 2006-1 Distribution Account in accordance with clause
(i) of this Section 5.5(c) on such Distribution Date, (b) the excess, if any, of
(x) the Permitted Principal Draw Amount as of such Distribution Date (taking
into account, for purpose of calculating such amount, the Series 2006-1 Lease
Principal Payment Deficit on such Distribution Date) over (y) the aggregate
amount, if any, drawn on the Series 2006-1 Letters of Credit and/or withdrawn
from the Series 2006-1 Cash Collateral Account in accordance with clause (iv) of
this Section 5.5(c) with respect to the related Distribution Date and (c) the
Series 2006-1 Letter of Credit Liquidity Amount on the Series 2006-1 Letters of
Credit by presenting to each Series 2006-1 Letter of Credit Provider a draft
accompanied by a Certificate of Lease Deficit Demand and shall cause the Lease
Deficit Disbursements to be deposited in the Series 2006-1 Distribution Account
on such Distribution Date; provided, however, that if the Series 2006-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2006-1 Cash Collateral Account and deposit in the Series 2006-1
Distribution Account an amount equal to the Series 2006-1 Cash Collateral
Percentage on such Distribution Date of the least of the amounts described in
clauses (a), (b) and (c) above and draw an amount equal to the remainder of the
least of the amounts described in clauses (a), (b) and (c) above on the Series
2006-1 Letters of Credit.

(iii) Demand Note Draw. If on any Determination Date, the Administrator
determines that the Series 2006-1 Principal Deficit Amount on the next
succeeding Distribution Date (even assuming that there is no Series 2006-1 Lease
Principal Payment Deficit on such Distribution Date) will be greater than zero
and there are any Series 2006-1 Letters of Credit or amounts on deposit in the
Series 2006-1 Cash Collateral Account on such date, prior to 10:00 a.m. (New
York City time) on the second Business Day prior to such Distribution Date, the
Administrator shall instruct the Trustee in writing to make a demand (a “Demand
Notice”) substantially in the form attached hereto

 

50



--------------------------------------------------------------------------------

as Exhibit D on BRAC demanding payment of an amount equal to the lesser of
(A) the Series 2006-1 Principal Deficit Amount less the amount deposited or to
be deposited in the Series 2006-1 Distribution Account in accordance with clause
(i) of this Section 5.5(c) on such Business Day and (B) the Series 2006-1 Letter
of Credit Amount. The Trustee shall, prior to 12:00 noon (New York City time) on
the second Business Day preceding such Distribution Date, deliver such Demand
Notice to BRAC; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to BRAC shall
have occurred and be continuing, the Trustee shall not be required to deliver
such Demand Notice to BRAC. The Trustee shall cause the proceeds of any demand
on the Series 2006-1 Demand Note to be deposited into the Series 2006-1
Distribution Account.

(iv) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to a Distribution Date, BRAC
shall have failed to pay to the Trustee or deposit in the Series 2006-1
Distribution Account the amount specified in a Demand Notice delivered pursuant
to clause (iii) of this Section 5.5(c) in whole or in part or (y) due to the
occurrence of an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to BRAC, the Trustee shall not have delivered
such Demand Notice to BRAC on the second Business Day preceding such
Distribution Date, then, in the case of (x) or (y) the Trustee shall on such
Business Day draw on the Series 2006-1 Letters of Credit an amount equal to the
least of (a) Series 2006-1 Letter of Credit Amount, (b) the Permitted Principal
Draw Amount on such Business Day (assuming for the purpose of calculating such
amount that there will not be a Series 2006-1 Lease Principal Payment Deficit on
the related Distribution Date) and (c) the aggregate amount that BRAC failed to
pay under the Series 2006-1 Demand Notes (or, the amount that the Trustee failed
to demand for payment thereunder) by presenting to each Series 2006-1 Letter of
Credit Provider a draft accompanied by a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Series 2006-1 Cash Collateral Account has
been established and funded, the Trustee shall withdraw from the Series 2006-1
Cash Collateral Account and deposit in the Series 2006-1 Distribution Account an
amount equal to the Series 2006-1 Cash Collateral Percentage on such Business
Day of the least of the amounts described in clauses (a), (b) and (c) above and
draw an amount equal to the remainder of the least of the amounts described in
clauses (a), (b) and (c) above on the Series 2006-1 Letters of Credit. The
Trustee shall deposit, or cause the deposit of, the proceeds of any draw on the
Series 2006-1 Letters of Credit and the proceeds of any withdrawal from the
Series 2006-1 Cash Collateral Account into the Series 2006-1 Distribution
Account.

(d) Series 2006-1 Termination Date. The entire Series 2006-1 Invested Amount
shall be due and payable on the Series 2006-1 Termination Date. In connection
therewith:

(i) Reserve Account Withdrawal. If, after giving effect to the deposit into the
Series 2006-1 Distribution Account of the amount to be deposited in accordance
with Section 5.5(a), together with any amounts to be deposited therein in
accordance with

 

51



--------------------------------------------------------------------------------

Section 5.5(c) on the Series 2006-1 Termination Date, the amount to be deposited
in the Series 2006-1 Distribution Account with respect to the Series 2006-1
Termination Date is or will be less than the Series 2006-1 Invested Amount,
then, prior to 12:00 noon (New York City time) on the second Business Day prior
to the Series 2006-1 Termination Date, the Administrator shall instruct the
Trustee in writing to withdraw from the Series 2006-1 Reserve Account, an amount
equal to the lesser of the Series 2006-1 Available Reserve Account Amount and
such insufficiency and deposit it in the Series 2006-1 Distribution Account on
the Series 2006-1 Termination Date.

(ii) Demand Note Draw. If the amount to be deposited in the Series 2006-1
Distribution Account in accordance with Section 5.5(a) together with any amounts
to be deposited therein in accordance with Section 5.5(c) and Section 5.5(d)(i)
on the Series 2006-1 Termination Date is less than the Series 2006-1 Invested
Amount, and there are any Series 2006-1 Letters of Credit or amounts on deposit
in the Series 2006-1 Cash Collateral Account on such date, then, prior to 10:00
a.m. (New York City time) on the second Business Day prior to the Series 2006-1
Termination Date, the Administrator shall instruct the Trustee in writing to
deliver a Demand Notice to BRAC for payment under the Series 2006-1 Demand Notes
in an amount equal to the lesser of (i) such insufficiency and (ii) the Series
2006-1 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York
City time) on the second Business Day preceding the Series 2006-1 Termination
Date, deliver such Demand Notice to ABCR; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to BRAC shall have occurred and be continuing, the Trustee shall not be
required to deliver such Demand Notice to BRAC. The Trustee shall cause the
proceeds of any demand on the Series 2006-1 Demand Notes to be deposited into
the Series 2006-1 Distribution Account.

(iii) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to BRAC pursuant to clause (ii) of this
Section 5.5(d) BRAC shall have failed to pay to the Trustee or deposit into the
Series 2006-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to BRAC, the
Trustee shall not have delivered such Demand Notice to BRAC on the second
Business Day preceding the Series 2006-1 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2006-1 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
least of (a) the amount that BRAC failed to pay under the Series 2006-1 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder),
(b) the Series 2006-1 Letter of Credit Amount on such Business Day and (c) the
Permitted Principal Draw Amount on such Business Day, by presenting to each
Series 2006-1 Letter of Credit Provider a draft accompanied by a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Series 2006-1 Cash
Collateral Account has been established and funded, the Trustee shall

 

52



--------------------------------------------------------------------------------

withdraw from the Series 2006-1 Cash Collateral Account and deposit in the
Series 2006-1 Distribution Account an amount equal to the Series 2006-1 Cash
Collateral Percentage on such Business Day of the least of the amounts described
in clauses (a), (b) and (c) above and draw an amount equal to the remainder of
the least of the amounts described in clauses (a), (b) and (c) above on the
Series 2006-1 Letters of Credit. The Trustee shall deposit, or cause the deposit
of, the proceeds of any draw on the Series 2006-1 Letters of Credit and the
proceeds of any withdrawal from the Series 2006-1 Cash Collateral Account into
the Series 2006-1 Distribution Account.

(e) Post-Series 2006-1 Termination Date Draws on Series 2006-1 Letter of Credit.
If on the Business Day immediately preceding any Distribution Date after the
Series 2006-1 Termination Date (x) the Series 2006-1 Invested Amount remains
outstanding and, after giving effect to the deposit into the Series 2006-1
Distribution Account of the amount to be deposited in accordance with
Section 5.5(a), the amount deposited in the Series 2006-1 Distribution Account
with respect to such Distribution Date is or will be less than the Series 2006-1
Invested Amount, (y) there are any Series 2006-1 Letters of Credit or amounts on
deposit in the Series 2006-1 Cash Collateral Account on such date and (z) the
amount drawn on the Series 2006-1 Letters of Credit (and/or withdrawn from the
Series 2006-1 Cash Collateral Account) in respect of the prior Distribution Date
was limited to the Permitted Principal Draw Amount, then the Trustee shall draw
on the Series 2006-1 Letters of Credit by 12:00 noon (New York City time) on
such Business Day an amount equal to the least of (a) the Series 2006-1 Invested
Amount on such Business Day after giving effect to the payment of the amounts
deposited into the Series 2006-1 Distribution Account in accordance with
Section 5.5(a), (b) the Permitted Principal Draw Amount as of such Business Day,
(c) the Post-Termination Date Cumulative Undrawn Amount as of such Business Day
and (d) the Series 2006-1 Letter of Credit Amount on such Business Day by
presenting to each Series 2006-1 Letter of Credit Provider a draft accompanied
by a Certificate of Unpaid Demand Note Demand; provided, however, that if the
Series 2006-1 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2006-1 Cash Collateral Account and
deposit in the Series 2006-1 Distribution Account an amount equal to the Series
2006-1 Cash Collateral Percentage on such Business Day of the least of the
amounts described in clauses (a), (b), (c) and (d) above and draw an amount
equal to the remainder of the least of the amounts described in clauses (a),
(b), (c) and (d) above on the Series 2006-1 Letters of Credit. The Trustee shall
deposit, or cause the deposit of, the proceeds of any draw on the Series 2006-1
Letters of Credit and the proceeds of any withdrawal from the Series 2006-1 Cash
Collateral Account into the Series 2006-1 Distribution Account.

(f) Distribution. On each Distribution Date, the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, (i) pay to the Administrative
Agent for the accounts of the Purchaser Groups from the Series 2006-1
Distribution Account the amount deposited therein pursuant to Section 5.5(a),
(c), (d) and/or (e) or (ii) pay to the Administrative Agent for the account of
the applicable Purchaser Groups constituting the Series 2006-1 Terminating
Purchasers from the Series 2006-1 Distribution Account the amount deposited
therein pursuant to Section 5.2(b). Upon the receipt of funds from the Trustee
pursuant to Sections 5.5(a), (c), (d) and/or (e) on any Distribution Date, the
Administrative Agent shall pay to each Funding Agent with respect to a Purchaser
Group, such Purchaser Group’s Pro Rata

 

53



--------------------------------------------------------------------------------

Share of such funds. Upon the receipt of funds from the Trustee pursuant to
Sections 5.2(b) on any Distribution Date, the Administrative Agent shall pay to
each Funding Agent with respect to a Series 2006-1 Terminating Purchaser, such
Series 2006-1 Terminating Purchasers Pro Rata Share of such funds. For the
avoidance of doubt, notwithstanding anything to the contrary contained herein,
no principal amount repaid to a Purchaser Group hereunder may be reborrowed
under Section 3.3 or otherwise.

Section 5.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment. If the Administrator fails to give notice or instructions to make any
payment from the Group I Collection Account or deposit into the Collection
Account (which amount is to be further credited to the Group I Collection
Account) or the Group I Collection Account required to be given by the
Administrator, at the time specified in the Group I Administration Agreement or
any other Series 2006-1 Related Document (including applicable grace periods),
the Trustee shall make such payment or deposit into or from the Collection
Account or Group I Collection Account, as the case may be, without such notice
or instruction from the Administrator, provided that the Administrator, upon
request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Series 2006-1 Related Document
is required to be made by the Trustee or the Paying Agent at or prior to a
specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.

Section 5.7 Series 2006-1 Reserve Account. (a) Establishment of Series 2006-1
Reserve Account. CPF shall establish and maintain in the name of the Trustee for
the benefit of the Series 2006-1 Noteholders, or cause to be established and
maintained, an account (the “Series 2006-1 Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2006-1 Noteholders. The Series 2006-1 Reserve Account
shall be maintained (i) with a Qualified Institution, or (ii) as a segregated
trust account with the corporate trust department of a depository institution or
trust company having corporate trust powers and acting as trustee for funds
deposited in the Series 2006-1 Reserve Account; provided that, if at any time
such Qualified Institution is no longer a Qualified Institution or the credit
rating of any securities issued by such depositary institution or trust company
shall be reduced to below “BBB-” by S&P or “Baa2” by Moody’s, then CPF shall,
within 30 days of such reduction, establish a new Series 2006-1 Reserve Account
with a new Qualified Institution. If the Series 2006-1 Reserve Account is not
maintained in accordance with the previous sentence, CPF shall establish a new
Series 2006-1 Reserve Account, within ten (10) Business Days after obtaining
knowledge of such fact, which complies with such sentence, and shall instruct
the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2006-1 Reserve Account into the new Series 2006-1 Reserve
Account. Initially, the Series 2006-1 Reserve Account shall be established with
The Bank of New York Mellon Trust Company, N.A.; provided that if the Series
2006-1 Reserve Account is established with any other institution, CPF shall
cause such institution to enter into an agreement in form and substance
reasonably satisfactory to the Administrative Agent establishing “control”
within the meaning of Section 8-106 of the New York UCC by the Trustee over the
Series 2006-1 Reserve Account, including agreements by such institution to
(i) to act as the securities intermediary (as defined in Section 8-102(a)(14) of
the New York UCC) with respect to the Series 2006-1

 

54



--------------------------------------------------------------------------------

Reserve Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2006-1 Reserve
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iv) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee without
further consent of CPF.

(b) Administration of the Series 2006-1 Reserve Account. The Administrator may
instruct the institution maintaining the Series 2006-1 Reserve Account to invest
funds on deposit in the Series 2006-1 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2006-1 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2006-1 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Securities Intermediary; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Securities Intermediary pending
maturity or disposition, and (iii) uncertificated securities (and not United
States security entitlements) shall be delivered to the Securities Intermediary
by causing the Securities Intermediary to become the registered holder of such
securities. The Trustee shall, at the expense of CPF, take such action as is
required to maintain the Trustee’s security interest in the Permitted
Investments credited to the Series 2006-1 Reserve Account. CPF shall not direct
the Trustee to dispose of (or permit the disposal of) any Permitted Investments
prior to the maturity thereof to the extent such disposal would result in a loss
of the purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2006-1 Reserve
Account shall remain uninvested.

(c) Earnings from Series 2006-1 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2006-1
Reserve Account shall be deemed to be on deposit therein and available for
distribution.

(d) Series 2006-1 Reserve Account Constitutes Additional Collateral for Series
2006-1 Notes. In order to secure and provide for the repayment and payment of
the Note Obligations with respect to the Series 2006-1 Notes, CPF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2006-1 Noteholders, all of CPF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) the Series 2006-1 Reserve Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2006-1 Reserve Account or the funds on deposit therein
from time to time; (iv) all investments made at any time and from time to time
with monies in the Series 2006-1 Reserve Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (v) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2006-1 Reserve Account, the

 

55



--------------------------------------------------------------------------------

funds on deposit therein from time to time or the investments made with such
funds; and (vi) all proceeds of any and all of the foregoing, including, without
limitation, cash (the items in the foregoing clauses (i) through (vi) are
referred to, collectively, as the “Series 2006-1 Reserve Account Collateral”).
The Trustee shall possess all right, title and interest in and to all funds on
deposit from time to time in the Series 2006-1 Reserve Account and in all
proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2006-1 Reserve Account. The Series
2006-1 Reserve Account Collateral shall be under the sole dominion and control
of the Trustee for the benefit of the Series 2006-1 Noteholders. The Securities
Intermediary hereby agrees (i) to act as the securities intermediary (as defined
in Section 8-102(a)(14) of the New York UCC) with respect to the Series 2006-1
Reserve Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2006-1 Reserve
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iii) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee without
further consent of CPF.

(e) Preference Amount Withdrawals from the Series 2006-1 Reserve Account or the
Series 2006-1 Cash Collateral Account. If a member of a Purchaser Group notifies
the Trustee in writing of the existence of a Preference Amount, then, subject to
the satisfaction of the conditions set forth in the next succeeding sentence, on
the Business Day on which those conditions are first satisfied, the Trustee
shall withdraw from either (x) on or prior to the Series 2006-1 Letter of Credit
Termination Date, the Series 2006-1 Reserve Account or (y) after the Series
2006-1 Letter of Credit Termination Date, the Series 2006-1 Cash Collateral
Account and pay to the Funding Agent for such member an amount equal to such
Preference Amount. Prior to any withdrawal from the Series 2006-1 Reserve
Account or the Series 2006-1 Cash Collateral Account pursuant to this
Section 5.7(e), the Trustee shall have received (i) a certified copy of the
order requiring the return of such Preference Amount; (ii) an opinion of counsel
satisfactory to the Trustee that such order is final and not subject to appeal;
and (iii) a release as to any claim against CPF by the Purchaser Group for any
amount paid in respect of such Preference Amount. On the Business Day after the
Series 2006-1 Letter of Credit Termination Date, the Trustee shall transfer the
amount on deposit in the Series 2006-1 Reserve Account to the Series 2006-1 Cash
Collateral Account.

(f) Series 2006-1 Reserve Account Surplus. In the event that the Series 2006-1
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Series 2006-1 Reserve Account, is greater than zero, the
Trustee, acting in accordance with the written instructions of the Administrator
pursuant to the Group I Administration Agreement, shall withdraw from the Series
2006-1 Reserve Account an amount equal to the Series 2006-1 Reserve Account
Surplus and shall pay such amount to CPF.

(g) Termination of Series 2006-1 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2006-1 Noteholders and payable from
the Series 2006-1 Reserve Account as provided herein, shall withdraw from the
Series 2006-1 Reserve Account all amounts on deposit therein for payment to CPF.

 

56



--------------------------------------------------------------------------------

Section 5.8 Series 2006-1 Letters of Credit and Series 2006-1 Cash Collateral
Account.

(a) Series 2006-1 Letters of Credit and Series 2006-1 Cash Collateral Account
Constitute Additional Collateral for Series 2006-1 Notes. In order to secure and
provide for the repayment and payment of the Note Obligations with respect to
the Series 2006-1 Notes, CPF hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2006-1 Noteholders, all of CPF’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) each Series
2006-1 Letter of Credit; (ii) the Series 2006-1 Cash Collateral Account,
including any security entitlement thereto; (iii) all funds on deposit in the
Series 2006-1 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2006-1 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2006-1 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2006-1 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2006-1 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2006-1 Noteholders, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2006-1 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2006-1 Cash Collateral Account. The Series 2006-1 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2006-1 Noteholders. The Securities Intermediary hereby agrees (i) to
act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2006-1 Cash Collateral Account;
(ii) that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Series 2006-1 Cash Collateral
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iii) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee without
further consent of CPF.

(b) Series 2006-1 Letter of Credit Expiration Date. If prior to the date which
is ten (10) days prior to the then scheduled Series 2006-1 Letter of Credit
Expiration Date with respect to any Series 2006-1 Letter of Credit, excluding
the amount available to be drawn under such Series 2006-1 Letter of Credit but
taking into account each substitute Series 2006-1 Letter of Credit which has
been obtained from a Series 2006-1 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2006-1 Enhancement Amount would
be equal to or more than the Series 2006-1 Required Enhancement Amount, the
Series 2006-1 Liquid Enhancement Amount would be equal to or more than the
Series 2006-1 Required Liquid Enhancement Amount and the Series 2006-1 Letter of
Credit Liquidity Amount would be equal to or greater than the Series 2006-1
Required Letter of Credit Liquidity Amount, then the Administrator shall notify
the Trustee in writing no later than two Business Days prior to such

 

57



--------------------------------------------------------------------------------

Series 2006-1 Letter of Credit Expiration Date of such determination. If prior
to the date which is ten (10) days prior to the then scheduled Series 2006-1
Letter of Credit Expiration Date with respect to any Series 2006-1 Letter of
Credit, excluding the amount available to be drawn under such Series 2006-1
Letter of Credit but taking into account a substitute Series 2006-1 Letter of
Credit which has been obtained from a Series 2006-1 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Series 2006-1
Enhancement Amount would be less than the Series 2006-1 Required Enhancement
Amount, the Series 2006-1 Liquid Enhancement Amount would be less than the
Series 2006-1 Required Liquid Enhancement Amount or the Series 2006-1 Letter of
Credit Liquidity Amount would be less than the Series 2006-1 Required Letter of
Credit Liquidity Amount, then the Administrator shall notify the Trustee in
writing no later than two Business Days prior to such Series 2006-1 Letter of
Credit Expiration Date of (x) the greater of (A) the excess, if any, of the
Series 2006-1 Required Enhancement Amount over the Series 2006-1 Enhancement
Amount, excluding the available amount under such expiring Series 2006-1 Letter
of Credit but taking into account any substitute Series 2006-1 Letter of Credit
which has been obtained from a Series 2006-1 Eligible Letter of Credit Provider
and is in full force and effect, on such date, (B) the excess, if any, of the
Series 2006-1 Required Liquid Enhancement Amount over the Series 2006-1 Liquid
Enhancement Amount, excluding the available amount under such expiring Series
2006-1 Letter of Credit but taking into account any substitute Series 2006-1
Letter of Credit which has been obtained from a Series 2006-1 Eligible Letter of
Credit Provider and is in full force and effect, on such date, and (C) the
excess, if any, of the Series 2006-1 Required Letter of Credit Liquidity Amount
over the Series 2006-1 Letter of Credit Liquidity Amount, excluding the
available amount under such expiring Series 2006-1 Letter of Credit but taking
into account any substitute Series 2006-1 Letter of Credit which has been
obtained from a Series 2006-1 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (y) the amount available to be drawn on such
expiring Series 2006-1 Letter of Credit on such date. Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 p.m. (New York City time) on such
Business Day (or, in the case of any notice given to the Trustee after 10:00
a.m. (New York City time), by 12:00 p.m. (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses
(x) and (y) above on such expiring Series 2006-1 Letter of Credit by presenting
a draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2006-1 Cash Collateral
Account.

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 5.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2006-1 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 p.m. (New York City time) on such Business Day draw
the full amount of such Series 2006-1 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2006-1 Cash Collateral
Account.

(c) Series 2006-1 Letter of Credit Providers. The Administrator shall notify the
Trustee in writing within one Business Day of becoming aware that (i) the
long-term senior unsecured debt credit rating of any Series 2006-1 Letter of
Credit Provider has fallen below “A” as determined by Standard & Poor’s or “A2”
as determined by Moody’s or (ii) the short-term senior unsecured debt credit
rating of any Series 2006-1 Letter of Credit Provider has fallen

 

58



--------------------------------------------------------------------------------

below “A-1” as determined by Standard & Poor’s or “P-1” as determined by
Moody’s. At such time the Administrator shall also notify the Trustee of (i) the
greatest of (A) the excess, if any, of the Series 2006-1 Required Enhancement
Amount over the Series 2006-1 Enhancement Amount, excluding the available amount
under the Series 2006-1 Letter of Credit issued by such Series 2006-1 Letter of
Credit Provider, on such date, (B) the excess, if any, of the Series 2006-1
Required Liquid Enhancement Amount over the Series 2006-1 Liquid Enhancement
Amount, excluding the available amount under the Series 2006-1 Letter of Credit
issued by such Series 2006-1 Letter of Credit Provider, on such date, and
(C) the excess, if any, of the Series 2006-1 Required Letter of Credit Liquidity
Amount over the Series 2006-1 Letter of Credit Liquidity Amount, excluding the
available amount under such Series 2006-1 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2006-1 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 p.m. (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 p.m. (New York City
time) on the next following Business Day), draw on such Series 2006-1 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2006-1 Cash Collateral
Account.

(d) Draws on the Series 2006-1 Letters of Credit. If there is more than one
Series 2006-1 Letter of Credit on the date of any draw on the Series 2006-1
Letters of Credit pursuant to the terms of this Series Supplement, the
Administrator shall instruct the Trustee, in writing, to draw on each Series
2006-1 Letter of Credit in an amount equal to the LOC Pro Rata Share of the
Series 2006-1 Letter of Credit Provider issuing such Series 2006-1 Letter of
Credit of the amount of such draw on the Series 2006-1 Letters of Credit.

(e) Establishment of Series 2006-1 Cash Collateral Account. On or prior to the
Series 2006-1 Closing Date, CPF shall establish and maintain in the name of the
Trustee for the benefit of the Series 2006-1 Noteholders, or cause to be
established and maintained, an account (the “Series 2006-1 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2006-1 Noteholders. The Series
2006-1 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2006-1 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by S&P or “Baa3” by Moody’s, then CPF shall, within 30 days of such reduction,
establish a new Series 2006-1 Cash Collateral Account with a new Qualified
Institution or a new segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2006-1 Cash
Collateral Account. If a new Series 2006-1 Cash Collateral Account is
established, CPF shall instruct the Trustee in writing to transfer all cash and
investments from the non-qualifying Series 2006-1 Cash Collateral Account into
the new Series 2006-1 Cash Collateral Account. Initially, the Series 2006-1 Cash
Collateral Account shall be established with The Bank of New York Mellon Trust
Company, N.A.;

 

59



--------------------------------------------------------------------------------

provided that if the Series 2006-1 Cash Collateral Account is established with
any other institution, CPF shall cause such institution to enter into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent establishing “control” within the meaning of Section 8-106 of the New York
UCC by the Trustee over the Series 2006-1 Cash Collateral Account, including
agreements by such institution to (i) to act as the securities intermediary (as
defined in Section 8-102(a)(14) of the New York UCC) with respect to the Series
2006-1 Cash Collateral Account; (ii) that its jurisdiction as securities
intermediary is New York; (iii) that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the Series
2006-1 Cash Collateral Account shall be treated as a financial asset (as defined
in Section 8-102(a)(9) of the New York UCC) and (iii) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee without further consent of CPF.

(f) Administration of the Series 2006-1 Cash Collateral Account. CPF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2006-1 Cash Collateral Account to invest funds on deposit in the Series
2006-1 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2006-1
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2006-1 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Securities Intermediary;
(ii) United States security entitlements or security entitlements shall be
controlled (as defined in Section 8-106 of the New York UCC) by the Securities
Intermediary pending maturity or disposition, and (iii) uncertificated
securities (and not United States security entitlements) shall be delivered to
the Securities Intermediary by causing the Trustee to become the registered
holder of such securities. The Securities Intermediary shall, at the expense of
CPF, take such action as is required to maintain the Trustee’s security interest
in the Permitted Investments credited to the Series 2006-1 Cash Collateral
Account. CPF shall not direct the Securities Intermediary to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of principal of such
Permitted Investment. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2006-1 Cash Collateral Account shall
remain uninvested.

(g) Earnings from Series 2006-1 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2006-1 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.

(h) Series 2006-1 Cash Collateral Account Surplus. In the event that the Series
2006-1 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2006-1 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions of the
Administrator, shall withdraw from the Series 2006-1 Cash Collateral Account an
amount equal to the Series 2006-1 Cash Collateral Account Surplus and shall pay
such amount: first, to the Series 2006-1 Letter of Credit Providers to the

 

60



--------------------------------------------------------------------------------

extent of any unreimbursed drawings under the related Series 2006-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2006-1 Reimbursement Agreement, and, second, to CPF any
remaining amount.

(i) Termination of Series 2006-1 Cash Collateral Account. Upon the termination
of this Series Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2006-1 Noteholders and payable from
the Series 2006-1 Cash Collateral Account as provided herein, shall withdraw
from the Series 2006-1 Cash Collateral Account all amounts on deposit therein
(to the extent not withdrawn pursuant to Section 5.8(h) above) and shall pay
such amounts: first, to the Series 2006-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2006-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2006-1 Reimbursement Agreement, and, second, to CPF any
remaining amount.

(j) Termination Date Demands on the Series 2006-1 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2006-1 Letter of Credit Termination Date, the Administrator shall
determine the Series 2006-1 Demand Note Payment Amount as of the Series 2006-1
Letter of Credit Termination Date. If the Series 2006-1 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2006-1 Letters of Credit prior to 11:00 a.m.
(New York City time) on such Business Day. Upon receipt of any such notice by
the Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
an amount equal to the lesser of (i) the excess of the Series 2006-1 Demand Note
Payment Amount over the Series 2006-1 Available Reserve Account Amount (prior to
giving effect to any transfer to the Series 2006-1 Cash Collateral Account
pursuant to Section 5.7(e) on such date) and (ii) the Series 2006-1 Letter of
Credit Liquidity Amount on the Series 2006-1 Letters of Credit by presenting to
each Series 2006-1 Letter of Credit Provider a draft accompanied by a
Certificate of Termination Date Demand; provided, however, that if the Series
2006-1 Cash Collateral Account has been established and funded, the Trustee
shall draw an amount equal to the product of (a) 100% minus the Series 2006-1
Cash Collateral Percentage and (b) the lesser of the amounts referred to in
clause (i) or (ii) on such Business Day on the Series 2006-1 Letters of Credit
as calculated by the Administrator and provided in writing to the Trustee. The
Trustee shall cause the Termination Date Disbursement to be deposited in the
Series 2006-1 Cash Collateral Account.

Section 5.9 Series 2006-1 Distribution Account.

(a) Establishment of Series 2006-1 Distribution Account. The Trustee shall
establish and maintain in the name of the Trustee for the benefit of the Series
2006-1 Noteholders, or cause to be established and maintained, an account (the
“Series 2006-1 Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2006-1
Noteholders. The Series 2006-1 Distribution Account shall be maintained (i) with
a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the Series
2006-1 Distribution Account; provided that, if at any time such Qualified
Institution is no longer a Qualified Institution or the

 

61



--------------------------------------------------------------------------------

credit rating of any securities issued by such depositary institution or trust
company shall be reduced to below “BBB-” by S&P or “Baa3” by Moody’s, then CPF
shall, within 30 days of such reduction, establish a new Series 2006-1
Distribution Account with a new Qualified Institution. If the Series 2006-1
Distribution Account is not maintained in accordance with the previous sentence,
CPF shall establish a new Series 2006-1 Distribution Account, within ten
(10) Business Days after obtaining knowledge of such fact, which complies with
such sentence, and shall instruct the Trustee in writing to transfer all cash
and investments from the non-qualifying Series 2006-1 Distribution Account into
the new Series 2006-1 Distribution Account. Initially, the Series 2006-1
Distribution Account shall be established with The Bank of New York Mellon Trust
Company, N.A.; provided that if the Series 2006-1 Distribution Account is
established with any other institution, CPF shall cause such institution to
enter into an agreement in form and substance reasonably satisfactory to the
Administrative Agent establishing “control” within the meaning of Section 8-106
of the New York UCC by the Trustee over the Series 2006-1 Distribution Account,
including agreements by such institution to (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2006-1 Distribution Account; (ii) that its jurisdiction as
securities intermediary is New York; (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2006-1 Cash Collateral Account shall be treated as a financial asset
(as defined in Section 8-102(a)(9) of the New York UCC) and (iii) to comply with
any entitlement order (as defined in Section 8-102(a)(8) of the New York UCC)
issued by the Trustee without further consent of CPF.

(b) Administration of the Series 2006-1 Distribution Account. The Administrator
may instruct the institution maintaining the Series 2006-1 Distribution Account
to invest funds on deposit in the Series 2006-1 Distribution Account from time
to time in Permitted Investments; provided, however, that any such investment
shall mature not later than the Business Day prior to the Distribution Date
following the date on which such funds were received, unless any Permitted
Investment held in the Series 2006-1 Distribution Account is held with the
Paying Agent, then such investment may mature on such Distribution Date and such
funds shall be available for withdrawal on or prior to such Distribution Date.
All such Permitted Investments will be credited to the Series 2006-1
Distribution Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Securities Intermediary; (ii) United States security entitlements or security
entitlements shall be controlled (as defined in Section 8-106 of the New York
UCC) by the Securities Intermediary pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Securities Intermediary by causing the Securities
Intermediary to become the registered holder of such securities. The Trustee
shall, at the expense of CPF, take such action as is required to maintain the
Trustee’s security interest in the Permitted Investments credited to the Series
2006-1 Distribution Account. CPF shall not direct the Trustee to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2006-1 Distribution Account shall
remain uninvested.

 

62



--------------------------------------------------------------------------------

(c) Earnings from Series 2006-1 Distribution Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2006-1 Distribution Account shall be deemed to be on deposit and available for
distribution.

(d) Series 2006-1 Distribution Account and Certain Other Accounts Constitute
Additional Collateral for Series 2006-1 Notes. In order to secure and provide
for the repayment and payment of the Note Obligations with respect to the Series
2006-1 Notes, CPF hereby grants a security interest in and assigns, pledges,
grants, transfers and sets over to the Trustee, for the benefit of the Series
2006-1 Noteholders, all of CPF’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2006-1
Distribution Account, the Series 2006-1 Collection Account, the Series 2006-1
Principal Subaccount and the Series 2006-1 Accrued Interest Account, including
in each case, any security entitlement thereto; (ii) all funds on deposit in the
foregoing accounts from time to time; (iii) all certificates and instruments, if
any, representing or evidencing any or all of the foregoing accounts or the
funds on deposit therein from time to time; (iv) all investments made at any
time and from time to time with monies in any of the foregoing accounts, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any of the foregoing
accounts, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2006-1 Other
Account Collateral”). The Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Series 2006-1 Distribution
Account, the Series 2006-1 Collection Account, the Series 2006-1 Principal
Subaccount and the Series 2006-1 Accrued Interest Account and in and to all
proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the foregoing accounts. The Series 2006-1 Other
Account Collateral shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2006-1 Noteholders. The Securities Intermediary
hereby agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2006-1
Distribution Account, the Series 2006-1 Collection Account, the Series 2006-1
Principal Subaccount and the Series 2006-1 Accrued Interest Account; (ii) that
its jurisdiction as securities intermediary is New York; (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to any of the foregoing accounts shall be treated as a financial
asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iii) to
comply with any entitlement order (as defined in Section 8-102(a)(8) of the New
York UCC) issued by the Trustee without further consent of CPF.

Section 5.10 Series 2006-1 Accounts Permitted Investments. CPF shall not, and
shall not permit, funds on deposit in the Series 2006-1 Accounts to be invested
in:

(a) Permitted Investments that do not mature at least one Business Day before
the next Distribution Date;

(b) demand deposits, time deposits or certificates of deposit with a maturity in
excess of 360 days;

 

63



--------------------------------------------------------------------------------

(c) commercial paper which is not rated “P-1” by Moody’s;

(d) money market funds or eurodollar time deposits which are not rated “Aaa” and
“P-1” by Moody’s;

(e) eurodollar deposits that are not rated “P-1” by Moody’s or that are with
financial institutions not organized under the laws of a G-7 nation; or

(f) any investment, instrument or security not otherwise listed in clause
(i) through (vi) of the definition of “Permitted Investments” in the Base
Indenture.

Section 5.11 Series 2006-1 Demand Notes Constitute Additional Collateral for
Series 2006-1 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2006-1 Notes, CPF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2006-1 Noteholders, all of
CPF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2006-1 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2006-1 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, CPF shall deliver to
the Trustee, for the benefit of the Series 2006-1 Noteholders, each Series
2006-1 Demand Note, endorsed in blank. The Trustee, for the benefit of the
Series 2006-1 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2006-1 Demand Notes.

Section 5.12 Series 2006-1 Interest Rate Hedges.

(a) On or before the thirtieth day following the Series 2006-1 Closing Date, CPF
shall enter into one or more interest rate protection agreements (each a “Series
2006-1 Interest Rate Hedge”) in form and substance acceptable to the
Administrative Agent, from a Qualified Interest Rate Hedge Counterparty, having
an aggregate notional amount at least equal to the Series 2006-1 Invested
Amount.

(b) On each Distribution Date, the aggregate notional amount of all Series
2006-1 Interest Rate Hedges with Qualified Interest Rate Hedge Counterparties or
with Counterparties who, if they are not Qualified Interest Rate Hedge
Counterparties, shall have complied with their obligations described in
Section 5.12(c), maintained by CPF shall be at least equal to the Series 2006-1
Invested Amount on such Distribution Date, after giving effect to any payments
of principal made pursuant to Section 5.5(e) on such Distribution Date.

(c) If, at any time, an Interest Rate Hedge Counterparty is not a Qualified
Interest Rate Hedge Counterparty, then CPF shall cause the Interest Rate Hedge
Counterparty within 30 days following such occurrence, at the Interest Rate
Hedge Counterparty’s expense, to do one of the following (the choice of such
action to be determined by the Interest Rate Hedge Counterparty) (i) obtain a
replacement interest rate hedge on the same terms as the Series 2006-1 Interest
Rate Hedge from a Qualified Interest Rate Hedge Counterparty and simultaneously
with such replacement CPF shall terminate the Series 2006-1 Interest Rate Hedge
being replaced, (ii) obtain a guaranty from, or contingent agreement of, another
person who qualifies as a Qualified

 

64



--------------------------------------------------------------------------------

Interest Rate Hedge Counterparty to honor the Interest Rate Hedge Counterparty’s
obligations under the Series 2006-1 Interest Rate Hedge in form and substance
satisfactory to the Administrative Agent or (iii) post and maintain collateral
satisfactory to the Administrative Agent; provided that no termination of the
Series 2006-1 Interest Rate Hedge shall occur until CPF has entered into a
replacement Interest Rate Hedge.

(d) To secure payment of all obligations to the Series 2006-1 Noteholders, CPF
grants a security interest in, and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2006-1 Noteholders, all of
CPF’s right, title and interest in the Series 2006-1 Interest Rate Hedges and
all proceeds thereof (the “Series 2006-1 Interest Rate Hedge Collateral”). CPF
shall require all Series 2006-1 Interest Rate Hedge Proceeds to be paid to, and
the Trustee shall allocate all Series 2006-1 Interest Rate Hedge Proceeds to,
the Series 2006-1 Accrued Interest Account of the Series 2006-1 Collection
Account.

ARTICLE VI

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2006-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(1) of the Base Indenture with respect to the
Series 2006-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2006-1 Notes):

(a) CPF defaults in the payment of any interest on, principal of or premium on,
the Series 2006-1 Notes (or any other payment on the Series 2006-1 Notes) when
the same becomes due and payable and such default continues for a period of two
(2) Business Days with respect to a default in the payment of interest or
premium, or one (1) Business Day with respect to a default in the payment of
principal;

(b) a Series 2006-1 Enhancement Deficiency shall exist and continue to exist for
at least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2006-1 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Series 2006-1 Related
Documents;

(c) a Series 2006-1 Liquid Enhancement Deficiency shall exist and continue to
exist for at least two (2) Business Days; provided, however, that such event or
condition shall not be an Amortization Event if during such two (2) Business Day
period such insufficiency shall have been cured in accordance with the terms and
conditions of the Indenture and the Series 2006-1 Related Documents;

(d) the Collection Account, the Group I Collection Account, the Series 2006-1
Collection Account, the Series 2006-1 Principal Subaccount, the Series 2006-1
Accrued Interest Account, the Series 2006-1 Distribution Account or the Series
2006-1 Reserve Account shall be subject to an injunction, estoppel or other stay
or a Lien (other than Liens permitted under the Series 2006-1 Related
Documents);

 

65



--------------------------------------------------------------------------------

(e) the Series 2006-1 Invested Amount shall not have been reduced to zero on or
prior to the Series 2006-1 Termination Date;

(f) any Series 2006-1 Letter of Credit shall not be in full force and effect for
at least two (2) Business Days and either (x) a Series 2006-1 Enhancement
Deficiency would result from excluding such Series 2006-1 Letter of Credit from
the Series 2006-1 Enhancement Amount or (y) a Series 2006-1 Liquid Enhancement
Deficiency would result from excluding such Series 2006-1 Letter of Credit from
the Series 2006-1 Liquid Enhancement Amount;

(g) from and after the funding of the Series 2006-1 Cash Collateral Account, the
Series 2006-1 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Series
2006-1 Related Documents) for at least two (2) Business Days and either (x) a
Series 2006-1 Enhancement Deficiency would result from excluding the Series
2006-1 Available Cash Collateral Account Amount from the Series 2006-1
Enhancement Amount or (y) a Series 2006-1 Liquid Enhancement Deficiency would
result from excluding such Series 2006-1 Available Cash Collateral Amount from
the Series 2006-1 Liquid Enhancement Amount;

(h) an Event of Bankruptcy shall have occurred with respect to any Series 2006-1
Letter of Credit Provider or any Series 2006-1 Letter of Credit Provider
repudiates its Series 2006-1 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2006-1 Enhancement Deficiency would result from
excluding such Series 2006-1 Letter of Credit from the Series 2006-1 Enhancement
Amount or (y) a Series 2006-1 Liquid Enhancement Deficiency would result from
excluding such Series 2006-1 Letter of Credit from the Series 2006-1 Liquid
Enhancement Amount;

(i) a Borrowing Base Deficiency shall occur and continue for at least seven
(7) days;

(j) CPF fails to maintain the Series 2006-1 Interest Rate Hedges in accordance
with Sections 5.12(a) and (b) and the Series 2006-1 Related Documents for at
least two Business Days;

(k) CPF defaults in the payment of any amount payable hereunder when the same
becomes due and payable or fails to make any deposits required hereunder and, in
any such case, such default continues for a period of two (2) Business Days

(l) On or before the 45th day following the Series 2006-1 Closing Date, the
Certificates of Title to all of the Group I CPF Trucks that are Eligible Trucks
subject to the lien of the Indenture on such date, shall not be in the
possession of the Administrator as agent of the Trustee pursuant to Section 2(b)
of the Group I Administration Agreement with the title of CPF and the lien of
the Trustee in each case noted thereon;

(m) CPF fails to deliver the Agreed Upon Procedures Letter pursuant to
Section 9.2(c) to the Administrative Agent within 45 days of the Series 2006-1
Closing Date;

 

66



--------------------------------------------------------------------------------

(n) CPF fails to obtain and deliver to the Trustee and Administrative Agent,
within six weeks of the Closing Date, evidence of confirmation of qualification
of CPF to do business in each State in the United States of America and the
District of Columbia in the form as issued by each such State and the District
of Columbia;

(o) any final and unappealable (or, if capable of appeal, such appeal is not
being diligently pursued or enforcement thereof has not been stayed) judgment or
order for the payment of money in excess of $100,000 which is not fully covered
by insurance is rendered against CPF and such judgment or order continues
unsatisfied and unstayed for a period of thirty (30) days;

(p) (i) Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Guarantor ending with any fiscal quarter set
forth below (commencing with the fiscal quarter ending September 30, 2010) shall
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter ending

   Consolidated
Leverage Ratio  

September 30, 2010

     5.75 to 1.00   

December 31, 2010

     5.50 to 1.00   

March 31, 2011

     5.50 to 1.00   

June 30, 2011

     5.25 to 1.00   

September 30, 2011

     5.00 to 1.00   

December 31, 2011

     4.75 to 1.00   

March 31, 2012

     4.75 to 1.00   

June 30, 2012

     4.75 to 1.00   

September 30, 2012

     4.50 to 1.00   

December 31, 2012

     4.50 to 1.00   

March 31, 2013

     4.50 to 1.00   

June 30, 2013

     4.50 to 1.00   

September 30, 2013

     4.25 to 1.00   

December 31, 2013

     4.25 to 1.00   

March 31, 2014

     4.25 to 1.00   

or (ii) the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of the Guarantor ending with any fiscal quarter set
forth below (commencing with the fiscal quarter ending September 30, 2010),
shall be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter ending

   Consolidated
Interest Coverage Ratio  

September 30, 2010

     1.30 to 1.00   

December 31, 2010

     1.35 to 1.00   

March 31, 2011

     1.40 to 1.00   

June 30, 2011

     1.45 to 1.00   

September 30, 2011

     1.55 to 1.00   

December 31, 2011

     1.60 to 1.00   

March 31, 2012

     1.60 to 1.00   

June 30, 2012

     1.65 to 1.00   

September 30, 2012

     1.70 to 1.00   

December 31, 2012

     1.70 to 1.00   

March 31, 2013

     1.70 to 1.00   

June 30, 2013

     1.70 to 1.00   

September 30, 2013

     1.75 to 1.00   

December 31, 2013

     1.75 to 1.00   

March 31, 2014

     1.75 to 1.00   

 

67



--------------------------------------------------------------------------------

In the case of an event described in (j), (k), (l), (m), (n) , (o) or (p), an
Amortization Event with respect to the Series 2006-1 Notes shall have occurred
with respect to the Series 2006-1 Notes only if the Trustee or the Series 2006-1
Required Noteholders declare that an Amortization Event has occurred. In the
case of an event described in the (a), (b), (c), (d), (e), (f), (g), (h) or (i),
an Amortization Event with respect to the Series 2006-1 Notes shall have
occurred without any notice or other action on the part of the Trustee or any
Series 2006-1 Noteholders, immediately upon the occurrence of such event.

Upon the occurrence of an Amortization Event with respect to the Series 2006-1
Notes, (i) interest shall accrue on such amounts at the Alternate Base Rate plus
2% per annum on all unpaid principal of the Series 2006-1 Notes, together with
all accrued and unpaid interest thereon and other amounts payable hereunder and
(ii) all Collections shall be allocated and distributed to the Series 2006-1
Noteholders in accordance with Article V hereof.

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions Precedent to Effectiveness of Series Supplement. The
Original Series 2006-1 Supplement became effective on the date (the “Effective
Date”) on which all of the following conditions precedent were satisfied:

(a) Documents. The Administrative Agent shall have received copies for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser, each executed and delivered in form and substance
satisfactory to it of (i) the Base Indenture, executed by a duly authorized
officer of each of CPF and the Trustee, (ii) this Series Supplement, executed by
a duly authorized officer of each of CPF, the Administrator, the Trustee, the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks, (iii) the Fee Letter, executed by a duly authorized officer of CPF,
(iv) the Group I CPF Lease, executed by a duly authorized officer of each of
BTR, the Guarantor, the Administrator and CPF, (v) the Group I Administration
Agreement, executed by a duly authorized officer of each of CPF, the
Administrator and the Trustee, and (vi) the Collection Account Control
Agreement, executed by a duly authorized officer of each of the parties thereto.

 

68



--------------------------------------------------------------------------------

(b) Corporate Documents; Proceedings of CPF, the Administrator, Lessee and the
Guarantor. The Administrative Agent shall have received, with a copy for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser, from CPF, the Administrator, BTR, and the Guarantor true
and complete copies of:

(i) to the extent applicable, the certificate of incorporation or certificate of
formation, including all amendments thereto, of such Person, certified as of a
recent date by the Secretary of State or other appropriate authority of the
state of incorporation or organization, as the case may be, and a certificate of
compliance, of status or of good standing, as and to the extent applicable, of
each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction;

(ii) a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Effective Date and certifying (A) that attached thereto
is a true and complete copy of the bylaws, limited liability company agreement
or partnership agreement of such Person, as the case may be, as in effect on the
Series 2006-1 Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of the resolutions, in form and substance reasonably
satisfactory to each Funding Agent, of the Board of Directors or Managers of
such Person or committees thereof authorizing the execution, delivery and
performance of this Series Supplement and the Series 2006-1 Related Documents to
which it is a party and the transactions contemplated thereby, and that such
resolutions have not been amended, modified, revoked or rescinded and are in
full force and effect, (C) that the certificate of incorporation or certificate
of formation of such Person has not been amended since the date of the last
amendment thereto shown on the certificate of good standing (or its equivalent)
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer or authorized signatory executing this Series
Supplement and the Series 2006-1 Related Documents or any other document
delivered in connection herewith or therewith on behalf of such Person; and

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(c) Representations and Warranties. All representations and warranties of each
of CPF, the Administrator, BTR, and the Guarantor contained in the Indenture and
each of the Series 2006-1 Related Documents shall be true and correct as of the
Series 2006-1 Closing Date.

(d) No Amortization Event or Potential Amortization Event. No Amortization Event
or Potential Amortization Event in respect of the Series 2006-1 Notes or any
other Series of Notes shall exist and, after giving effect to the issuance of
the Series 2006-1 Notes, no Amortization Event or Potential Amortization Event
shall exist.

 

69



--------------------------------------------------------------------------------

(e) Series 2006-1 Enhancement Deficiency. After giving effect to the issuance of
the Series 2006-1 Notes, no Series 2006-1 Enhancement Deficiency shall exist.

(f) Lien Searches. The Administrative Agent shall have received a written search
report listing all effective financing statements that name CPF or BTR as debtor
or assignor and that are filed in the State of Delaware and in any other
jurisdictions that the Administrative Agent determines are necessary or
appropriate, together with copies of such financing statements, and tax and
judgment lien searches showing no such liens that are not permitted by the Base
Indenture, this Series Supplement or the Series 2006-1 Related Documents.

(g) Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Trustee, opinions of counsel required by Section 2.2(b) of the
Base Indenture and opinions of counsel with respect to such other matters as may
be reasonably requested by any Funding Agent, in form and substance reasonably
acceptable to the addressees thereof and their counsel.

(h) Fees and Expenses. Each Funding Agent with respect to a CP Conduit Purchaser
shall have received payment of all fees, out-of-pocket expenses and other
amounts due and payable to such CP Conduit Purchaser or the APA Banks with
respect to such CP Conduit Purchaser on or before the Effective Date.

(i) Establishment of Accounts. The Administrative Agent shall have received
written evidence reasonably satisfactory to it that the Collection Account, the
Group I Collection Account (and the Series 2006-1 Collection Account, the Series
2006-1 Reserve Account, Series 2006-1 Principal Subaccount and the Series 2006-1
Accrued Interest Account as administrative subaccounts within the Group I
Collection Account), the Series 2006-1 Cash Collateral Account and the Series
2006-1 Distribution Account shall have been established in accordance with the
terms and provisions of the Indenture.

(j) Opinion. The Administrative Agent shall have received, with a counterpart
addressed to each CP Conduit Purchaser and the Funding Agent, the Program
Support Provider and the APA Banks with respect such CP Conduit Purchaser, an
opinion of counsel to the Trustee as to the due authorization, execution and
delivery by the Trustee of this Series Supplement and the due execution,
authentication and delivery by the Trustee of the Series 2006-1 Notes.

(k) Truck Schedules. The Administrative Agent shall have received a copy of
Attachment A and Attachment B to the Group I CPF Lease at least two Business
Days prior to the Series 2006-1 Closing Date.

(l) Commercial Paper Ratings. The Administrative Agent shall have received
confirmation of the ratings of the Commercial Paper of each of the CP Conduit

 

70



--------------------------------------------------------------------------------

Purchasers requiring such confirmation after giving effect to their respective
investments in the Series 2006-1 Notes.

(m) Filings. The Administrative Agent shall have received (i) executed originals
of any documents (including, without limitation, financing statements) required
to be filed in each jurisdiction necessary to perfect (A) CPF’s interest in the
Group I CPF Trucks and the related property acquired pursuant to the Group I CPF
Lease and (B) the security interest of the Trustee in the Collateral and the
Group I Collateral (other than copies of all documents filed with the
appropriate office within the State of Oklahoma pursuant to the Oklahoma Vehicle
License and Registration Act, Title 47, Okla. Stat. §§1101 et seq., to obtain
Certificates of Title to all Group I CPF Trucks that are Eligible Trucks
indicating that CPF holds title to such Group I CPF Trucks and noting the lien
of the Trustee thereon) and (ii) evidence reasonably satisfactory to it of each
such filing and reasonably satisfactory evidence of the payment of any necessary
fee or tax relating thereto.

(n) Release of Liens. Each Funding Agent shall have received evidence
satisfactory to it of the release of the Group I CPF Trucks from any existing
Liens.

(o) Proceedings. All corporate and other proceedings and all other documents and
legal matters in connection with the transactions contemplated by the Series
2006-1 Related Documents shall be satisfactory in form and substance to each
Funding Agent and its counsel.

Section 7.2 Conditions Precedent to Effectiveness of Supplement.

This Supplement shall become effective on the date (the “Second Restatement
Effective Date”) on which the following conditions precedent shall have been
satisfied:

(a) Documents. The Administrative Agent shall have received copies in form and
substance satisfactory to it of: (i) this Supplement; (ii) each Series 2006-1
Letter of Credit in effect on the Second Restatement Effective Date, if any,
executed by a duly authorized officer of the applicable Series 2006-1 Letter of
Credit Provider; and (iii) each Series 2006-1 Interest Rate Hedge in effect on
the Second Restatement Effective Date, executed by a duly authorized officer of
CPF and the applicable Interest Rate Hedge Counterparty satisfying the
requirements of Section 5.12.

(b) Corporate Documents; Proceedings of CPF, the Administrator, Lessee and the
Guarantor. The Administrative Agent shall have received, with a copy for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser, from CPF, the Administrator, BTR, and the Guarantor true
and complete copies of:

(i) to the extent applicable, the certificate of incorporation or certificate of
formation, including all amendments thereto, of such Person, certified as of a
recent date by the Secretary of State or other appropriate authority of the
state of incorporation or organization, as the case may be, and a certificate

 

71



--------------------------------------------------------------------------------

of compliance, of status or of good standing, as and to the extent applicable,
of each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction;

(ii) a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Second Restatement Effective Date and certifying
(A) that attached thereto is a true and complete copy of the bylaws, limited
liability company agreement or partnership agreement of such Person, as the case
may be, as in effect on the Second Restatement Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of the resolutions, in
form and substance reasonably satisfactory to each Funding Agent, of the Board
of Directors or Managers of such Person or committees thereof authorizing the
execution, delivery and performance of this Series Supplement and the Series
2006-1 Related Documents to which it is a party and the transactions
contemplated thereby, and that such resolutions have not been amended, modified,
revoked or rescinded and are in full force and effect, (C) that the certificate
of incorporation or certificate of formation of such Person has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing (or its equivalent) furnished pursuant to clause (i) above and (D) as
to the incumbency and specimen signature of each officer or authorized signatory
executing this Series Supplement and the Series 2006-1 Related Documents or any
other document delivered in connection herewith or therewith on behalf of such
Person; and

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(c) Representations and Warranties. All representations and warranties of each
of CPF, the Administrator, BTR, and the Guarantor contained in the Indenture and
each of the Series 2006-1 Related Documents shall be true and correct as of the
Second Restatement Effective Date.

(d) No Amortization Event or Potential Amortization Event. No Amortization Event
or Potential Amortization Event in respect of the Series 2006-1 Notes or any
other Series of Notes shall exist and, after giving effect to the transactions
occurring on the Second Restatement Effective Date, no Amortization Event or
Potential Amortization Event shall exist.

(e) Fees and Expenses. Each Funding Agent with respect to a CP Conduit Purchaser
shall have received payment of all fees, out-of-pocket expenses and other
amounts due and payable to such CP Conduit Purchaser or the APA Banks with
respect to such CP Conduit Purchaser on or before the Second Restatement
Effective Date.

(f) Rating Agency Condition. The Administrative Agent shall have received a copy
of a letter, in form and substance satisfactory to it, from Moody’s confirming
that

 

72



--------------------------------------------------------------------------------

Moody’s rating for the Series 2006-1 Notes is not less than “Aa2”. Each of the
CP Conduit Purchasers, APA Banks and Funding Agents agrees that, notwithstanding
anything to the contrary in the Base Indenture or the First A&R Series 2006-1
Supplement, the receipt of the letter described in the first sentence of this
7.2(f) shall satisfy the Rating Agency Condition with respect to the Series
2006-1 Notes in connection with the amendment of the First A&R Series 2006-1
Supplement effected by this Supplement.

(g) Certificates and Opinions. All certificates and opinions of counsel required
under the Base Indenture or reasonably requested by the Series 2006-1
Noteholders shall have been delivered to the Trustee and to the Series 2006-1
Noteholders, as applicable, including, without limitation, an Opinion of
Counsel, relating to the perfection of the Trustee’s Lien on the Group I CPF
Trucks upon compliance with the applicable Titling Procedures (which condition
may be satisfied by delivery of a letter in form and substance reasonably
satisfactory to each Series 2006-1 Noteholder from the law firm Hall, Estill
confirming, as of the date hereof, the conclusions in the opinion delivered to
the Trustee on May 16, 2007 relating to such perfection procedures).

(h) Series 2006-1 Enhancement Deficiency. After giving effect to the
transactions occurring on the Second Restatement Effective Date, no Series
2006-1 Enhancement Deficiency shall exist.

(i) Truck Schedules. The Administrative Agent shall have received a copy of
(x) the Eligible Truck Appendix, as amended and/or supplemented as of the date
thereof and (y) the Approved Contribution Appendix.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Increased Costs.

(a) If any Change in Law (except with respect to Taxes which shall be governed
by Section 8.2) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Party (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or

(ii) impose on any Affected Party or the London interbank market any other
condition affecting the Indenture or the Series 2006-1 Related Documents or the
funding of Eurodollar Tranches by such Affected Party; and the result of any of
the foregoing shall be to increase the cost to such Affected Party of making,
converting into, continuing or maintaining Eurodollar Tranches (or maintaining
its obligation to do so) or to reduce any amount received or receivable by such
Affected Party hereunder or in connection herewith (whether principal, interest
or otherwise), then CPF shall pay to such Affected

 

73



--------------------------------------------------------------------------------

Party such additional amount or amounts as will compensate such Affected Party
for such additional costs incurred or reduction suffered.

(b) If any Affected Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Affected Party’s capital or the capital of any corporation controlling such
Affected Party as a consequence of its obligations hereunder to a level below
that which such Affected Party or such corporation could have achieved but for
such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, CPF shall pay to such Affected Party such additional amount or amounts as
will compensate such Affected Party for any such reduction suffered.

(c) A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 8.1 shall be delivered to CPF (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. Any payments made by CPF pursuant
to this Section 8.1 shall be made solely from funds available in the Series
2006-1 Distribution Account for the payment of Article VIII Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against CPF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Series Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

(d) Failure or delay on the part of an Affected Party to demand compensation
pursuant to this Section 8.1 shall not constitute a waiver of such Affected
Party’s right to demand such compensation; provided that CPF shall not be
required to compensate any Affected Party pursuant to this Section 8.1 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Party notifies CPF of the Change in Law giving rise to such
increased costs or reductions and of such Affected Party’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 8.2 Taxes.

(a) Any and all payments by or on account of any obligation of CPF hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if CPF shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) subject to Section 8.2(c)
below, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.2) the recipient receives an amount equal to the sum that
it would have received had no such deductions been made, (ii) CPF shall make
such deductions and (iii) CPF shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, CPF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

74



--------------------------------------------------------------------------------

(c) CPF shall indemnify the Administrative Agent, each Funding Agent, each
Program Support Provider and each member of each Purchaser Group within the
later of 10 days after written demand therefor and the Distribution Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group on or with respect to any
payment by or on account of any obligation of CPF hereunder or under the
Indenture (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 8.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 8.2(c) or entitled to
receive additional amounts under the proviso of Section 8.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 8.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to CPF by the Administrative
Agent, any Funding Agent, any Program Support Provider or any member of any
Purchaser Group shall be conclusive absent manifest error. Any payments made by
CPF pursuant to this Section 8.2 shall be made solely from funds available in
the Series 2006-1 Distribution Account for the payment of Article VIII Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against CPF to the extent that insufficient funds exist to
make such payment. The agreements in this Section shall survive the termination
of this Series Supplement and the Base Indenture and the payment of all amounts
payable hereunder and thereunder.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by CPF to a Governmental Authority, CPF shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) The Administrative Agent, each Funding Agent, each member of each Purchaser
Group and each Program Support Provider, if entitled to an exemption from or
reduction of an Indemnified Tax or Other Tax with respect to payments made
hereunder or under the Indenture shall (to the extent legally able to do so)
deliver to CPF (with a copy to the Administrative Agent) such properly completed
and executed documentation prescribed by applicable law and reasonably requested
by CPF on the later of (i) 30 Business Days after such request is made and the
applicable forms are provided to the Administrative Agent, such Funding Agent,
such member of such Purchaser Group or such Program Support Provider or (ii) 30
Business Days before prescribed by applicable law as will permit such payments
to be made without withholding or with an exemption from or reduction of
Indemnified Taxes or Other Taxes.

(f) If the Administrative Agent, any Funding Agent, any Program Support Provider
or any member of any Purchaser Group receives a refund solely in respect of
Indemnified Taxes or Other Taxes, it shall pay over such refund to CPF to the
extent that it has already received indemnity payments or additional amounts
pursuant to this Section 8.2 with respect to such Indemnified Taxes or Other
Taxes giving rise to the refund, net of all out-of-pocket expenses and without
interest (other than interest paid by the relevant Governmental

 

75



--------------------------------------------------------------------------------

Authority with respect to such refund); provided, however, that CPF shall, upon
request of the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group, repay such refund (plus
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group if the Administrative Agent, such Funding Agent,
such Program Support Provider or such member of such Purchaser Group is required
to repay such refund to such Governmental Authority. Nothing contained herein
shall require the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of any Purchaser Group to make its tax returns (or any
other information relating to its taxes which it deems confidential) available
to CPF or any other Person.

(g) The Administrative Agent, each Funding Agent, each Program Support Provider
and each member of each Purchaser Group (other than any such entity which is a
domestic corporation) shall:

(i) upon or prior to becoming a party hereto, deliver to CPF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms or documents, as the case may be,
establishing a complete exemption from withholding of United States federal
income taxes or backup withholding taxes with respect to payments under the
Series 2006-1 Notes and this Series Supplement;

(ii) deliver to CPF and the Administrative Agent two (2) further copies of any
such form or certification establishing a complete exemption from withholding of
United States federal income taxes or backup withholding taxes with respect to
payments under the Series 2006-1 Notes and this Series Supplement on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to CPF; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by CPF and the Administrative
Agent;

unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2006-1 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group from
duly completing and delivering the relevant form with respect to it, and the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group so advises CPF and the Administrative Agent.

(h) If a beneficial or equity owner of the Administrative Agent, a Funding
Agent, a Program Support Provider or a member of a Purchaser Group (instead of
the Administrative Agent, the Funding Agent, the Program Support Provider or the
member of the Purchaser Group itself) is required under United States federal
income tax law or the terms of a relevant treaty to provide IRS Form W-8BEN,
W-8ECI or W-9, or any successor applicable

 

76



--------------------------------------------------------------------------------

forms or documents, as the case may be, in order to claim an exemption from
withholding of United States federal income taxes or backup withholding taxes,
then each such beneficial owner or equity owner shall be considered to be the
Administrative Agent, a Funding Agent, a Program Support Provider or a member of
a Purchaser Group for purposes of Section 8.2(g).

(i) CPF shall deliver to the Administrative Agent two properly completed and
duly executed copies of U.S. Internal Revenue Service Form W-9. Such forms shall
be delivered on or before the Restatement Effective Date. In addition, CPF shall
deliver such forms to the Administrative Agent upon request or a reasonable
period of time before the invalidity of any form previously delivered by CPF.

Section 8.3 Break Funding Payments. CPF agrees to indemnify each Purchaser Group
and to hold each Purchaser Group harmless from any loss or expense which such
Purchaser Group may sustain or incur as a consequence of (a) the failure by CPF
to accept any Increase or the failure of the continuation or conversion of a
Eurodollar Tranche to occur after CPF has given irrevocable notice requesting
the same in accordance with the provisions of this Series Supplement, (b) the
conversion into or continuation of a Eurodollar Tranche that occurs other than
on the last day of the applicable Eurodollar Period, (c) default by CPF in
making any prepayment in connection with a Decrease after CPF has given
irrevocable notice thereof in accordance with the provisions of Section 3.5 or
any Increase not being continued as, or converted into, an Increase under the
Eurodollar Tranche after a request for such an Advance has been made in
accordance with the terms contained herein, or (d) the making of a prepayment of
a Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the Eurodollar Period for such Eurodollar Tranche, as the case
may be, or the making of a Decrease on a date other than as specified in any
notice of a Decrease or in a greater amount than contained in any notice of a
Decrease. Such indemnification shall include an amount determined by the Funding
Agent with respect to such Purchaser Group and shall equal (a) in the case of
the losses or expenses associated with a Eurodollar Tranche, either (x) the
excess, if any, of (i) such Purchaser Group’s cost of funding the amount so
prepaid or not so borrowed, converted or continued, for the period from the date
of such prepayment or of such failure to borrow, convert or continue to the last
day of the Eurodollar Period (or in the case of a failure to borrow, convert or
continue, the Eurodollar Period that would have commenced on the date of such
prepayment or of such failure), as the case may be, over (ii) the amount of
interest earned by such Purchaser Group upon redeployment of an amount of funds
equal to the amount prepaid or not borrowed, converted or continued for a
comparable period or (y) if such Purchaser Group is able to terminate the
funding source before its scheduled maturity, any costs associated with such
termination and (b) in the case of the losses or expenses incurred by a CP
Conduit Purchaser, the losses and expenses incurred by such CP Conduit Purchaser
in connection with the liquidation or reemployment of deposits or other funds
acquired by such CP Conduit Purchaser as a result of a failure to accept an
Increase, a default in the making of a Decrease or the making of a Decrease in
an amount or on a date not contained in a notice of a Decrease. Notwithstanding
the foregoing, any payments made by CPF pursuant to this subsection shall be
made solely from funds available in the Series 2006-1 Distribution Account for
the payment of Article VIII Costs, shall be non-recourse other than with respect
to such funds, and shall not constitute a claim against CPF to the extent that
such funds are insufficient to make such payment. This covenant shall survive
the termination of this Series Supplement and the Base Indenture and the payment

 

77



--------------------------------------------------------------------------------

of all amounts payable hereunder and thereunder. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by any
Funding Agent on behalf of a Purchaser Group to CPF shall be conclusive absent
manifest error.

Section 8.4 Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or

(b) the Administrative Agent is advised by any APA Bank that the Adjusted LIBO
Rate for such Eurodollar Period will not adequately and fairly reflect the cost
to such APA Bank of making or maintaining the Eurodollar Tranches during such
Eurodollar Period,

then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to CPF and the Trustee, whereupon until the Administrative Agent
notifies CPF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any
Purchaser Group (in the case of clause (a) above) or with respect to the related
Purchaser Group (in the case of clause (b) above) shall not be allocated to any
Eurodollar Tranche.

Section 8.5 Mitigation Obligations. If an Affected Party requests compensation
under Section 8.1, or if CPF is required to pay any additional amount to any
Purchaser Group or any Governmental Authority for the account of any Purchaser
Group pursuant to Section 8.2, then, upon written notice from CPF, such Affected
Party or Purchaser Group, as the case may be, shall use commercially reasonable
efforts to designate a different lending office for funding or booking its
obligations hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, which pays a price for such
assignment which is acceptable to such Purchaser Group and its assignee, in the
judgment of such Affected Party or Purchaser Group, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 8.1
or 8.2, as the case may be, in the future and (ii) would not subject such
Affected Party or Purchaser Group to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Affected Party or Purchaser Group. CPF
hereby agrees to pay all reasonable costs and expenses incurred by such Affected
Party or Purchaser Group in connection with any such designation or assignment.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES, COVENANTS

Section 9.1 Representations and Warranties of CPF and the Administrator.

(a) CPF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent, each Funding Agent, each CP Conduit Purchaser
and each APA Bank that:

 

78



--------------------------------------------------------------------------------

(i) each and every of their respective representations and warranties contained
in the Series 2006-1 Related Documents is true and correct as of the Series
2006-1 Closing Date, as of the Series 2006-1 Initial Funding Date, as of the
Series 2006-1 Transfer Issuance Date, as of the First Restatement Effective Date
and as of the Second Restatement Effective Date and is true and correct in all
material respects as of each Increase Date; provided, that, with respect to the
representation of CPF in Section 7.14 of the Base Indenture regarding the
notation of the Trustee’s Lien for the benefit of the Secured Parties on the
Certificate of Title for any CPF Truck as of the Series 2006-1 Closing Date,
such representation shall be deemed to be true and correct as of any such date
on or before June 25, 2006 so long as the Titling Procedures with respect to
such Group I CPF Truck have been satisfied; provided, further, that, with
respect to the representation of CPF in Section 7.14 of the Base Indenture
regarding the notation of the Trustee’s Lien for the benefit of the Secured
Parties on the Certificate of Title for any Group I CPF Truck as of the Second
Restatement Effective Date, such representation shall be subject to the proviso
set forth in the definition of “Eligible Truck”;

(ii) as of the Series 2006-1 Closing Date, as of the Series 2006-1 Transfer
Issuance Date, as of the First Restatement Effective Date and as of the Second
Restatement Effective Date, they have not engaged, in connection with the
offering of the Series 2006-1 Notes, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act;
and

(iii) each is solvent and is not the subject of any voluntary or involuntary
case or proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy or insolvency law both
before and after giving effect to the transactions contemplated herein and in
the Series 2006-1 Related Documents.

(b) CPF hereby represents and warrants to the Trustee, the Administrative Agent,
each Funding Agent, each CP Conduit Purchaser and each APA Bank that each of the
Series 2006-1 Notes has been duly authorized and executed by CPF, and when duly
authenticated by the Trustee and delivered to the Funding Agents in accordance
with the terms of this Series Supplement, will constitute legal, valid and
binding obligations of CPF enforceable in accordance with their terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, or other
similar laws relating to or affecting generally the enforcement of creditors’
rights or by general equitable principles.

(c) CPF hereby represents and warrants to the Trustee, the Administrative Agent,
each Funding Agent, each CP Conduit Purchaser and each APA Bank, as of the
Series 2006-1 Closing Date, the Series 2006-1 Initial Funding Date, the First
Restatement Effective Date, the Second Restatement Effective Date and each
Increase Date, that assuming the accuracy of the representations and warranties
of each CP Conduit Purchaser and APA Bank in Section 12.2, the Series 2006-1
Notes are exempt from registration under Section 4(2) of the Securities Act of
1933, as amended.

 

79



--------------------------------------------------------------------------------

(d) CPF hereby represents and warrants to the Trustee, the Administrative Agent,
each Funding Agent, each CP Conduit Purchaser and each APA Bank, as of the
Series 2006-1 Closing Date, the Series 2006-1 Initial Funding Date, the First
Restatement Effective Date, the Second Restatement Effective Date and each
Increase Date, that with respect to each Group I CPF Truck included in the
Borrowing Base, the Titling Procedures have been satisfied for such Group I CPF
Truck and, as of any such date on or after June 25, 2006 and subject to the
proviso set forth in the definition of “Eligible Truck”, the Oklahoma
Certificate of Title has been issued for such CPF Truck.

Section 9.2 Covenants of CPF and the Administrator. CPF and the Administrator
hereby agree, in addition to their obligations hereunder, that:

(a) they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Series 2006-1 Related Documents to which each is a
party;

(b) they shall afford each Funding Agent with respect to a Purchaser Group, the
Trustee or any representatives of any such Funding Agent or the Trustee access
to all records relating to the Group I CPF Lease and the Group I CPF Trucks at
any reasonable time during regular business hours, upon reasonable prior notice
(and with one Business Day’s prior notice if an Amortization Event with respect
to the Series 2006-1 Notes shall have been deemed to have occurred or shall have
been declared to have occurred), for purposes of inspection and shall permit
such Funding Agent, the Trustee or any representative of such Funding Agent or
the Trustee to visit any of CPF’s or the Administrator’s, as the case may be,
offices or properties during regular business hours and as often as may
reasonably be desired to discuss the business, operations, properties, financial
and other conditions of CPF or the Administrator with their respective officers
and employees and with their independent certified public accountants;

(c) no later than 45 days after the Series 2006-1 Closing Date, they shall
provide to each Funding Agent, a report in form and substance acceptable to the
Administrative Agent from a nationally-recognized auditing firm approved by the
Administrative Agent regarding the performance by such auditing firm of the
agreed upon procedures concerning the Group I CPF Trucks (the “Agreed Upon
Procedures Letter”);

(d) no later than 40 days after the Distribution Date in May of each year,
unless such requirement is waived by the Administrative Agent, they shall
provide to each Funding Agent a report in form and substance acceptable to the
Administrative Agent from a nationally-recognized auditing firm approved by the
Administrative Agent regarding the performance by such auditing firm of the
agreed upon procedures concerning the Collateral;

(e) they shall furnish to the Paying Agent a Monthly Noteholders’ Statement
pursuant to Section 4.1(d) of the Base Indenture with respect to the Series
2006-1 Notes in a form acceptable to the Administrative Agent;

 

80



--------------------------------------------------------------------------------

(f) they shall promptly provide such additional financial and other information
with respect to the Series 2006-1 Related Documents, CPF, the Administrator, the
Lessee or the Guarantor as the Administrative Agent may from time to time
reasonably request;

(g) they shall provide to the Administrative Agent simultaneously with delivery
to the Trustee copies of information furnished to the Trustee or CPF pursuant to
the Series 2006-1 Related Documents as such information relates to all Group I
Series of Notes generally or specifically to the Series 2006-1 Notes or the
Series 2006-1 Collateral. The Administrative Agent shall distribute to the
Funding Agents copies of all information delivered to it pursuant to this
Section 9.2(g);

(h) they shall not agree to any amendment to the Base Indenture or any other
Series 2006-1 Related Document, whether or not such amendment otherwise requires
the consent of the Requisite Investors or the Requisite Group Investors with
respect to the Group I Series of Notes, without having received the prior
written consent of the Series 2006-1 Required Noteholders; and

(i) that CPF shall cause the Trustee to hold in the State of New York the Series
2006-1 Demand Note and any other Series 2006-1 Collateral that may be perfected
by possession in the State of New York under the New York UCC.

Section 9.3 Covenants of CPF.

(a) CPF hereby agrees, in addition to its obligations hereunder, that from and
after the date hereof, no additional Series of Notes shall be issued under the
Base Indenture if any Amortization Event with respect to any Series of Notes in
any Group has occurred and is continuing or would result from such issuance.

(b) On or before May 11 of each calendar year, commencing with May 11, 2011, CPF
shall furnish to the Trustee an Opinion of Counsel either stating that, in the
opinion of such counsel, such action has been taken with respect to the
recording, filing, re-recording and refiling of the Indenture, any indentures
supplemental thereto and any other requisite documents and with respect to the
execution and filing of any financing statements and continuation statements as
are necessary to maintain the perfection of the lien and security interest
created by the Indenture in the Collateral and the Group I Collateral and
reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest. Such Opinion of Counsel shall also describe the recording,
filing, re-recording and refiling of the Indenture, any indentures supplemental
hereto and any other requisite documents and the execution and filing of any
financing statements and continuation statements that will, in the opinion of
such counsel, be required to maintain the perfection of the lien and security
interest of the Indenture in the Collateral and the Group I Collateral until
May 11 in the following calendar year.

 

81



--------------------------------------------------------------------------------

(c) CPF shall not amend any of its organizational documents, including its
certificate of formation or limited liability company agreement, without the
prior written consent of the Series 2006-1 Required Noteholders.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment. Each of the CP Conduit Purchasers, the APA Banks and
the Funding Agents hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Person under this Series Supplement and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Series Supplement and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Series Supplement, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Series Supplement, the Administrative Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any CP Conduit Purchaser, any APA Bank or any
Funding Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Series Supplement or
otherwise exist against the Administrative Agent.

Section 10.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Series Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Series
Supplement or any other Series 2006-1 Related Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the CP Conduit Purchasers, the APA Banks or the Funding Agents for any
recitals, statements, representations or warranties made by CPF, the Lessee, the
Guarantor, the Administrator or any officer thereof contained in this Series
Supplement or any other Series 2006-1 Related Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Series Supplement
or any other Series 2006-1 Related Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Series
Supplement, any other Series 2006-1 Related Document, or for any failure of any
of CPF, the Lessee, the Guarantor or the Administrator to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any CP Conduit Purchaser, any APA Bank or any Funding Agent to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Series Supplement, any other
Series 2006-1 Related Document or to inspect the properties, books or records of
CPF, the Lessee, the Guarantor or the Administrator.

 

82



--------------------------------------------------------------------------------

Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to CPF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any Series
2006-1 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Series Supplement or any other
Series 2006-1 Related Document unless it shall first receive such advice or
concurrence of the Series 2006-1 Required Noteholders, as it deems appropriate
or it shall first be indemnified to its satisfaction by the Funding Agents
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Series Supplement and the other Series 2006-1 Related Documents in
accordance with a request of the Series 2006-1 Required Noteholders (unless, in
the case of any action relating to the giving of consent hereunder, the giving
of such consent requires the consent of all Series 2006-1 Noteholders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the CP Conduit Purchasers, the APA Banks and the Funding Agents.

Section 10.5 Notice of Administrator Default or Amortization Event or Potential
Amortization Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless the Administrative Agent
has received written notice from a CP Conduit Purchaser, an APA Bank, a Funding
Agent, CPF or the Administrator referring to the Indenture or this Series
Supplement, describing such Amortization Event or Potential Amortization Event,
or Administrator Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be. In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Funding Agents, the Trustee, CPF and the Administrator. The
Administrative Agent shall take such action with respect to such event as shall
be reasonably directed by the Series 2006-1 Required Noteholders, provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such event as it shall deem
advisable in the best interests of the Purchaser Groups.

Section 10.6 Non-Reliance on the Administrative Agent and Other Purchaser
Groups. Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of CPF, the Lessee,
the Guarantor or the Administrator shall be deemed to constitute any
representation or warranty by the Administrative Agent to any such Person. Each
of the CP Conduit Purchasers, the APA Banks and the Funding Agents represents to
the Administrative Agent that it has,

 

83



--------------------------------------------------------------------------------

independently and without reliance upon the Administrative Agent or any other CP
Conduit Purchaser, APA Bank or Funding Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of CPF, the Lessee, the Guarantor and the
Administrator and made its own decision to enter into this Series Supplement.
Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents also
represents that it will, independently and without reliance upon the
Administrative Agent or any other CP Conduit Purchaser, APA Bank or Funding
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Series Supplement and the other Series
2006-1 Related Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of CPF, the Lessee, the Guarantor and the
Administrator. Except for notices, reports and other documents expressly
required to be furnished to the Funding Agents by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any CP Conduit Purchaser, any APA Bank or any Funding Agent with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of CPF, the
Lessee, the Guarantor or the Administrator which may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Section 10.7 Indemnification. Each of the APA Banks in a Purchaser Group agrees
to indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by CPF and the Administrator and without limiting the obligation of
CPF and the Administrator to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section 10.7 (or if indemnification is sought after the date upon
which the Commitments shall have terminated and the Purchaser Group Invested
Amounts shall have been reduced to zero, ratably in accordance with their
Commitment Percentages immediately prior to such date of payment) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this Series
Supplement, any of the other Series 2006-1 Related Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no APA Bank or Funding Agent shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of all amounts payable
hereunder.

Section 10.8 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with CPF, the Administrator or any
of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any

 

84



--------------------------------------------------------------------------------

Series 2006-1 Note held by the Administrative Agent, the Administrative Agent
shall have the same rights and powers under this Series Supplement and the other
Series 2006-1 Related Documents as any APA Bank or Funding Agent and may
exercise the same as though it were not the Administrative Agent, and the terms
“APA Bank,” and “Funding Agent” shall include the Administrative Agent in its
individual capacity.

Section 10.9 Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Funding Agents, the Trustee, CPF and the
Administrator. If DBSI shall resign as Administrative Agent under this Series
Supplement, then the Series 2006-1 Required Noteholders shall appoint a
successor administrative agent from among the Funding Agents, which successor
administrative agent shall be approved by CPF and the Administrator (which
approval shall not be unreasonably withheld or delayed) whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Series Supplement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 10 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Administrator shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Series 2006-1 Required Noteholders appoint a successor agent as
provided for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of Section 3.7 and this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Series Supplement.

ARTICLE XI

THE FUNDING AGENTS

Section 11.1 Appointment. Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on Schedule
I as the agent of such Person under this Series Supplement and irrevocably
authorizes such Funding Agent, in such capacity, to take such action on its
behalf under the provisions of this Series Supplement and to exercise such
powers and perform such duties as are expressly delegated to such Funding Agent
by the terms of this Series Supplement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Series Supplement, each Funding Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any CP Conduit Purchaser or APA Bank and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Series Supplement or otherwise exist against each Funding
Agent.

Section 11.2 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Series Supplement by or through agents or attorneys-in-fact
and shall be

 

85



--------------------------------------------------------------------------------

entitled to advice of counsel concerning all matters pertaining to such duties.
Each Funding Agent shall not be responsible to the CP Conduit Purchaser or any
APA Bank in its Purchaser Group for the negligence or misconduct of any agents
or attorneys in-fact selected by it with reasonable care.

Section 11.3 Exculpatory Provisions. Each Funding Agent and any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall not be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Base Indenture, this Series Supplement or
any other Series 2006-1 Related Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the CP Conduit Purchasers and/or APA Banks for any recitals, statements,
representations or warranties made by CPF, the Lessee, the Guarantor, the
Administrator, the Administrative Agent, or any officer thereof contained in
this Series Supplement or any other Series 2006-1 Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, this Series
Supplement or any other Series 2006-1 Related Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Series Supplement, any other Series 2006-1 Related Document, or for any failure
of any of CPF, the Lessee, the Guarantor, the Administrative Agent, or the
Administrator to perform its obligations hereunder or thereunder. Each Funding
Agent shall not be under any obligation to the CP Conduit Purchaser or any APA
Bank in its Purchaser Group to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Series
Supplement, any other Series 2006-1 Related Document or to inspect the
properties, books or records of CPF, the Lessee, the Guarantor, the
Administrative Agent, or the Administrator.

Section 11.4 Reliance by Each Funding Agent. Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to CPF or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Series Supplement or any other Series 2006-1 Related Document unless it shall
first receive such advice or concurrence of the Related Purchaser Group, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Related Purchaser Group against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

Section 11.5 Notice of Administrator Default or Amortization Event or Potential
Amortization Event. Each Funding Agent shall not be deemed to have knowledge or
notice of the occurrence of any Amortization Event or Potential Amortization
Event or any Administrator Default unless such Funding Agent has received
written notice from a CP Conduit Purchaser, an APA Bank, CPF, the Administrative
Agent or the Administrator referring to the Indenture or this Series Supplement,
describing such Amortization Event or Potential Amortization Event, or
Administrator Default and stating that such notice is a “notice of an
Amortization Event or

 

86



--------------------------------------------------------------------------------

Potential Amortization Event” or “notice of an Administrator Default,” as the
case may be. In the event that any Funding Agent receives such a notice, such
Funding Agent shall give notice thereof to the CP Conduit Purchaser and APA
Banks in its Purchaser Group. Such Funding Agent shall take such action with
respect to such event as shall be reasonably directed by the CP Conduit
Purchaser and APA Banks in its Purchaser Group, provided that unless and until
such Funding Agent shall have received such directions, such Funding Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such event as it shall deem advisable in the best
interests of the CP Conduit Purchaser and APA Banks in its Purchaser Group.

Section 11.6 Non-Reliance on Each Funding Agent and Other Purchaser Groups. Each
CP Conduit Purchaser and each of the related APA Banks expressly acknowledge
that neither its Funding Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by such Funding Agent hereinafter taken,
including any review of the affairs of CPF, the Lessee, the Guarantor, the
Administrative Agent, or the Administrator shall be deemed to constitute any
representation or warranty by such Funding Agent to any such Person. Each CP
Conduit Purchaser and each of the related APA Banks represents to its Funding
Agent that it has, independently and without reliance upon such Funding Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of CPF, the Lessee, the
Guarantor, the Administrative Agent, and the Administrator and made its own
decision to enter into this Series Supplement. Each CP Conduit Purchaser and
each of the related APA Banks also represents that it will, independently and
without reliance upon its Funding Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Series Supplement and the other Series 2006-1 Related Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other conditions and
creditworthiness of CPF, the Lessee, the Guarantor, the Administrative Agent,
and the Administrator.

Section 11.7 Indemnification. Each APA Bank in a Purchaser Group agrees to
indemnify its Funding Agent in its capacity as such (to the extent not
reimbursed by CPF and the Administrator and without limiting the obligation of
CPF and the Administrator to do so), ratably according to its respective APA
Bank Percentage in effect on the date on which indemnification is sought under
this Section 11.7 (or if indemnification is sought after the date upon which the
Commitments shall have been terminated, ratably in accordance with its APA Bank
Percentage at the time of termination) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Series Supplement, any of the other Series
2006-1 Related Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Funding Agent under or in connection with any of the
foregoing; provided that no APA Bank shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable

 

87



--------------------------------------------------------------------------------

decision of a court of competent jurisdiction to have resulted from such related
Funding Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of all amounts payable hereunder.

ARTICLE XII

GENERAL

Section 12.1 Successors and Assigns.

(a) This Series Supplement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that CPF may
not assign or transfer any of its rights under this Series Supplement without
the prior written consent of all of the Series 2006-1 Noteholders, no CP Conduit
Purchaser may assign or transfer any of its rights under this Series Supplement
other than in accordance with the Asset Purchase Agreement with respect to such
CP Conduit Purchaser or otherwise to the APA Bank with respect to such CP
Conduit Purchaser or a Program Support Provider with respect to such CP Conduit
Purchaser or pursuant to clause (b) or (e) below of this Section 12.1 and no APA
Bank may assign or transfer any of its rights or obligations under this Series
Supplement except to a Program Support Provider or pursuant to clause (c),
(d) or (e) below of this Section 12.1. Notwithstanding anything to the contrary
set forth herein or any Series 2006-1 Related Document, any CP Conduit Purchaser
may at any time, without the consent of CPF, transfer and assign all or a
portion of the Purchaser Group Invested Amount with respect to such CP Conduit
Purchaser and all of its rights and obligations under this Series Supplement and
any other Series 2006-1 Related Documents to which it is a party (or otherwise
to which it has rights) to the APA Bank with respect to such CP Conduit
Purchaser.

(b) Without limiting the foregoing, each CP Conduit Purchaser may assign,
without the consent of CPF, all or a portion of the Purchaser Group Invested
Amount with respect to such CP Conduit Purchaser and its rights and obligations
under this Series Supplement and any other Series 2006-1 Related Documents to
which it is a party (or otherwise to which it has rights) to a Conduit Assignee
with respect to such CP Conduit Purchaser. Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, CPF, the Trustee and the Administrator thereof. Upon such assignment by a
CP Conduit Purchaser to a Conduit Assignee, (A) such Conduit Assignee shall be
the owner of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser, (B) the related administrative or managing
agent for such Conduit Assignee shall act as the administrative agent for such
Conduit Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Funding Agent hereunder or under the other Series 2006-1
Related Documents, (C) such Conduit Assignee and its liquidity support
provider(s) and credit support provider(s) and other related parties shall have
the benefit of all the rights and protections provided to such CP Conduit
Purchaser herein and in the other Series 2006-1 Related Documents (including,
without limitation, any limitation on recourse against such Conduit Assignee as
provided in this paragraph), (D) such Conduit Assignee shall assume all of such
CP Conduit Purchaser’s obligations, if any, hereunder or under the Base
Indenture or under any other Series 2006-1 Related Document with respect to such
portion of the Purchaser Group

 

88



--------------------------------------------------------------------------------

Invested Amount and such CP Conduit Purchaser shall be released from such
obligations, (E) all distributions in respect of the Purchaser Group Invested
Amount or such portion thereof with respect to such CP Conduit Purchaser shall
be made to the applicable agent or administrative agent, as applicable, on
behalf of such Conduit Assignee, (F) the definitions of the terms “Monthly
Funding Costs” and “Discount” shall be determined in the manner set forth in the
definition of “Monthly Funding Costs” and “Discount” applicable to such CP
Conduit Purchaser on the basis of the interest rate or discount applicable to
commercial paper issued by such Conduit Assignee (rather than such CP Conduit
Purchaser), (G) the defined terms and other terms and provisions of this Series
Supplement, the Base Indenture and the other Series 2006-1 Related Documents
shall be interpreted in accordance with the foregoing, and (H) if requested by
the Administrative Agent or the agent or administrative agent with respect to
the Conduit Assignee, the parties shall execute and deliver such further
agreements and documents and take such other actions as the Administrative Agent
or such agent or administrative agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any CP Conduit Purchaser to a
Conduit Assignee of the Purchaser Group Invested Amount with respect to such CP
Conduit Purchaser shall in any way diminish the obligations of the APA Bank with
respect to such CP Conduit Purchaser under Section 3.3 to fund any Increase.

(c) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell all or any part of its rights and
obligations under this Series Supplement and the Series 2006-1 Notes, with the
prior written consent of the Administrative Agent, CPF and the Administrator (in
each case, which consent shall not be unreasonably withheld), to one or more
banks (an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially
in the form of Exhibit E (the “Transfer Supplement”), executed by such Acquiring
APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent, CPF and the Administrator and delivered to the
Administrative Agent. Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.

(d) Any APA Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more financial institutions or
other entities (“Participants”) participations in its APA Bank Percentage of the
Maximum Purchaser Group Invested Amount with respect to it and the other APA
Banks included in the related Purchaser Group, its Series 2006-1 Note and its
rights hereunder pursuant to documentation in form and substance satisfactory to
such APA Bank and the Participant; provided, however, that (i) in the event of
any such sale by an APA Bank to a Participant, (A) such APA Bank’s obligations
under this Series Supplement shall remain unchanged, (B) such APA Bank shall
remain solely responsible for the performance thereof and (C) CPF and the
Administrative Agent shall continue to deal solely and directly with such APA
Bank in connection with its rights and obligations under this Series Supplement
and (ii) no APA Bank shall sell any participating interest under which the
Participant shall have rights to approve any amendment to, or any consent or
waiver with respect to, this Series Supplement, the Base Indenture or any Series
2006-1 Related Document, except to the extent that the approval of such
amendment, consent or waiver otherwise would require the unanimous consent of
all APA Banks hereunder. A Participant shall have the right to receive Article
VIII Costs but only to the extent that the related selling APA Bank would have
had such right absent the sale of the related participation and, with

 

89



--------------------------------------------------------------------------------

respect to amounts due pursuant to Section 8.2, only to the extent such
Participant shall have complied with the provisions of Section 8.2(e) and (g) as
if such Participant were the Administrative Agent, a Funding Agent, a Program
Support Provider or a member of a Purchaser Group.

(e) Any CP Conduit Purchaser and the APA Bank with respect to such CP Conduit
Purchaser may at any time sell all or any part of their respective rights and
obligations under this Series Supplement and the Series 2006-1 Notes, with the
prior written consent of the Administrative Agent, CPF and the Administrator (in
each case, which consent shall not be unreasonably withheld), to a multi-seller
commercial paper conduit and one or more banks providing support to such
multi-seller commercial paper conduit (an “Acquiring Purchaser Group”) pursuant
to a transfer supplement, substantially in the form of Exhibit F, (the
“Purchaser Group Supplement”), executed by such Acquiring Purchaser Group, the
Funding Agent with respect to such Acquiring Purchaser Group (including the CP
Conduit Purchaser and the APA Banks with respect to such Purchaser Group), such
assigning CP Conduit Purchaser and the APA Banks with respect to such CP Conduit
Purchaser, the Funding Agent with respect to such assigning CP Conduit Purchaser
and APA Banks, the Administrative Agent, CPF and the Administrator and delivered
to the Administrative Agent.

(f) CPF authorizes each APA Bank to disclose to any Participant or Acquiring APA
Bank (each, a “Transferee”) and any prospective Transferee any and all financial
information in such APA Bank’s possession concerning CPF, the Collateral, the
Administrator and the Series 2006-1 Related Documents which has been delivered
to such APA Bank by CPF or the Administrator in connection with such APA Bank’s
credit evaluation of CPF, the Collateral and the Administrator.

Section 12.2 Securities Law. Each CP Conduit Purchaser and APA Bank hereby
represents and warrants to CPF that it is an “accredited investor” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act and has
sufficient assets to bear the economic risk of, and sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2006-1 Note. Each CP Conduit Purchaser and APA
Bank agrees that its Series 2006-1 Note will be acquired for investment only and
not with a view to any public distribution thereof, and that such CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its Series
2006-1 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any applicable state or other securities
laws. Each CP Conduit Purchaser and APA Bank acknowledges that it has no right
to require CPF to register its Series 2006-1 Note under the Securities Act or
any other securities law. Each CP Conduit Purchaser and APA Bank hereby confirms
and agrees that in connection with any transfer by it of an interest in the
Series 2006-1 Note, such CP Conduit Purchaser or APA Bank has not engaged and
will not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

Section 12.3 Adjustments; Set-off.

 

90



--------------------------------------------------------------------------------

(a) If any CP Conduit Purchaser or APA Bank in a Purchaser Group (a “Benefited
Purchaser Group”) shall at any time receive in respect of its Purchaser Group
Invested Amount any distribution of principal, interest, Commitment Fees or any
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off or otherwise) in a greater proportion
than any such distribution received by any other Purchaser Group, if any, in
respect of such other Purchaser Group’s Purchaser Group Invested Amount, or
interest thereon, the APA Banks in such Benefited Purchaser Group shall purchase
for cash from the CP Conduit Purchaser or APA Banks in the other Purchaser Group
such portion of such other CP Conduit Purchaser’s or APA Banks’ interest in the
Series 2006-1 Notes, or shall provide such other CP Conduit Purchaser or APA
Bank with the benefits of any such collateral, or the proceeds thereof, as shall
be necessary to cause such Benefited Purchaser Group to share the excess payment
or benefits of such collateral or proceeds ratably with the other Purchaser
Group; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Purchaser Group, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. CPF agrees that any CP
Conduit Purchaser or APA Bank so purchasing a portion of another Purchaser
Group’s Purchaser Group Invested Amount may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such CP Conduit Purchaser or APA Bank were the direct holder of
such portion.

(b) In addition to any rights and remedies of the Purchaser Groups provided by
law, each CP Conduit Purchaser and APA Bank shall have the right, without prior
notice to CPF, any such notice being expressly waived by CPF to the extent
permitted by applicable law, upon any amount becoming due and payable by CPF
hereunder or under the Series 2006-1 Notes to set-off and appropriate and apply
against any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Purchaser Group to or
for the credit or the account of CPF. Each CP Conduit Purchaser and APA Bank
agrees promptly to notify CPF, the Administrator and the Administrative Agent
after any such set-off and application made by such CP Conduit Purchaser or APA
Bank; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 12.4 No Bankruptcy Petition.

(a) Each of the Administrative Agent, the CP Conduit Purchasers, the APA Banks
and the Funding Agents hereby covenants and agrees that, prior to the date which
is one year and one day after the later of payment in full of all Series of
Notes, it will not institute against, or join any other Person in instituting
against, CPF any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other similar proceedings under any federal or state
bankruptcy or similar law.

(b) CPF, the Administrator, the Trustee, the Administrative Agent, each Funding
Agent and each APA Bank hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper issued by, or for the benefit of, a CP Conduit Purchaser, it
will not institute against, or join any other Person in instituting against,
such CP Conduit Purchaser (or the Person issuing Commercial Paper for the

 

91



--------------------------------------------------------------------------------

benefit of such CP Conduit Purchaser) any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any federal or state bankruptcy or similar law.

(c) This covenant shall survive the termination of this Series Supplement and
the Base Indenture and the payment of all amounts payable hereunder and
thereunder.

Section 12.5 Limited Recourse.

(a) Notwithstanding anything to the contrary contained herein, any obligations
of each CP Conduit Purchaser hereunder to any party hereto are solely the
corporate obligations of such CP Conduit Purchaser and shall be payable at such
time as funds are received by or are available to such CP Conduit Purchaser in
excess of funds necessary to pay in full all of its outstanding Commercial Paper
and, to the extent funds are not available to pay such obligations, the claims
relating thereto shall not constitute a claim against such CP Conduit Purchaser
but shall continue to accrue. Each party hereto agrees that the payment of any
claim (as defined in Section 101 of Title 11 of the Bankruptcy Code) of any such
party against a CP Conduit Purchaser shall be subordinated to the payment in
full of all of its Commercial Paper.

(b) No recourse under any obligation, covenant or agreement of any CP Conduit
Purchaser contained herein shall be had against any incorporator, stockholder,
officer, director, employee or agent of such CP Conduit Purchaser, its
administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Series Supplement is solely a
corporate obligation of such CP Conduit Purchaser individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of its Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
such CP Conduit Purchaser contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by such CP Conduit Purchaser of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Series Supplement;
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them. The provisions of this Section 12.5 shall survive termination of
this Series Supplement and the Base Indenture.

Section 12.6 Costs and Expenses. CPF agrees to pay on demand (x) all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable fees and disbursements of counsel to the Administrative
Agent) and of each Purchaser Group (including in connection with the
preparation, execution and delivery of this Series Supplement the reasonable
fees and disbursements of one counsel, other than counsel to the Administrative
Agent, for all such Purchaser Groups) in connection with (i) the preparation,
execution and delivery of this Series Supplement, the Base Indenture and the
other Series 2006-1 Related Documents and any amendments or waivers of, or
consents under, any

 

92



--------------------------------------------------------------------------------

such documents and (ii) the enforcement by the Administrative Agent or any
Funding Agent of the obligations and liabilities of CPF, the Lessee, the
Guarantor and the Administrator under the Indenture, this Series Supplement, the
other Series 2006-1 Related Documents or any related document and all costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of this Series Supplement, the Base Indenture and the other
Series 2006-1 Related Documents, (y) all reasonable out of pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of counsel to the Administrative Agent) in connection
with the administration of this Series Supplement, the Base Indenture and the
other Series 2006-1 Related Documents and (z) the rating agency fees and
expenses incurred by each CP Conduit in connection with its investment in the
Series 2006-1 Notes. Any payments made by CPF pursuant to this Section 12.6
shall be made solely from funds available in the Series 2006-1 Distribution
Account for the payment of the Article VIII Costs, shall be non-recourse other
than with respect to such funds, and shall not constitute a claim against CPF to
the extent that insufficient funds exist to make such payment. The agreements in
this Section shall survive the termination of this Series Supplement and the
Base Indenture and the payment of all amounts payable hereunder and thereunder.

Section 12.7 Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.

 

Exhibit A:

   Form of Variable Funding Note

Exhibit B:

   Form of Notice of Increase

Exhibit C:

   Form of Lease Payment Deficit Notice

Exhibit D:

   Form of Demand Notice

Exhibit E:

   Form of Transfer Supplement

Exhibit F:

   Form of Purchaser Group Supplement

Exhibit G:

   Form of Series 2006-1 Demand Note

Exhibit H:

   Form of Series 2006-1 Letter of Credit

Section 12.8 Ratification of Base Indenture. As supplemented by this Series
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Series Supplement shall be read,
taken, and construed as one and the same instrument.

Section 12.9 Counterparts. This Series Supplement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

Section 12.10 Governing Law. This Series Supplement shall be construed in
accordance with the law of the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.

Section 12.11 Amendments. This Series Supplement may be modified or amended from
time to time in accordance with the terms of the Base Indenture; provided, that
notwithstanding anything to the contrary in the Base Indenture, no amendment or
modification to this Series Supplement shall be effective without the prior
written consent of the Series 2006-1 Required Noteholders; provided, further,
that if, pursuant to the terms of the Base Indenture or

 

93



--------------------------------------------------------------------------------

this Series Supplement, the consent of the Required Noteholders is required for
an amendment or modification of this Series Supplement, such requirement shall
be satisfied if such amendment or modification is consented to by the Series
2006-1 Required Noteholders.

Section 12.12 Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 10.1(b) of the Base Indenture will be effective as to the Series 2006-1
Notes without the consent of the Series 2006-1 Required Noteholders.

Section 12.13 Series 2006-1 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 5.5 of this Series Supplement, CPF shall not reduce
the amount of the Series 2006-1 Demand Notes or forgive amounts payable
thereunder so that the outstanding principal amount of the Series 2006-1 Demand
Notes after such reduction or forgiveness is less than the Series 2006-1 Letter
of Credit Liquidity Amount. CPF shall not agree to any amendment of the Series
2006-1 Demand Notes without the prior written consent of the Series 2006-1
Required Noteholders.

Section 12.14 Termination of Series Supplement. This Series Supplement shall
cease to be of further effect when all outstanding Series 2006-1 Notes
theretofore authenticated and issued have been delivered (other than destroyed,
lost, or stolen Series 2006-1 Notes which have been replaced or paid) to the
Trustee for cancellation and CPF has paid all sums payable hereunder and, if the
Series 2006-1 Demand Note Payment Amount on the Series 2006-1 Letter of Credit
Termination Date was greater than zero, the Series 2006-1 Cash Collateral
Account Surplus shall equal zero, the Demand Note Preference Payment Amount
shall have been reduced to zero and all amounts have been withdrawn from the
Series 2006-1 Cash Collateral Account in accordance with Section 5.8(h) of this
Series Supplement.

Section 12.15 Collateral Representations and Warranties of CPF.

(a) CPF owns and has good and marketable title to the Series 2006-1 Collateral,
free and clear of all Liens other than Permitted Liens. This Indenture
constitutes a valid and continuing Lien on the Series 2006-1 Collateral in favor
of the Trustee on behalf of the Secured Parties, which Lien on the Series 2006-1
Collateral has been perfected and is prior to all other Liens (other than
Permitted Liens), enforceable as such as against creditors of and purchasers
from CPF in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing. CPF has
received all consents and approvals required by the terms of the Series 2006-1
Collateral to the pledge of the Series 2006-1 Collateral to the Trustee.

(b) Other than the security interest granted to the Trustee hereunder, CPF has
not pledged, assigned, sold or granted a security interest in the Series 2006-1
Collateral. All action necessary to protect and perfect the Trustee’s security
interest in the Series 2006-1 Collateral has been duly and effectively taken. No
security agreement, financing statement, equivalent security or lien instrument
or continuation statement listing CPF as debtor covering all or any part of the
Series 2006-1 Collateral is on file or of record in any jurisdiction, except

 

94



--------------------------------------------------------------------------------

such as may have been filed, recorded or made by CPF in favor of the Trustee on
behalf of the Secured Parties in connection with this Indenture, and CPF has not
authorized any such filing.

Section 12.16 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent, any
Funding Agent, any CP Conduit Purchaser or any APA Bank, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

Section 12.17 Waiver of Setoff. Notwithstanding any other provision of this
Series Supplement or any other agreement to the contrary, all payments to the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks hereunder shall be made without set-off or counterclaim.

Section 12.18 Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of CPF, the
Administrator and the Trustee, in the manner set forth in Section 13.1 of the
Base Indenture and (ii) in the case of the Administrative Agent, the CP Conduit
Purchasers, the APA Banks and the Funding Agents, in writing, and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand or three days after being deposited in the mail,
postage prepaid, in the case of facsimile notice, when received, or in the case
of overnight air courier, one Business Day after the date such notice is
delivered to such overnight courier, addressed as follows in the case of the
Administrative Agent and to the addresses therefor set forth in Schedule I, in
the case of the CP Conduit Purchasers, the APA Banks and the Funding Agents; or
to such other address as may be hereafter notified by the respective parties
hereto:

 

Administrative Agent:

  Deutsche Bank Securities, Inc.  

60 Wall Street, 19th Floor

New York, New York 10005

Attention: Mary Conners

Fax: 212-797-5150

Section 12.19 Collateral Covenants of the Trustee. The Trustee shall hold the
Series 2006-1 Demand Note and any other Series 2006-1 Collateral in the State of
New York pursuant to instructions of CPF in accordance with Section 9.2(i) or as
otherwise directed by the Administrative Agent.

Section 12.20 Certification. The Administrative Agent, by its signature hereto,
hereby certifies and confirms that, as of the Second Restatement Effective Date,
Riverside Funding LLC and Atlantic Asset Securitization LLC collectively
represent 100% of the Series 2006-1 Noteholders.

 

95



--------------------------------------------------------------------------------

Section 12.21 Trustee Direction. By their respective signatures hereto,
Riverside Funding LLC and Atlantic Asset Securitization LLC hereby authorize,
instruct and direct the Trustee to execute and deliver this Series Supplement,
as amended and restated as of the Second Restatement Effective Date.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Series Supplement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

CENTRE POINT FUNDING, LLC,
as Issuer

By:   /s/ David B. Wyshner   Name:   David B. Wyshner   Title:   Executive Vice
President, Chief Financial Officers and Treasurer

 

BUDGET TRUCK RENTAL LLC,
as Administrator

By:   /s/ David B. Wyshner   Name:   David B. Wyshner   Title:   Executive Vice
President, Chief Financial Officers and Treasurer

 

97



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES, INC.,
as Administrative Agent

By:   /s/ Amy Jo Pitts   Name:   Amy Jo Pitts   Title:   Director

 

By:   /s/ Amit Patel   Name:   Amit Patel   Title:   Vice President

 

RIVERSIDE FUNDING LLC,
as a CP Conduit Purchaser

By:   /s/ Jill A. Russo   Name:   Jill A. Russo   Title:   Vice President

 

DEUTSCHE BANK SECURITIES, INC.,
as a Funding Agent

By:   /s/ Amy Jo Pitts   Name:   Amy Jo Pitts   Title:   Director

 

By:   /s/ Amit Patel   Name:   Amit Patel   Title:   Vice President

 

DEUTSCHE BANK AG, New York Branch,
as an APA Bank

By:   /s/ Amy Jo Pitts   Name:   Amy Jo Pitts   Title:   Director

 

By:   /s/ Amit Patel   Name:   Amit Patel   Title:   Vice President

 

98



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,
as a CP Conduit Purchaser

By:   /s/ Sam Pilcer   Name:   Sam Pilcer   Title:   Managing Director

 

By:   /s/ Kostantina Kourmpetis   Name:   Kostantina Koumpetis   Title:  
Managing Director

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent

By:   /s/ Sam Pilcer   Name:   Sam Pilcer   Title:   Managing Director

 

By:   /s/ Kostantina Kourmpetis   Name:   Kostantina Koumpetis   Title:  
Managing Director

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an APA Bank

By:   /s/ Sam Pilcer   Name:   Sam Pilcer   Title:   Managing Director

 

By:   /s/ Kostantina Kourmpetis   Name:   Kostantina Koumpetis   Title:  
Managing Director

 

99



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity,
but solely as Trustee, as Series 2006-1 Agent and as Securities Intermediary

By:   /s/ Sally R. Tokich   Name:   Sally R. Tokich   Title:   Senior Associate

 

100



--------------------------------------------------------------------------------

EXHIBIT A

to

Series 2006-1

Supplement

SCHEDULE I TO SERIES 2006-1 SUPPLEMENT

 

CP Conduit

  

APA Banks

  

Funding Agent

  

APA Bank
Percentage

   

Maximum
Purchaser Group
Invested Amount

  Riverside Funding LLC    Deutsche Bank, AG, New York Branch    Deutsche Bank
Securities, Inc.      100 %    $ 35,031,669.43    Atlantic Asset Securitization
LLC    Credit Agricole Corporate and Investment Bank    Credit Agricole
Corporate and Investment Bank      100 %    $ 35,031,669.43   



--------------------------------------------------------------------------------

EXHIBIT A

 

CENTRE POINT FUNDING, LLC

FORM OF SERIES 2006-1 NOTE

VARIABLE FUNDING RENTAL CAR ASSET

BACKED NOTES SERIES 2006-1

CENTRE POINT FUNDING, LLC, a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to [Riverside
Funding LLC][Atlantic Asset Securitization LLC]1, as the CP Conduit Purchaser,
or registered assigns, the principal sum of TWO HUNDRED MILLION DOLLARS, or, if
less, the aggregate unpaid principal amount hereof shown on the records of the
Administrative Agent pursuant to Section 3.2(b) of the Series 2006-1 Supplement,
which amount shall be payable in the amounts and at the times set forth in the
Indenture, provided, however, that the entire unpaid principal amount of this
Series 2006-1 Note shall be due on the Series 2006-1 Termination Date. The
Company shall pay interest on this Series 2006-1 Note as provided in Sections
5.4 and 5.5 of the Series 2006-1 Supplement. Such interest shall be payable on
each Distribution Date until the principal of this Series 2006-1 Note is paid or
made available for payment, to the extent funds will be available from Interest
Collections allocable to the Series 2006-1 Notes processed from but not
including the preceding Distribution Date through each such Distribution Date.
The principal amount of this Series 2006-1 Note shall be subject to Increases
and Decreases on any Business Day, and accordingly, such principal amount is
subject to prepayment at any time. In addition, the principal of this Series
2006-1 Note shall be paid in installments on each Distribution Date to the
extent of funds available for payment therefor pursuant to the Indenture, and
shall be subject to scheduled amortization commencing on the initial Series
2006-1 Scheduled Amortization Distribution Date. Such principal of and interest
on this Series 2006-1 Note shall be paid in the manner specified on the reverse
hereof.

The principal of and interest on this Series 2006-1 Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts. All payments made by the
Company with respect to this Series 2006-1 Note shall be applied first to
interest due and payable on this Series 2006-1 Note as provided above and then
to the unpaid principal of this Series 2006-1 Note.

Reference is made to the further provisions of this Series 2006-1 Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2006-1 Note. Although a summary of certain
provisions of the Indenture is set forth below and on the reverse hereof and
made a part hereof, this Series 2006-1 Note does not purport to summarize the
Indenture and reference is made to the Indenture for information with respect to
the interests, rights, benefits, obligations, proceeds and duties evidenced
hereby and the rights, duties and obligations of the Company and the Trustee. A
copy of the Indenture may be requested from the Trustee by writing to the
Trustee at: The Bank of New York Mellon Trust Company, N.A., 2 North LaSalle
Street, Suite 1020, Chicago, Illinois 60602. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.

 

1

Insert applicable CP Conduit Purchaser.



--------------------------------------------------------------------------------

EXHIBIT A

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2006-1 Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

 

Date:                              CENTRE POINT FUNDING, LLC     By:          
Name:         Title:  

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Series 2006-1 Notes of a series issued under the
within-mentioned Indenture.

 

   

THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee

    By:           Authorized Signature



--------------------------------------------------------------------------------

EXHIBIT A

 

REVERSE OF VARIABLE FUNDING NOTE

This Series 2006-1 Note is one of a duly authorized issue of Series 2006-1 Notes
of the Company, designated as its Variable Funding Rental Truck Asset Backed
Notes (herein called the “Series 2006-1 Notes”), all issued under (i) an Amended
and Restated Base Indenture, dated as of March 9, 2010 (such Amended and
Restated Base Indenture, as amended or modified (exclusive of any Supplements
thereto creating a new Series of Notes), is herein called the “Base Indenture”),
between the Company and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”, which term includes any successor Trustee under the Base
Indenture) and (ii) a Second Amended and Restated Series 2006-1 Supplement dated
as of December 3, 2010 (such supplement, as may be amended or modified, is
herein called the “Series 2006-1 Supplement”), among the Company, Budget Truck
Rental LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative
Agent, the CP Conduit Purchasers, the Funding Agents and APA Banks named
therein, the Trustee and The Bank of New York Mellon Trust Company, N.A., as
Series 2006-1 Agent. The Base Indenture and the Series 2006-1 Supplement are
referred to herein as the “Indenture”. The Series 2006-1 Notes are subject to
all terms of the Indenture. All terms used in this Series 2006-1 Note that are
defined in the Indenture, shall have the meanings assigned to them in or
pursuant to the Indenture.

The Series 2006-1 Notes are and will be equally and ratably secured by the
Series 2006-1 Collateral pledged as security therefor as provided in the
Indenture and the Series 2006-1 Supplement.

“Distribution Date” means the 20th day of each month, or, if any such date is
not a Business Day, the next succeeding Business Day, commencing March 22, 2010.

As described above, principal of this Series 2006-1 Note shall be payable in the
amounts and at the times set forth in the Indenture, provided, however, the
entire unpaid principal amount of this Series 2006-1 Note shall be due and
payable on the Series 2006-1 Termination Date. All principal payments on the
Series 2006-1 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Series 2006-1 Note due and payable on each
Distribution Date, together with the installment of principal then due, and any
payments of principal made on any Business Day in respect of any Decreases, to
the extent not in full payment of this Series 2006-1 Note, shall be made by wire
transfer to the Administrative Agent for the accounts of the Purchaser Groups.
Any reduction in the principal amount of this Series 2006-1 Note (or any one or
more predecessor Series 2006-1 Notes) effected by any payments made in
accordance with the terms hereof and of the Indenture shall be binding upon all
future Holders of this Series 2006-1 Note and of any Series 2006-1 Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted thereon.

The Company shall pay interest on overdue installments of interest at a rate per
annum equal to the Alternate Base Rate, plus 2% per annum, to the extent lawful.

This Series 2006-1 Note is nontransferable except in accordance with the Series
2006-1 Supplement.



--------------------------------------------------------------------------------

EXHIBIT A

 

Each Noteholder, by acceptance of a Series 2006-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, the Administrator or the Trustee on the Series
2006-1 Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Trustee or the Administrator
in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee or the Administrator in its individual capacity, any
holder of a beneficial interest in the Company or the Trustee or of any
successor or assign of the Trustee in its individual capacity, except (a) as any
such Person may have expressly agreed and (b) any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity; provided, however, that
nothing contained herein shall be taken to prevent recourse to, and enforcement
against, the assets of the Company for any and all liabilities, obligations and
undertakings contained in the Indenture or in this Series 2006-1 Note, subject
to Section 13.18 of the Base Indenture.

Each Noteholder, by acceptance of a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder will not, for a period of one
year and one day following payment in full of all Notes institute against the
Company, or join in any institution against the Company of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under any
United States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or the Series 2006-1 Related
Documents.

Prior to the due presentment for registration of transfer of this Series 2006-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Series 2006-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Series
2006-1 Note be overdue, and neither the Company, the Trustee nor any such agent
shall be affected by notice to the contrary.

It is the intent of the Company and each Noteholder that, for Federal, state and
local income and franchise tax purposes, the Series 2006-1 Notes will evidence
indebtedness of the Company secured by the Series 2006-1 Collateral. Each
Noteholder, by the acceptance of this Series 2006-1 Note, agrees to treat this
Series 2006-1 Note for Federal, state and local income and franchise tax
purposes as indebtedness of the Company.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2006-1 Notes under the
Indenture at any time by the Company with the consent of Purchaser Groups having
in the aggregate Commitment Percentages in excess of 50%. The Indenture also
contains provisions permitting the Holders of Series 2006-1 Notes representing
specified percentages of the aggregate outstanding amount of the Series 2006-1
Notes, on behalf of the Holders of all the Series 2006-1 Notes, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Series 2006-1 Note (or any one or more predecessor
Series 2006-1 Notes) shall be conclusive and



--------------------------------------------------------------------------------

EXHIBIT A

 

binding upon such Holder and upon all future Holders of this Series 2006-1 Note
and of any Series 2006-1 Note issued upon the registration of transfer hereof or
in exchange hereof or in lieu hereof whether or not notation of such consent or
waiver is made upon this Series 2006-1 Note. The Indenture also permits the
Trustee to amend or waive certain terms and conditions set forth in the
Indenture without the consent of Holders of the Series 2006-1 Notes issued
thereunder.

The term “Company” as used in this Series 2006-1 Note includes any successor to
the Company under the Indenture.

The Series 2006-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Series 2006-1 Note and the Indenture shall be construed in accordance with
the law of the State of New York, and the obligations, rights and remedies of
the parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Series 2006-1 Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Series 2006-1 Note at the times, place, and rate, and in the coin or currency
herein prescribed, subject to any duty of the Company to deduct or withhold any
amounts as required by law, including any applicable U.S. withholding taxes.



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

____________________________________________________________

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto________________________________

_________________________________________________________________________________________________________

(name and address of assignee)

the within Series 2006-1 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                                         , attorney, to
transfer said Series 2006-1 Note on the books kept for registration thereof,
with full power of substitution in the premises.

 

Dated:___________________________________________       *       Signature
Guaranteed:

 

          ___________________________________________          

 

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT B

to

Series 2006-1

Supplement

FORM OF NOTICE OF INCREASE

Deutsche Bank Securities, Inc.

220 Park Avenue, 5th Floor

New York, New York 10166

Telecopier:

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Series 2006-1
Supplement, dated as of December 3, 2010 (as amended, modified, restated or
supplemented, the “Series 2006-1 Supplement”), among CENTRE POINT FUNDING, LLC,
as Issuer (“CPF”), Budget Truck Rental LLC, as Administrator, Deutsche Bank
Securities, Inc., as Administrative Agent, the CP Conduit Purchasers, the APA
Banks and Funding Agents named therein and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”) and Series 2006-1 Agent, to the
Amended and Restated Base Indenture, dated as of March 9, 2010 (the “Base
Indenture”), between CPF and the Trustee. Capitalized terms used in this Notice
of Increase and not otherwise defined herein shall have the meanings assigned
thereto in the Series 2006-1 Supplement.

This letter constitutes the notice required in connection with any Increase
pursuant to Section 3.3(a) of the Series 2006-1 Supplement.

CPF hereby requests that an Increase be made by each Purchaser Group on
                         in the aggregate amount equal to its Commitment
Percentage of $                    . The Series 2006-1 Invested Amount will
equal $                         after giving effect thereto. CPF hereby
represents and warrants as of the date of such Increase after giving effect
thereto, the conditions set forth in Sections 3.3(a) and (c) of the Series
2006-1 Supplement with respect to such Increase have been satisfied.

IN WITNESS WHEREOF, the undersigned has caused this Increase Notice to be
executed by its duly authorized officer as of the date first above written.

 

CENTRE POINT FUNDING, LLC By:       Name:     Title:  

 

cc: The Bank of New York Mellon Trust Company, N.A.,

  as Trustee



--------------------------------------------------------------------------------

EXHIBIT C

to

Series 2006-1

Supplement

FORM OF LEASE PAYMENT DEFICIT NOTICE

[DATE]

The Bank of New York Mellon Trust Company, N.A., as Trustee

2 North LaSalle Street

Chicago, IL 60602

Attn: Corporate Trust Officer

Reference is made to the Second Amended and Restated Series 2006-1 Supplement,
dated as of December 3, 2010 (the “Series 2006-1 Supplement”), among CENTRE
POINT FUNDING, LLC (“CPF”), Budget Truck Rental LLC, as Administrator, Deutsche
Bank Securities, Inc., as Administrative Agent, the CP Conduit Purchasers, the
APA Banks and the Funding Agents named therein and The Bank of New York Mellon
Trust Company, N.A., as trustee (the “Trustee”) and Series 2006-1 Agent, to the
Amended and Restated Base Indenture, dated as of March 9, 2010, between CPF and
the Trustee. Capitalized terms used herein and not defined herein have the
meanings set forth in the Series 2006-1 Supplement.

Pursuant to Section 5.3(c) of the Series 2006-1 Supplement, Budget Truck Rental
LLC, in its capacity as Administrator under the Series 2006-1 Supplement and the
Series 2006-1 Related Documents, hereby provides notice of a Series 2006-1 Lease
Payment Deficit in the amount of $[                        ].

 

BUDGET TRUCK RENTAL LLC By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT D

to

Series 2006-1

Supplement

FORM OF DEMAND NOTICE

[DATE]

[Insert Demand Note Issuer]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Series 2006-1 Supplement,
dated as of December 3, 2010 (the “Series 2006-1 Supplement”), among CENTRE
POINT FUNDING, LLC (“CPF”), Budget Truck Rental LLC, as Administrator, Deutsche
Bank Securities, Inc., as Administrative Agent, the CP Conduit Purchasers, the
APA Banks and the Funding Agents named therein and The Bank of New York Mellon
Trust Company, N.A., as trustee (the “Trustee”) and Series 2006-1 Agent, to the
Amended and Restated Base Indenture, dated as of March 9, 2010, between CPF and
the Trustee. Capitalized terms used herein and not defined herein have the
meanings set forth in the Series 2006-1 Supplement.

Pursuant to Section 5.5[(c)(iii)][(d)(ii)] of the Series 2006-1 Supplement, the
Trustee under the Series 2006-1 Supplement hereby makes a demand for payment on
the Series 2006-1 Demand Notes in the amount of $[                        ].

 

THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee

By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT E

to

Series 2006-1

Supplement

[FORM OF TRANSFER SUPPLEMENT]

TRANSFER SUPPLEMENT, dated as of                     ,                     among
[NAME OF APA BANK] (the “Transferor”), each purchaser listed as an Acquiring APA
Bank on the signature pages hereof (each, an “Acquiring APA Bank”), the Funding
Agent with respect to such Acquiring APA Bank listed in the signature pages
hereof (each, a “Funding Agent”), CENTRE POINT FUNDING, LLC, a Delaware limited
liability company (the “Company”) and Deutsche Bank Securities, Inc., as
Administrative Agent (in such capacity, the “Administrative Agent”) and Budget
Truck Rental LLC, as Administrator (the “Administrator”).

W I T N E S S E T H:

WHEREAS, this Transfer Supplement is being executed and delivered in accordance
with subsection 12.1(c) of the Second Amended and Restated Series 2006-1
Supplement, dated as of December 3, 2010 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2006-1 Supplement”; terms defined therein being used herein as therein
defined), among the Company, the Administrator, the CP Conduit Purchasers, the
APA Banks and the Funding Agents named therein, the Administrative Agent and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”) and
Series 2006-1 Agent, to the Amended and Restated Base Indenture, dated as of
March 9, 2010 (as may be amended, supplemented or otherwise modified, the “Base
Indenture” and, together with the Series 2006-1 Supplement, the “Indenture”),
between the Company and the Trustee;

WHEREAS, each Acquiring APA Bank (if it is not already an existing APA Bank)
wishes to become an APA Bank party to the Series 2006-1 Supplement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring APA Bank,
rights, obligations and commitments under the Series 2006-1 Supplement and the
Series 2006-1 Notes;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Upon the execution and delivery of this Transfer Supplement by each Acquiring
APA Bank, each Funding Agent, the Transferor, the Company, the Administrator and
the Administrative Agent (the date of such execution and delivery, the “Transfer
Issuance Date”), each Acquiring APA Bank shall be an APA Bank party to the
Series 2006-1 Supplement for all purposes thereof.

2. The Transferor acknowledges receipt from each Acquiring APA Bank of an amount
equal to the purchase price, as agreed between the Transferor and such Acquiring
APA Bank (the “Purchase Price”), of the portion being purchased by such
Acquiring APA Bank (such Acquiring APA Bank’s “Purchased Percentage”) of the
Transferor’s Commitment under the Series 2006-1 Supplement and the Transferor’s
Purchaser Group Invested Amount. The



--------------------------------------------------------------------------------

EXHIBIT E

 

Transferor hereby irrevocably sells, assigns and transfers to each Acquiring APA
Bank, without recourse, representation or warranty, and each Acquiring APA Bank
hereby irrevocably purchases, takes and assumes from the Transferor, such
Acquiring APA Bank’s Purchased Percentage of the Transferor’s Commitment under
the Series 2006-1 Supplement and the Transferor’s Purchaser Group Invested
Amount.

3. The Transferor has made arrangements with each Acquiring APA Bank with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by such Acquiring APA Bank to the Transferor of any Commitment Fees
heretofore received by the Transferor pursuant to the Series 2006-1 Supplement
prior to the Transfer Issuance Date and (ii) the portion, if any to be paid, and
the date or dates for payment, by such Acquiring APA Bank to the Transferor of
Commitment Fees or Series 2006-1 Monthly Interest received by such Acquiring APA
Bank pursuant to the Series 2006-1 Supplement from and after the Transfer
Issuance Date.

4. From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2006-1
Supplement shall, instead, be payable to or for the account of the Transferee
and the Acquiring APA Banks, as the case may be, in accordance with their
respective interests as reflected in this Transfer Supplement, whether such
amounts have accrued prior to the Transfer Issuance Date or accrue subsequent to
the Transfer Issuance Date.

5. Each of the parties to this Transfer Supplement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Transfer Supplement.

6. By executing and delivering this Transfer Supplement, the Transferor and each
Acquiring APA Bank confirm to and agree with each other and the APA Banks as
follows: (i) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, the Transferor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Series 2006-1 Supplement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Indenture, the Series 2006-1 Notes, the Series 2006-1 Related Documents or any
instrument or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of any of the Company’s obligations under the Indenture, the Series
2006-1 Related Documents or any other instrument or document furnished pursuant
hereto; (iii) each Acquiring APA Bank confirms that it has received a copy of
the Indenture and such other Series 2006-1 Related Documents and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Transfer Supplement; (iv) each Acquiring APA Bank
will, independently and without reliance upon the Administrative Agent, the
Transferor or any other Purchaser Group and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Indenture; (v) each
Acquiring APA Bank appoints and



--------------------------------------------------------------------------------

EXHIBIT E

 

authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2006-1 Supplement as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, all in accordance with Article XI of the
Series 2006-1 Supplement; (vi) each Acquiring APA Bank appoints and authorizes a
Funding Agent to take such action as agent on its behalf and to exercise such
powers under the Series 2006-1 Supplement as are delegated to such Funding Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article XII of the Series 2006-1 Supplement;
(vii) each Acquiring APA Bank agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Indenture are
required to be performed by it as an Acquiring APA Bank; and (viii) each
Acquiring APA Bank confirms that it is an Eligible Assignee.

7. Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor and each Acquiring APA Bank as well as administrative information
with respect to each Acquiring APA Bank and its Funding Agent.

8. This Transfer Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

 

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.

 

[NAME OF SELLING APA BANK], as Transferor By:       Name:     Title:  

 

[NAME OF ACQUIRING APA BANK],
as Acquiring APA Bank By:       Name:     Title:  

 

[NAME OF FUNDING AGENT FOR ACQUIRING APA BANK], as Funding Agent By:       Name:
    Title:  



--------------------------------------------------------------------------------

EXHIBIT E

 

CONSENTED AND ACKNOWLEDGED: CENTRE POINT FUNDING, LLC By:       Title:  

 

BUDGET TRUCK RENTAL LLC, as Administrator By:       Title:  

 

DEUTSCHE BANK SECURITIES, INC., as Administrative Agent By:       Title:  



--------------------------------------------------------------------------------

Schedule I

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT PERCENTAGES

DEUTSCHE BANK SECURITIES, INC.,

as Administrative Agent

60 Wall Street, 19th Floor

New York, New York 10005

Attention:

Telecopier:

[TRANSFEROR]

Address:

Prior Commitment Percentage:

Revised Commitment Percentage:

Prior Purchaser Group Invested Amount:

Revised Purchaser Group Invested Amount:

 

[ACQUIRING APA BANK]    [FUNDING AGENT] Address:   

Address:

[Prior] Commitment Percentage:

[Revised Commitment Percentage:]

[Prior Purchaser Group Invested Amount:]

[Revised] Purchaser Group Invested Amount:



--------------------------------------------------------------------------------

EXHIBIT F

to

Series 2006-1

Supplement

[FORM OF PURCHASER GROUP SUPPLEMENT]

PURCHASER GROUP SUPPLEMENT, dated as of                     ,
                     among [NAME OF CP CONDUIT PURCHASER] and [NAME OF APA BANK]
(collectively, the “Transferor Purchaser Group”), the CP Conduit Purchaser and
the APA Bank or Banks listed on the signature pages hereof (collectively, the
“Acquiring Purchaser Group”), the Funding Agent with respect to such Acquiring
Purchaser Group listed in the signature pages hereof (each, a “Funding Agent”),
CENTRE POINT FUNDING, LLC, a Delaware limited liability company (the “Company”)
and DEUTSCHE BANK SECURITIES, INC., as Administrative Agent (in such capacity,
the “Administrative Agent”) and BUDGET TRUCK RENTAL LLC, as Administrator, as
Administrator (the “Administrator”).

W I T N E S S E T H:

WHEREAS, this Purchaser Group Supplement is being executed and delivered in
accordance with subsection 12.1(e) of the Second Amended and Restated Series
2006-1 Supplement, dated as of December 3, 2010 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2006-1 Supplement”; terms defined therein being used herein as therein
defined), among the Company, the Administrator, the CP Conduit Purchasers, the
APA Banks and the Funding Agents from time to time parties thereto, the
Administrative Agent and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”) and Series 2006-1 Agent, to the Amended and Restated
Base Indenture, dated as of March 9, 2010 (as may be amended, supplemented or
otherwise modified, the “Base Indenture” and, together with the Series 2006-1
Supplement, the “Indenture”), between the Company and the Trustee;

WHEREAS, the Acquiring Purchaser Group wishes to become a CP Conduit Purchaser
and the APA Banks with respect to such CP Conduit Purchaser; and

WHEREAS, the Transferor Purchaser Group is selling and assigning to the
Acquiring Purchaser Group their respective rights, obligations and commitments
under the Series 2006-1 Supplement and the Series 2006-1 Notes;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Upon the execution and delivery of this Purchaser Group Supplement by the
Acquiring Purchaser Group, the Funding Agent with respect thereto, the
Transferor Purchaser Group, the Company, the Administrator and the
Administrative Agent (the date of such execution and delivery, the “Transfer
Issuance Date”), the CP Conduit Purchaser and the APA Banks with respect to such
Acquiring Purchaser Group shall be parties to the Series 2006-1 Supplement for
all purposes thereof.



--------------------------------------------------------------------------------

EXHIBIT F

 

2. The Transferor Purchaser Group acknowledges receipt from the Acquiring
Purchaser Group of an amount equal to the purchase price, as agreed between the
Transferor Purchaser Group and such Acquiring Purchaser Group (the “Purchase
Price”), of the portion being purchased by such Acquiring Purchaser Group (such
Acquiring Purchaser Group’s “Purchased Percentage”) of the Maximum Purchaser
Group Invested Amount with respect to the APA Banks included in the Transferor
Purchaser Group under the Series 2006-1 Supplement and the Transferor Purchaser
Group’s Purchaser Group Invested Amount. The Transferor Purchaser Group hereby
irrevocably sells, assigns and transfers to the Acquiring Purchaser Group,
without recourse, representation or warranty, and the Acquiring Purchaser Group
hereby irrevocably purchases, takes and assumes from the Transferor Purchaser
Group, such Acquiring Purchaser Group’s Purchased Percentage of the Transferor
Purchaser Group’s Purchaser Group Invested Amount.

3. The Transferor Purchaser Group has made arrangements with the Acquiring
Purchaser Group with respect to (i) the portion, if any, to be paid and the date
or dates for payment, by such Acquiring Purchaser Group to the Transferor
Purchaser Group of Commitment Fees or Series 2006-1 Monthly Interest received by
such Acquiring Purchaser Group pursuant to the Series 2006-1 Supplement from and
after the Transfer Issuance Date and (ii) the portion, if any, to be paid and
the date or dates for payment, by such Acquiring Purchaser Group to the
Transferor Purchaser Group of Series 2006-1 Monthly Interest received by such
Acquiring Purchaser Group pursuant to the Series 2006-1 Supplement from and
after the Transfer Issuance Date.

4. From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Purchaser Group pursuant to the
Series 2006-1 Supplement shall, instead, be payable to or for the account of the
Transferor Purchaser Group and the Acquiring Purchaser Group, as the case may
be, in accordance with their respective interests as reflected in this Purchaser
Group Supplement, whether such amounts have accrued prior to the Transfer
Issuance Date or accrue subsequent to the Transfer Issuance Date.

5. Each of the parties to this Purchaser Group Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Purchaser Group Supplement.

6. By executing and delivering this Purchaser Group Supplement, the Transferor
Purchaser Group and the Acquiring Purchaser Group confirm to and agree with each
other as follows: (i) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned hereby free and clear
of any adverse claim, the Transferor Purchaser Group makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Series 2006-1
Supplement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Indenture, the Series 2006-1 Notes, the Series
2006-1 Related Documents or any instrument or document furnished pursuant
thereto; (ii) the Transferor Purchaser Group makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Company or the performance or observance by the Company of any of the Company’s
obligations under the Indenture, the Series 2006-1 Related Documents or any
other



--------------------------------------------------------------------------------

EXHIBIT F

 

instrument or document furnished pursuant hereto; (iii) the Acquiring Purchaser
Group confirms that it has received a copy of the Indenture and such other
Series 2006-1 Related Documents and other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Purchaser Group Supplement; (iv) the Acquiring Purchaser Group will,
independently and without reliance upon the Administrative Agent, the Transferor
Purchaser Group or any other Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Indenture; (v) the Acquiring
Purchaser Group appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Series
2006-1 Supplement as are delegated to the Administrative Agent by the terms
thereof together with such powers as are reasonably incidental thereto, all in
accordance with Article IX of the Series 2006-1 Supplement; (vi) each member of
the Acquiring Purchaser Group appoints and authorizes the Funding Agent to take
such action as agent on its behalf and to exercise such powers under the Series
2006-1 Supplement as are delegated to such Funding Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article XI of the Series 2006-1 Supplement; (vii) each member of
the Acquiring Purchaser Group agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Indenture are
required to be performed by it as a member of the Acquiring Purchaser Group and
(viii) each member of the Acquiring Purchaser Group confirms that it is an
Eligible Assignee.

7. Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor Purchaser Group and each Acquiring Purchaser Group as well as
administrative information with respect to the Acquiring Purchaser Group and its
Funding Agent.

8. This Purchaser Group Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchaser Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[NAME OF SELLING CP CONDUIT PURCHASER], as Transferor Purchaser Group By:      
Title:  

 

[NAME OF SELLING APA BANK], as Transferor Purchaser Group By:       Title:  

 

[NAME OF ACQUIRING CP CONDUIT PURCHASER], as Acquiring Purchaser Group By:      
Title:  

 

[NAME OF ACQUIRING APA BANK],

as Acquiring Purchaser Group

By:       Title:  

 

[NAME OF FUNDING AGENT FOR ACQUIRING PURCHASER GROUP], as Funding Agent By:    
  Title:  



--------------------------------------------------------------------------------

EXHIBIT F

 

CONSENTED AND ACKNOWLEDGED:

 

CENTRE POINT FUNDING, LLC

By:       Title:  

 

BUDGET TRUCK RENTAL LLC,

as Administrator

By:       Title:  

 

DEUTSCHE BANK SECURITIES, INC.,

as Administrative Agent

By:       Title:  



--------------------------------------------------------------------------------

EXHIBIT G

to

Series 2006-1

Supplement

DEMAND NOTE

(Series 2006-1)

 

   New York, New York $[                    ]    [                    ],
20[    ]

FOR VALUE RECEIVED, the undersigned, Budget Rent A Car System, Inc., a Delaware
corporation (the “Demand Note Issuer”), promises to pay to the order of CENTRE
POINT FUNDING, LLC, a Delaware corporation, or its permitted assigns (“Holder”)
on any date of demand (each, a “Demand Date”) the principal sum of
$[            ], together with interest thereon at a rate per annum (the
“Interest Rate”) equal to LIBOR plus [            ]%, computed on the basis of a
360-day year for the actual number of days elapsed (including the first day but
excluding the last day).

Definitions. Capitalized terms used, but not defined, in this Demand Note shall
have the respective meanings assigned to them in the Amended and Restated Base
Indenture, dated as of March 9, 2010 (as may be amended, restated, supplemented
or modified from time to time, exclusive of Series Supplements thereto creating
a new Series of Notes, the “Base Indenture”), between CENTRE POINT FUNDING, LLC
and The Bank of New York Mellon Trust Company, N.A., a national banking
association, as trustee (the “Trustee”), as supplemented by the Second Amended
and Restated Series 2006-1 Supplement, dated as of December 3, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series
2006-1 Supplement”), among CENTRE POINT FUNDING, LLC, Budget Truck Rental LLC,
as Administrator, Deutsche Bank Securities, Inc., as Administrative Agent, the
CP Conduit Purchasers, the APA Banks and the Funding Agents named therein and
The Bank of New York Mellon Trust Company, N.A., as Trustee and Series 2006-1
Agent.

Principal. The outstanding principal balance (or any portion thereof) of this
Demand Note shall be due and payable on each Demand Date to the extent demand is
made therefor by Holder. No portion of the outstanding principal amount of this
Demand Note may be voluntarily prepaid.

Interest. Interest shall be paid monthly on the 20th day (or the first Business
Day thereafter) of each calendar month commencing [                    ,
            ]. In addition, interest shall be paid on each Demand Date to the
extent demand is made therefor.

Calculation of Principal and Interest. The interest shall be computed on a
monthly basis by applying the Interest Rate effective for the Series 2006-1
Interest Period to the outstanding principal balance for such Series 2006-1
Interest Period. The outstanding principal balance as of any day shall be the
outstanding principal balance as of the beginning of such day, less any payments
of principal credited to the Demand Note Issuer’s account on that day. The
records of Holder with respect to amounts due and payments received hereunder
shall be presumed to be correct evidence thereof.



--------------------------------------------------------------------------------

EXHIBIT G

 

Maturity Date. On the Demand Date on which payment of the remaining principal
balance of this Demand Note is to be made, or such earlier date as payment of
the indebtedness evidenced hereby shall be due, whether by mandatory prepayment,
acceleration or otherwise (the “Maturity Date”), the entire outstanding
principal balance of this Demand Note, together with accrued interest and any
other sums then outstanding under this Demand Note, shall be due and payable.

Payments. All payments shall be made in lawful money of the United States of
America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.

Collection Costs. The Demand Note Issuer agrees to pay all costs of collection
of this Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings) regardless of whether or
not suit is brought, and all other costs and expenses incurred by Holder
exercising its rights and remedies hereunder. Such costs of collection shall
bear interest at the Default Rate (as defined below) until paid.

Default. (a) If the Demand Note Issuer shall fail to pay any principal, interest
or other amounts on the date of written demand for payment; provided that such
demand is made prior to 2:00 p.m. (New York City time) on a Business Day, or on
the next Business Day if written demand is made on or after 2:00 p.m. (New York
City time) on a Business Day, or (b) upon the occurrence of an Event of
Bankruptcy with respect to the Demand Note Issuer (each, an “Event of Default”),
the entire outstanding principal balance of this Demand Note, together with all
accrued and unpaid interest, shall (x) in the case of an Event of Default under
clause (a) above, at the option of Holder and without further notice (any notice
of such event being hereby waived by the Demand Note Issuer), or (y) in the case
of an Event of Default under clause (b) above, automatically without notice (any
notice of any such event being waived by the Demand Note Issuer), become
immediately due and payable and may be collected forthwith, and Holder may
exercise any and all rights and remedies provided herein, in law or in equity.

Default Interest. After the Maturity Date or the occurrence of an Event of
Default, the outstanding principal balance of this Demand Note and, to the
extent permitted by applicable law, accrued and unpaid interest, shall bear
interest (the “Default Rate”) at the Interest Rate plus two percent (2%) until
paid in full, provided, however, in no event shall such rate exceed the highest
rate permissible under applicable law.

Waivers. The Demand Note Issuer waives all applicable exemption rights and also
waives valuation and appraisement, demand, presentment, protest and demand, and
notice of protest, demand and dishonor, and nonpayment of this Demand Note, and
agrees that Holder shall have the right, without notice, to grant any extension
or extensions of time for payment of any of said indebtedness or any other
indulgences or forbearances whatsoever.

No Waiver. No delay or omission on the part of Holder in exercising its rights
under this Demand Note, or delay or omission on the part of Holder in exercising
its rights hereunder, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of



--------------------------------------------------------------------------------

EXHIBIT G

 

Holder, nor shall any waiver by Holder of any such right or rights on any one
occasion be deemed a bar to, or waiver of, the same right or rights on any
future occasion. Acceptance by Holder of any payment after its due date shall
not be deemed a waiver of the right to require prompt payment when due of all
other sums, and acceptance of any payment after Holder has declared the
indebtedness evidenced by this Demand Note due and payable shall not cure any
Event of Default or operate as a waiver of any right of Holder.

Modifications. No amendment, modification or waiver of, or consent with respect
to, any provision of this Demand Note shall in any event be effective unless
(a) the same shall be in writing and signed and delivered by each of Holder and
the Demand Note Issuer, and (b) all consents required for such actions under the
Base Indenture and the Series 2006-1 Related Documents shall have been received
by the appropriate Persons.

Binding Effect. This Demand Note shall be binding upon the Demand Note Issuer
and its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.

Governing Law. THIS DEMAND NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

No Negotiation. This Demand Note is not negotiable other than to the Trustee for
the benefit of the Secured Parties under the Series 2006-1 Supplement. The
parties intend that this Demand Note will be pledged by the initial Holder to
the Trustee for the benefit of the Secured Parties under the Series 2006-1
Supplement and the Demand Note Issuer consents and agrees thereto. Upon such
pledge, this Demand Note shall be subject to all of the rights and remedies of
the Trustee in the Base Indenture, the Series 2006-1 Supplement and the other
Series 2006-1 Related Documents and payments hereunder shall be made only to
said Trustee.

Reduction of Principal. The principal amount of this Demand Note may be reduced
only in accordance with the provisions of the Series 2006-1 Supplement.

Acknowledgment. The Demand Note Issuer hereby acknowledges receipt of
[cash/capital contribution] on the date of the issuance of this Demand Note in
the principal amount of $[                ].

Captions. Paragraph captions used in this Demand Note are provided solely for
convenience of reference only and shall not affect the meaning or interpretation
of any provision of this Demand Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

EXHIBIT G

 

IN WITNESS WHEREOF, the undersigned has executed this Demand Note or caused this
Demand Note to be duly executed by its officer thereunto duly authorized as of
the day and year first above written.

 

BUDGET RENT A CAR SYSTEM, INC. By:       Name:     Title:  

ENDORSEMENT

Pay to the Order of                                          
                                         
                                                           , without recourse

 

CENTRE POINT FUNDING, LLC By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT G

 

PAYMENT GRID

 

Date

 

Principal

Amount

 

Amount of Principal

Payment

   Outstanding Principal
Balance      Notation Made
By                                                                            
                                                                               
               



--------------------------------------------------------------------------------

EXHIBIT H

to

Series 2006-1

Supplement

FORM OF IRREVOCABLE SERIES 2006-1 LETTER OF CREDIT

No.[    ]

[                    ], 20[    ]

The Bank of New York Mellon Trust Company, N.A., as Trustee

2 North LaSalle Street, 10th Floor

Chicago, Illinois 60602

Attention:

Dear Sir or Madam:

The undersigned (“Series 2006-1 Letter of Credit Provider”) hereby establishes,
at the request and for the account of Avis Budget Car Rental, LLC, a Delaware
limited liability company (“ABCR”), pursuant to, and in accordance with, that
certain [Credit Agreement], dated as of [            ] (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, the “Credit Agreement”), among ABCR and the financial
institutions party thereto (collectively, the “Series 2006-1 Letter of Credit
Providers”), in accordance with the terms of such Credit Agreement (i) in your
favor in respect of Lease Deficit Demands (as defined below), (ii) in your favor
in respect of Unpaid Demand Note Demands (as defined below), (iii) in your favor
in respect of Termination Demands (as defined below) and (iv) in your favor in
respect of Termination Date Demands (as defined below) this Irrevocable Letter
of Credit No. [            ], in an aggregate maximum amount of
[                    ] DOLLARS ($[                    ]) (such amount, as the
same may be reduced and reinstated from time to time as provided herein, being
the “Letter of Credit Amount”), effective immediately and expiring at 4:00 p.m.
(New York time) at our office located at [                    ] Attention:
[                    ], Telephone No.: [                    ], Facsimile No.:
[                    ] (or at any other office which may be designated by the
Series 2006-1 Letter of Credit Provider by written notice delivered to you,
being the “Series 2006-1 Letter of Credit Provider’s Office”) on the date (the
“Expiration Date”) that is the earlier of (i) [                    ], 20[    ],
or such later date to which the term of this Series 2006-1 Letter of Credit is
extended (or, if such date is not a Business Day, the immediately succeeding
Business Day) (the “Scheduled Expiration Date”) and (ii) the date on which we
receive written notice from you that the Series 2006-1 Letter of Credit
Termination Date shall have occurred. You are the Trustee under that certain
Amended and Restated Base Indenture (as amended, supplemented or otherwise
modified from time to time in accordance with its terms, the “Base Indenture”),
dated as of March 9, 2010, between you, as Trustee (in such capacity, the
“Trustee”) and CENTRE POINT FUNDING, LLC (“CPF”). “Series 2006-1 Supplement”
means the Second Amended and Restated Series 2006-1 Supplement to the Base
Indenture, dated as of December 3, 2010, among CPF, Budget Truck Rental LLC, as
Administrator, Deutsche Bank Securities, Inc., as Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents named therein and you,
as Trustee and Series 2006-1 Agent, as the same may be amended, supplemented,
restated or otherwise modified from time to time. Capitalized terms used herein
and in the Annexes hereto and not



--------------------------------------------------------------------------------

EXHIBIT H

 

otherwise defined herein shall have the meaning set forth in the Series 2006-1
Supplement and the Base Indenture.

Upon the earliest of (i) the date on which the Series 2006-1 Letter of Credit
Provider honors a Termination Date Demand presented hereunder, (ii) the date on
which the Series 2006-1 Letter of Credit Provider receives written notice from
you that this Series 2006-1 Letter of Credit has been replaced by an alternate
letter of credit and such alternate letter of credit has been received by you,
(iii) the date on which the Series 2006-1 Letter of Credit Provider receives
written notice from you substantially in the form attached hereto as Annex F,
and (iv) the Scheduled Expiration Date, this Series 2006-1 Letter of Credit
shall automatically terminate and you shall surrender this Series 2006-1 Letter
of Credit to the undersigned Series 2006-1 Letter of Credit Provider on such
day; provided, however, that a failure to surrender this Series 2006-1 Letter of
Credit following any such date will have no effect on such termination, and this
Series 2006-1 Letter of Credit will be considered terminated notwithstanding any
such failure to surrender.

The Series 2006-1 Letter of Credit Provider irrevocably authorizes you to draw
on it, in accordance with the terms and conditions and subject to the reductions
in amount as hereinafter set forth, (1) in one or more drawings by the Trustee
pursuant to the Trustee’s written and completed certificate signed by the
Trustee in the form of Annex A attached hereto (any such certificate being a
“Lease Deficit Demand”), (2) in one or more drawings by the Trustee pursuant to
the Trustee’s written and completed certificate signed by the Trustee in the
form of Annex B attached hereto (any such certificate being an “Unpaid Demand
Note Demand”), (3) in a single drawing by the Trustee pursuant to the Trustee’s
written and completed certificate signed by the Trustee in the form of Annex C
attached hereto (such certificate being a “Termination Demand”); provided that
only one such Termination Demand may be made hereunder and (4) in a single
drawing by the Trustee pursuant to the Trustee’s written and completed
certificate signed by the Trustee in the form of Annex D attached hereto (such
certificate being a “Termination Date Demand”); provided that only one such
Termination Date Demand may be made hereunder. All certificates in the form of
Annexes A through D pursuant to the above are each referred to herein as a
“Demand”.

All Demands are payable at sight on a Business Day, in the amount equal to the
amount set forth in such Demand but not exceeding the Letter of Credit Amount as
in effect on such Business Day, having a cover letter clearly marked “PAYMENT
DEMAND-IMMEDIATE ACTION REQUIRED”, and shall be made by presentation of each
cover letter and Demand dated the date of its presentation, by facsimile (at
facsimile number ([    ]) [            ]), Attention: [            ]. or
electronic transmission, without further need of documentation, including the
original of this Series 2006-1 Letter of Credit, it being understood that each
Demand so submitted is to be the sole operative instrument of drawing. You shall
use your best efforts to give telephonic notice of a drawing to the Series
2006-1 Letter of Credit Provider at its Standby Service Unit, (at:
[            ], Option 1 or alternately to [            ]) on the Business Day
preceding the day of such drawing (but such notice shall not be a condition to
drawing hereunder and you shall have no liability for not doing so).

In the event that there is more than one draw request payable on the same
Business Day, the draw requests shall be honored in the following order: (1) the
Lease Deficit



--------------------------------------------------------------------------------

EXHIBIT H

 

Demand; (2) the Unpaid Demand Note Demand; (3) the Termination Demand and
(4) the Termination Date Demand; provided that in no event shall the Series
2006-1 Letter of Credit Provider be required to honor any draw request to the
extent such draw request is in an amount greater than the Letter of Credit
Amount at such time after giving effect to all other draw requests honored on
such day. Upon the honoring of a Termination Date Demand in full, the Series
2006-1 Letter of Credit Provider shall have no obligation to honor any other
draw request. Any payments made by the Series 2006-1 Letter of Credit Provider
shall be paid from funds of the Series 2006-1 Letter of Credit Provider.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized by law to close in New York City, New York or
Chicago, Illinois. Upon the Series 2006-1 Letter of Credit Provider’s honoring
any Demand presented hereunder, the Letter of Credit Amount shall automatically
be decreased by an amount equal to said Demand paid by the Series 2006-1 Letter
of Credit Provider to the Trustee. In addition to the foregoing reduction, upon
the Series 2006-1 Letter of Credit Provider’s honoring any Termination Date
Demand presented to it hereunder in full, the Letter of Credit Amount shall
automatically be reduced to zero and this Series 2006-1 Letter of Credit shall
be terminated.

The Letter of Credit Amount shall be automatically reinstated when and to the
extent, but only when and to the extent, that (i) the Series 2006-1 Letter of
Credit Provider is reimbursed by CPF, the Lessee or ABCR for any amount drawn
hereunder as a Lease Deficit Demand or Unpaid Demand Note Demand, (ii) the
Series 2006-1 Letter of Credit Provider receives written notice from ABCR in the
form of Annex E hereto that the Letter of Credit Amount should be reinstated in
an amount set forth therein (which shall equal the amount reimbursed pursuant to
clause (i)) and that no Event of Bankruptcy (as defined in Annex E attached
hereto) with respect to ABCR, Budget Rent A Car Systems, Inc. (“BRAC”) or the
Lessee has occurred and is continuing and (iii) this Series 2006-1 Letter of
Credit has not been terminated in accordance with the terms hereof.

If the Series 2006-1 Letter of Credit Provider receives any Demand as herein
provided on or prior to the Scheduled Expiration Date, all in conformity with
the terms and conditions of this Series 2006-1 Letter of Credit, not later than
12:00 noon (New York City time) on a Business Day, the Series 2006-1 Letter of
Credit Provider will make such funds available by 4:00 p.m. (New York City time)
on the same Business Day in accordance with your payment instructions. If the
Series 2006-1 Letter of Credit Provider receives any Demand as herein provided
on or prior to the termination hereof, all in conformity with the terms and
conditions of this Series 2006-1 Letter of Credit, after 12:00 noon (New York
City time) on a Business Day, the Series 2006-1 Letter of Credit Provider will
make the funds available by 12:00 noon (New York City time) on the next
succeeding Business Day in accordance with your payment instructions. If you so
request the Series 2006-1 Letter of Credit Provider, payment under this Series
2006-1 Letter of Credit may be made by wire transfer of Federal Reserve Bank of
New York funds to your account in a bank on the Federal Reserve wire system or
by deposit of same day funds into a designated account.

For purposes of the certificates to be delivered by you in the form attached
hereto as Annexes A, B and D: “Pro Rata Share” means, with respect to any Series
2006-1 Letter of Credit Provider as of any date, the fraction (expressed as a
percentage) obtained by dividing (A) such Series 2006-1 Letter of Credit
Provider’s Letter of Credit Amount as of such date by (B) an



--------------------------------------------------------------------------------

EXHIBIT H

 

amount equal to the aggregate amount of the Letter of Credit Amounts of all the
Series 2006-1 Letter of Credit Providers under their respective Series 2006-1
Letters of Credit as of such date; provided, that only for purposes of
calculating the Pro Rata Share with respect to any Series 2006-1 Letter of
Credit Provider as of any date, if such Series 2006-1 Letter of Credit Provider
has not complied with its obligation to pay the Trustee the amount of any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand (as defined in the related Series 2006-1 Letter of Credit) made
prior to such date, such Series 2006-1 Letter of Credit Provider’s Letter of
Credit Amount, as of such date shall be treated as reduced (for calculation
purposes only) by the amount of such unpaid Lease Deficit Demand, Unpaid Demand
Note Demand, Termination Demand or Termination Date Demand, as the case may be,
and shall not be reinstated for purposes of such calculation unless and until
the date as of which such Series 2006-1 Letter of Credit Provider has paid such
amount to the Trustee and been reimbursed by CPF, the Lessee or ABCR, as the
case may be, for such amount (provided that the foregoing calculation shall not
in any manner reduce the undersigned’s actual liability in respect of any
failure to pay any Lease Deficit Demand, Unpaid Demand Note Demand, Termination
Demand or Termination Date Demand).

This Series 2006-1 Letter of Credit is transferable in its entirety to any
transferee(s) who you certify to the Series 2006-1 Letter of Credit Provider has
succeeded you, as Trustee, and may be successively transferred. Transfer of this
2006-1 Letter of Credit to such transferee shall be effected by the presentation
to the Series 2006-1 Letter of Credit Provider of this Series 2006-1 Letter of
Credit accompanied by a transfer request in the form of Annex G attached hereto.
Transfers to designated foreign nationals and /or specially designated nationals
are not permitted as being contrary to the U.S. Treasury Department or Foreign
Assets Control Regulations. Upon our endorsement of such transfer, the
transferee instead of the transferor shall, without necessity of further action,
be entitled to all the benefits of and rights under this Series 2006-1 Letter of
Credit in the transferor’s place; provided that, in such case, any certificates
of the Trustee to be provided hereunder shall be signed by one who states
therein that he is a duly authorized officer or agent of the transferee.

This Series 2006-1 Letter of Credit sets forth in full the undertaking of the
Series 2006-1 Letter of Credit Provider, and such undertaking shall not in any
way be modified, amended, amplified or limited by reference to any document,
instrument or agreement referred to herein, except only the certificates
referred to herein; and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except for such
certificates. In furtherance of the foregoing, with regard to any conflict
between the terms hereof and those contained in the Credit Agreement, the terms
hereof shall govern.

On the Business Day immediately following any Business Day on which the Series
2006-1 Invested Amount shall have been reduced (each a “Decrease Day”), the
Letter of Credit Amount may be reduced upon prior written notice (which may be
by facsimile transmission with telephone confirmation of receipt at such numbers
as herein provided) delivered to the Series 2006-1 Letter of Credit Provider on
or before such Decrease Day purportedly signed by the Administrator by an amount
(which will be expressed in United States Dollars in such notice) set forth in
such notice equal to the lesser of the Pro Rata Share of (1) the excess, if any,
of the Series 2006-1 Enhancement Amount over the Series 2006-1 Required
Enhancement Amount, (2) the excess, if any, of the Series 2006-1 Liquid
Enhancement



--------------------------------------------------------------------------------

EXHIBIT H

 

Amount over the Series 2006-1 Required Liquid Enhancement Amount and (3) the
excess, if any, of the Series 2006-1 Letter of Credit Liquidity Amount over the
Series 2006-1 Required Letter of Credit Liquidity Amount, in the case of (1),
(2) and (3) calculated as of such Decrease Day after giving effect to all
payments of principal on such Decrease Day with respect to the Series 2006-1
Notes.

Making a non-complying drawing, withdrawing a drawing or failing to make any
drawing does not waive or otherwise prejudice the right to make another timely
drawing or a timely redrawing.

Except as expressly stated herein, this Series 2006-1 Letter of Credit is
subject to the International Standby Practice, ICC Publication No. 590 (the
“ISP98”), except as otherwise provided above. If this Series 2006-1 Letter of
Credit expires during an interruption of business caused by an act of God, riot,
civil commotion, insurrection, war or other cause beyond the bank’s control, or
by any strike or lockout, we agree to effect payment under this Series 2006-1
Letter of Credit, if a drawing which conforms to the terms and conditions of
this Series 2006-1 Letter of Credit is made within twenty (20) days after the
resumption of business, and, as to matters not covered by the ISP98, shall be
governed by the law of the State of New York, including the Uniform Commercial
Code as in effect in the State of New York.

Communications with respect to this Series 2006-1 Letter of Credit shall be
addressed to us at [            ], C/O [            ], [            ],
[            ], [            ], [            ], ATTN: [            ],
specifically referring to the number of this Series 2006-1 Letter of Credit. For
telephone assistance, please contact the [            ] at [            ],
select Option 1, and have this Series 2006-1 Letter of Credit number available.

 

Very truly yours, [Series 2006-1 Letter of Credit Provider] By:       Name:    
Title:  



--------------------------------------------------------------------------------

ANNEX A

CERTIFICATE OF LEASE DEFICIT DEMAND

[Series 2006-1 Letter of Credit Provider]

[Address]

Attention: [                 ]

Certificate of Lease Deficit Demand under the Irrevocable Letter of Credit No.
[            ] (the “Series 2006-1 Letter of Credit”; the terms defined therein
and not otherwise defined herein being used herein as therein defined or
incorporated), dated as of [            ], 20[    ], issued by [            ],
as the Series 2006-1 Letter of Credit Provider, in favor of The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Trustee”), under that certain
Amended and Restated Base Indenture, dated as of March 9, 2010, between the
Trustee and CENTRE POINT FUNDING, LLC (“CPF”), as amended or supplemented
(exclusive of any Series Supplement creating a new Series of Notes), and as
further supplemented by that certain Second Amended and Restated Series 2006-1
Supplement thereto (the “Series 2006-1 Supplement” and, together with the Base
Indenture, the “Indenture”), dated as of December 3, 2010, among CPF, Budget
Truck Rental LLC, as Administrator, Deutsche Bank Securities, Inc., as
Administrative Agent, the CP Conduit Purchasers, the APA Banks and the Funding
Agents named therein, the Trustee and The Bank of New York Mellon Trust Company,
N.A., as Series 2006-1 Agent.

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2006-1 Letter of Credit Provider as follows:

1. [                                                     ] is the Trustee under
the Indenture.

2. [The Trustee is making a drawing under the Series 2006-1 Letter of Credit as
required by Section 5.3(d) of the Series 2006-1 Supplement in an amount equal to
$                 (the “Interest Lease Deficit Disbursement”), which amount is
equal to the lesser of (i) the product of (A) the Series 2006-1 Letter of Credit
Provider’s Pro Rata Share as of the date hereof and (B) the lesser of (x) the
Series 2006-1 Lease Interest Payment Deficit, and (y) the excess, if any, of
(A) the sum of (1) the Series 2006-1 Monthly Interest for the Series 2006-1
Interest Period ending on the day preceding the related Distribution Date,
(2) the Series 2006-1 Interest Rate Hedge Payments payable on such Distribution
Date, (3) the Commitment Fees for each Purchase Group for the Series 2006-1
Interest Period ending on the day preceding the related Distribution Date,
(4) any unpaid Series 2006-1 Shortfall as of the date hereof and (5) during the
Series 2006-1 Rapid Amortization Period, the Series 2006-1 Trustee Fees, the
Series 2006-1 Disposition Agent Fees and the Series 2006-1 Back-up
Administration Fees for such Distribution Date, over (B) the sum of (1) the
amounts available from the Series 2006-1 Accrued Interest Account on the date
hereof plus (2) the amount withdrawn from the Series 2006-1 Reserve Account
pursuant to Section 5.3(b) of the Series 2006-1 Supplement, and (ii) the Letter
of Credit Amount as in effect on the date of this certificate.] [The Trustee is
making a drawing under the Series 2006-1 Letter of Credit as required by
Section 5.5(c)(ii) of the Series 2006-1 Supplement in an amount equal to
$                     (the “Principal Lease Deficit Disbursement”), which amount
is equal to the lesser of (i) the product of (A) the Series 2006-1 Letter of
Credit



--------------------------------------------------------------------------------

Annex A

Page 2

 

Provider’s Pro Rata Share as of the date hereof and (B) the lesser of (x) the
Series 2006-1 Lease Principal Payment Deficit on the related Distribution Date
and (y) the amount by which the Series 2006-1 Principal Deficit Amount on the
related Distribution Date exceeds the amount to be deposited in the Series
2006-1 Distribution Account in accordance with Section 5.5(c)(i) of the Series
2006-1 Supplement, and (ii) the Letter of Credit Amount as in effect on the date
of this certificate.] The “Lease Deficit Disbursement” on any day shall be the
sum of the Interest Lease Deficit Disbursement and the Principal Lease Deficit
Disbursement.

3. Concurrently with the draw being demanded hereby, the undersigned is making a
draw under each of the other Series 2006-1 Letters of Credit in an amount equal
to the related other Series 2006-1 Letter of Credit Providers’ Pro Rata Share of
the amount to be drawn on the Series 2006-1 Letters of Credit pursuant to
Section [5.3(d)] [5.5(c)(ii)] of the Series 2006-1 Supplement on the date
hereof.

4. The related Series 2006-1 Lease Payment Deficit is attributable to the
Lessee’s failure to pay amounts due under the Leases.

5. You are requested to deliver an amount equal to the Lease Deficit
Disbursement pursuant to the following instructions:

Payment by the Series 2006-1 Letter of Credit Provider pursuant to this Demand
shall be made to                                                      , ABA
Number                         , Account Number                         ,
Attention:                                                              ,

Re:                                 .

6. The Trustee acknowledges that, pursuant to the terms of the Series 2006-1
Letter of Credit, upon the Series 2006-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2006-1 Letter of Credit Provider in respect of such draw.

IN WITNESS WHEREOF, the duly authorized officer of the Trustee has executed and
delivered this certificate on behalf of the Trustee on this                     
day of                     ,         .

 

[                                                 ],

                as Trustee

By:       Name:     Title:  



--------------------------------------------------------------------------------

ANNEX B

CERTIFICATE OF UNPAID DEMAND NOTE DEMAND

[Series 2006-1 Letter of Credit Provider]

[Address]

Attention: [    ]

Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [            ] (the “Series 2006-1 Letter of Credit”; the terms defined
therein and not otherwise defined herein being used herein as therein defined or
incorporated therein), dated as of [            ], 20[_], issued by
[            ], as the Series 2006-1 Letter of Credit Provider, in favor of The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), under
that certain Amended and Restated Base Indenture, dated as of March 9, 2010,
between the Trustee and CENTRE POINT FUNDING, LLC (“CPF”), as amended or
supplemented (exclusive of any Series Supplement thereto creating a new Series
of Notes), and as further supplemented by that certain Second Amended and
Restated Series 2006-1 Supplement thereto (the “Series 2006-1 Supplement”),
dated as of December 3, 2010, among CPF, Budget Truck Rental LLC, as
Administrator, Deutsche Bank Securities, Inc., as Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents named therein, the
Trustee and The Bank of New York Mellon Trust Company, N.A., as Series 2006-1
Agent (the “Indenture”).

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2006-1 Letter of Credit Provider as follows:

 

1. [            ] is the Trustee under the Indenture.

 

2. The Trustee is making a drawing under the Series 2006-1 Letter of Credit as
required by Section 5.5[(c)(iv)] [(d)(iii)] [(e)] of the Series 2006-1
Supplement in an amount equal to $             (the “Unpaid Demand Note
Disbursement”), which amount is equal to the lesser of (i) the product of the
Series 2006-1 Letter of Credit Provider’s Pro Rata Share as of the date hereof
and the Series 2006-1 Unpaid Demand Amount and (ii) the Letter of Credit Amount
as in effect on the date of this certificate.

 

3. Concurrently with the draw being demanded hereby, the undersigned is making a
draw under each of the other Series 2006-1 Letters of Credit in an amount equal
to the related other Series 2006-1 Letter of Credit Providers’ Pro Rata Share as
in effect on the date hereof of the Series 2006-1 Unpaid Demand Amount.

 

4. You are requested to deliver an amount equal to the Unpaid Demand Note
Disbursement pursuant to the following instructions:



--------------------------------------------------------------------------------

Annex B

Page 2

 

Payment by the Series 2006-1 Letter of Credit Provider pursuant to this Demand
shall be made to                                                  , ABA Number
                        , Account Number                         , Attention:
                                                             , Re:
                                .

 

5. The Trustee acknowledges that, pursuant to the terms of the Series 2006-1
Letter of Credit, upon the Series 2006-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2006-1 Letter of Credit Provider in respect of such draw.

IN WITNESS WHEREOF, a duly authorized officer of the Trustee has executed and
delivered this certificate on behalf of the Trustee on this              day of
                ,             .

 

[                                                 ],

                as Trustee

By:       Name:     Title:  



--------------------------------------------------------------------------------

ANNEX C

CERTIFICATE OF TERMINATION DEMAND

[Series 2006-1 Letter of Credit Provider]

[Address]

Attention: [                    ]

Certificate of Termination Demand under the Irrevocable Letter of Credit No. [ ]
(the “Series 2006-1 Letter of Credit”; the terms defined therein or incorporated
therein and not otherwise defined herein being used herein as therein defined),
dated as of [            ], 20[_], issued by [            ], as the Series
2006-1 Letter of Credit Provider, in favor of The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”), under that certain Amended and
Restated Base Indenture, dated as of March 9, 2010, between the Trustee and
CENTRE POINT FUNDING, LLC (“CPF”), as amended or supplemented (exclusive of any
Series Supplement thereto creating a new Series of Notes), and as further
supplemented by that certain Second Amended and Restated Series 2006-1
Supplement thereto (the “Series 2006-1 Supplement”), dated as of December 3,
2010, among CPF, Budget Truck Rental LLC, as Administrator, Deutsche Bank
Securities, Inc., as Administrative Agent, the CP Conduit Purchasers, the APA
Banks and the Funding Agents named therein, the Trustee and The Bank of New York
Mellon Trust Company, N.A., as Series 2006-1 Agent (the “Indenture”).

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2006-1 Letter of Credit Provider as follows:

1. [            ] is the Trustee under the Indenture.

2. The Trustee is making a drawing under the Series 2006-1 Letter of Credit as
required by Section 5.8[(b)] [(c)] of the Series 2006-1 Supplement in an amount
equal to $             (the “Termination Disbursement”), which amount is equal
to the lesser of (i) the Pro Rata Share of the greater of (A) the excess, if
any, of the Series 2006-1 Required Enhancement Amount over the Series 2006-1
Enhancement Amount, excluding the Letter of Credit Amount as in effect on the
date of this certificate, (B) the excess, if any, of the Series 2006-1 Required
Liquid Enhancement Amount over the Series 2006-1 Liquid Enhancement Amount,
excluding the Letter of Credit Amount as in effect on the date of this
certificate and (C) the excess, if any, of the Series 2006-1 Required Letter of
Credit Liquidity Amount over the Series 2006-1 Letter of Credit Liquidity
Amount, excluding the Letter of Credit Amount as in effect on the date of this
certificate and (ii) the Letter of Credit Amount as in effect on the date of
this certificate.

3. You are requested to deliver an amount equal to the Termination Disbursement
pursuant to the following instructions:



--------------------------------------------------------------------------------

Annex C

Page 2

 

Payment by the Series 2006-1 Letter of Credit Provider pursuant to this Demand
shall be made to                                                  , ABA Number
                        , Account Number                         , Attention:
                                                             , Re:
                                .

4. The Trustee acknowledges that, pursuant to the terms of the Series 2006-1
Letter of Credit, upon the Series 2006-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced to zero and the Series 2006-1 Letter of Credit
shall terminate and be immediately returned to the Series 2006-1 Letter of
Credit Provider.

IN WITNESS WHEREOF, a duly authorized officer of the Trustee has executed and
delivered this certificate on behalf of the Trustee on this              day of
                    ,             .

 

[                                                 ],

                as Trustee

By:       Name:     Title:  



--------------------------------------------------------------------------------

ANNEX D

CERTIFICATE OF TERMINATION DATE DEMAND

[Series 2006-1 Letter of Credit Provider]

[Address]

Attention: [                    ]

Certificate of Termination Date Demand under the Irrevocable Letter of Credit
No. [            ](the “Series 2006-1 Letter of Credit”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
dated as of [            ], 20[_], issued by [            ], as the Series
2006-1 Letter of Credit Provider, in favor of The Bank of New York Mellon Trust
Company, N.A., as the Trustee (the “Trustee”), under that certain Amended and
Restated Base Indenture, dated as of March 9, 2010, between the Trustee and
CENTRE POINT FUNDING, LLC (“CPF”), as amended or supplemented (exclusive of any
Series Supplement thereto creating a new Series of Notes), and as further
supplemented by that certain Second Amended and Restated Series 2006-1
Supplement thereto (the “Series 2006-1 Supplement”), dated as of December 3,
2010, among CPF, Budget Truck Rental LLC, as Administrator, the CP Conduits, the
APA Banks and the Funding Agents named therein, Deutsche Bank Securities, Inc.,
as Administrative Agent, the Trustee and The Bank of New York Mellon Trust
Company, N.A., as Series 2006-1 Agent (the “Indenture”).

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2006-1 Letter of Credit Provider as follows:

1. [            ] is the Trustee under the Indenture.

2. The Trustee is making a drawing under the Series 2006-1 Letter of Credit as
required by Section 5.8(j) of the Series 2006-1 Supplement in an amount equal to
$             (the “Termination Date Disbursement”), which amount is equal to
the lesser of (i) the [product of (x) the Series 2006-1 Letter of Credit
Provider’s Pro Rata Share as of the date hereof and (y) the]† the excess of the
Series 2006-1 Demand Note Payment Amount over the Series 2006-1 Available
Reserve Account Amount (prior to giving effect to any transfer to the Series
2006-1 Cash Collateral Account pursuant to Section 5.7(e)) and (ii) the Letter
of Credit Amount as in effect on the date of this certificate.

3. [Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2006-1 Letters of Credit in an amount
equal to the lesser of (i) the related other Series 2006-1 Letter of Credit
Providers’ Pro Rata Share of the excess of (x) the Series 2006-1 Demand Note
Payment Amount over (y) the Series 2006-1 Available Reserve Account Amount
(prior to giving effect to any transfer to the Series 2006-1 Cash Collateral
Account pursuant to Section 5.7(e) and (ii) the Letter of Credit Amount with
respect to such other Series 2006-1 Letter of Credit.]*

 

 

† If there is more than one Series 2006-1 Letter of Credit Provider



--------------------------------------------------------------------------------

Annex D

Page 2

 

4. You are requested to deliver an amount equal to the Termination Date
Disbursement pursuant to the following instructions:



--------------------------------------------------------------------------------

Annex D

Page 3

 

Payment by the Series 2006-1 Letter of Credit Provider pursuant to this Demand
shall be made to                                              , ABA Number
                        , Account Number                         , Attention:
                                                             , Re:
                                .

5. The Trustee acknowledges that, pursuant to the terms of the Series 2006-1
Letter of Credit, upon the Series 2006-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced to zero and the Series 2006-1 Letter of Credit
shall terminate and be immediately returned to the Series 2006-1 Letter of
Credit Provider.

IN WITNESS WHEREOF, a duly authorized officer of the Trustee has executed and
delivered this certificate on behalf of the Trustee on this              day of
                    ,             .

 

The Bank of New York Mellon Trust Company, N.A., as Trustee

By:       Name:     Title:  



--------------------------------------------------------------------------------

ANNEX E

CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT

[Series 2006-1 Letter of Credit Provider]

[Address]

Attention: [                    ]

Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [            ] (the “Series 2006-1 Letter of Credit”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined or incorporated therein), dated as of [            ], 20[_],
issued by [            ], as the Series 2006-1 Letter of Credit Provider, in
favor of The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”), under that certain Amended and Restated Base Indenture, dated as of
March 9, 2010, between the Trustee and CENTRE POINT FUNDING, LLC (“CPF”), as
amended or supplemented (exclusive of any Series Supplement thereto creating a
new Series of Notes), and as further supplemented by that certain Second Amended
and Restated Series 2006-1 Supplement thereto (the “Series 2006-1 Supplement”),
dated as of December 3, 2010, among CPF, Budget Truck Rental LLC, as
Administrator, Deutsche Bank Securities, Inc., as Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents named therein, the
Trustee and The Bank of New York Mellon Trust Company, N.A., as Series 2006-1
Agent (the “Indenture”).

The undersigned, a duly authorized officer of Avis Budget Car Rental, LLC
(“ABCR”), hereby certifies to the Series 2006-1 Letter of Credit Provider as
follows:

1. As of the date of this certificate, the Series 2006-1 Letter of Credit
Provider has been reimbursed by [            ] in the amount of $[            ]
(the “Reimbursement Amount”) in respect of the [Lease Deficit Demand] [Unpaid
Demand Note Demand] (the “Demand”) made on                     ,         .

2. ABCR hereby notifies you that, pursuant to the terms and conditions of the
Series 2006-1 Letter of Credit, the Letter of Credit Amount of the Series 2006-1
Letter of Credit Provider is hereby reinstated in the amount of $[            ]
(the “Reinstatement Amount”) [NOT TO EXCEED REIMBURSEMENT AMOUNT] so that the
Letter of Credit Amount of the Series 2006-1 Letter of Credit Provider after
taking into account such reinstatement is in amount equal to $[            ]
[NOT TO EXCEED MAXIMUM AMOUNT OF LETTER OF CREDIT PRIOR TO DRAWING].

3. As of the date of this Certificate, no Event of Bankruptcy with respect to
ABCR, BRAC or the Lessee has occurred and is continuing. “Event of Bankruptcy”,
with respect to the Lessee, ABCR or BRAC, means (a) a case or other proceeding
shall be commenced, without the application or consent of such Person, in any
court, seeking the liquidation, reorganization, debt arrangement, dissolution,
winding up, or composition or readjustment of debts of such Person, the
appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or any substantial part of its
assets, or any similar action with respect to such Person under any law relating
to bankruptcy,



--------------------------------------------------------------------------------

Annex E

Page 2

 

insolvency, reorganization, winding up or composition or adjustment of debts,
and such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of 60 consecutive days; or an order for relief in respect
of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or (b) such
Person shall commence a voluntary case or other proceeding under any applicable
bankruptcy, insolvency, reorganization, debt arrangement, dissolution or other
similar law now or hereafter in effect, or shall consent to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or for any substantial
part of its property, or shall make any general assignment for the benefit of
creditors; or (c) the board of directors of such Person (if such Person is a
corporation or similar entity) shall vote to implement any of the actions set
forth in clause (b) above.

IN WITNESS WHEREOF, ABCR has executed and delivered this certificate on this
             day of                     ,             .

 

AVIS BUDGET CAR RENTAL, LLC By:      

Name:

Title:

Acknowledged and Agreed:

The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above in paragraph 1 and agrees for the
benefit of the Trustee that the undersigned’s Letter of Credit Amount is in an
amount equal to $             as of the date hereof after taking into account
the reinstatement of the undersigned’s Letter of Credit Amount by an amount
equal to the Reinstatement Amount.

 

[Series 2006-1 Letter of Credit Provider] By:      

Name:

Title:



--------------------------------------------------------------------------------

ANNEX F

CERTIFICATE OF TERMINATION

[Series 2006-1 Letter of Credit Provider]

[Address]

Attention: [                    ]

Certificate of Termination of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [            ] (the “Series 2006-1 Letter of Credit”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), dated as of [            ], 20[_], issued by [            ],
as the Series 2006-1 Letter of Credit Provider, in favor of The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Trustee”), under that certain
Amended and Restated Base Indenture, dated as of March 9, 2010, between the
Trustee and CENTRE POINT FUNDING, LLC (“CPF”), as amended or supplemented
(exclusive of any Series Supplement thereto creating a new Series of Notes), and
as further supplemented by that certain Second Amended and Restated Series
2006-1 Supplement thereto (the “Series 2006-1 Supplement”), dated as of
December 3, 2010, among CPF, Budget Truck Rental LLC, as Administrator, Deutsche
Bank Securities, Inc., as Administrative Agent, the CP Conduit Purchasers, the
APA Banks and the Funding Agents named therein, the Trustee and The Bank of New
York Mellon Trust Company, N.A., as Series 2006-1 Agent (the “Indenture”).

The undersigned, duly authorized officer of the Trustee, hereby certifies to the
Series 2006-1 Letter of Credit Provider as follows:

 

1. [            ] is the Trustee under the Indenture.

 

2. As of the date of this certificate, the Series 2006-1 Letter of Credit
Termination Date has occurred under the Series 2006-1 Supplement.

 

3. The Trustee hereby notifies the Series 2006-1 Letter of Credit Provider that
as a result of the occurrence of the Series 2006-1 Letter of Credit Termination
Date, the undersigned is returning herewith the Series 2006-1 Letter of Credit
Provider’s Series 2006-1 Letter of Credit to the Series 2006-1 Letter of Credit
Provider.



--------------------------------------------------------------------------------

Annex F

Page 2

 

IN WITNESS WHEREOF, a duly authorized officer of the Trustee has executed and
delivered this certificate on behalf of the Trustee on this              day of
                    .

 

[                                                 ],

                , as the Trustee

By:       Name:     Title:  



--------------------------------------------------------------------------------

ANNEX G

INSTRUCTION TO TRANSFER

                             ,         

[Series 2006-1 Letter of Credit Provider]

[Address]

Attention: [                    ]

Re: Irrevocable Letter of Credit No. [                    ]

We, the undersigned “Transferor”, hereby irrevocably transfer all of our rights
to draw under the above referenced Letter of Credit (“Credit”) in its entirety
to:

 

NAME OF TRANSFEREE         (Print Name and complete address of the Transferee)
“Transferee” ADDRESS OF TRANSFEREE           CITY, STATE/COUNTRY ZIP     

In accordance with ISP98, Rule 6, regarding transfer of drawing rights, all
rights of the undersigned Transferor in such Credit are transferred to the
Transferee, who shall have the sole rights as beneficiary thereof, including
sole rights relating to any amendments whether increases or extensions or other
amendments and whether now existing or hereafter made. All amendments are to be
advised directly to the Transferee without necessity of any consent of or notice
to the undersigned Transferor.

The original Credit, including amendments to this date, is attached and the
undersigned Transferor requests that you endorse an acknowledgment of this
transfer on the reverse thereof. The undersigned Transferor requests that you
notify the Transferee of this Credit in such form and manner as you deem
appropriate, and the terms and conditions of the Credit as transferred. The
undersigned Transferor acknowledges that you incur no obligation hereunder and
that the transfer shall not be effective until you have expressly consented to
effect the transfer by notice to the Transferee.

If you agree to these instructions, please advise the Transferee of the terms
and conditions of this transferred Credit and these instructions.

Payment of transfer fee of U.S $             is for the account of ABCR who
agrees to pay you on demand any expense or cost you may incur in connection with
the transfer. Receipt of such shall not constitute consent by you to effect the
transfer.

Transferor represents and warrants to Transferring Bank that (i) our execution,
delivery, and performance of this request to Transfer (a) are within our powers
(b) have been duly authorized (c) constitute our legal, valid, binding and
enforceable obligation (d) do not contravene any charter provision, by-law,
resolution, contract, or other undertaking binding on or affecting us or any of
our properties (e) do not require any notice, filing or other action to, with,
or by any governmental authority (f) the enclosed Credit is original and
complete, (g) there is no outstanding demand or request for payment or transfer
under the Credit affecting the rights to be transferred, (h) the Transferee’s
name and address are correct and complete and (i) the requested Transfer does
not violate any applicable United States or other law, rule or regulation.

The Effective Date shall be the date hereafter on which Transferring Bank
effects the requested transfer by acknowledging this request and giving notice
thereof to Transferee.

WE WAIVE ANY RIGHT TO TRIAL BY JURY THAT WE MAY HAVE IN ANY ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS TRANSFER.

This Request is made subject to ISP98 and is subject to and shall be governed by
the laws of the State of New York, without regard to principles of conflict of
laws.



--------------------------------------------------------------------------------

(Signature Page Follows)

 

Sincerely yours,           

SIGNATURE GUARANTEED

Signature(s) with title(s) conform(s) with that/those on file with us for this
individual, entity or company and signer(s) is/are authorized to execute this
agreement. We attest that the individual, company or entity has been identified
by us in compliance with USA PATRIOT Act procedures of our bank.

(Print Name of Transferor)            (Transferor’s Authorized Signature)       
       (Print Authorized Signers Name and Title)     (Print Name of Bank)       
   (Telephone Number/Fax Number)     (Address of Bank)              (City,
State, Zip Code)              (Print Name and Title of Authorized Signer)      
       (Authorized Signature)              (Telephone Number)             
(Date)

 

Acknowledged:           

SIGNATURE GUARANTEED

Signature(s) with title(s) conform(s) with that/those on file with us for this
individual, entity or company and signer(s) is/are authorized to execute this
agreement. We attest that the individual, company or entity has been identified
by us in compliance with USA PATRIOT Act procedures of our bank.

(Print Name of Transferee)            (Transferee’s Authorized Signature)       
       (Print Authorized Signers Name and Title)     (Print Name of Bank)       
   (Telephone Number/Fax Number)     (Address of Bank)              (City,
State, Zip Code)              (Print Name and Title of Authorized Signer)      
       (Authorized Signature)              (Telephone Number)             
(Date)



--------------------------------------------------------------------------------

Appendix I

Approved Contribution Appendix



--------------------------------------------------------------------------------

Appendix II

Eligible Makes and Models for Eligible Trucks

 

1) Ford Cube 10 foot truck (gas)

 

2) GMC Savana 10 foot truck (gas)

 

3) Ford E350 16 foot truck (gas)

 

4) GMC 3500 16 foot truck (gas)

 

5) Ford F250 Cargo Van (gas)

 

6) GMC Savana Cargo Van (gas)

 

7) Ford 645 16 foot truck (diesel)

 

8) International CF 500 16 foot truck (diesel)

 

9) Isuzu 4500 16 foot truck (diesel)

 

10) GMC 7500 24 foot truck (diesel)

 

11) International 4200 24 foot truck (diesel)

 

12) Ford F650 24 foot truck with liftgate (diesel)

 

13) GMC 7500 24 foot truck with liftgate (diesel)

 

14) International 4200 24 foot truck with liftgate (diesel)

 

15) Isuzu 4500 24 foot truck with liftgate (diesel)